Exhibit 10.1

EXECUTION COPY

NEWPORT CORPORATION

2.50% CONVERTIBLE SUBORDINATED NOTES DUE 2012

 

--------------------------------------------------------------------------------

INDENTURE

DATED AS OF FEBRUARY 7, 2007

 

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

AS TRUSTEE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

Article 1 DEFINITIONS AND INCORPORATION BY REFERENCE

   1

Section 1.01 Definitions.

   1

Section 1.02 Other Definition.

   8

Section 1.03 Trust Indenture Act Provisions.

   9

Section 1.04 Rules of Construction.

   10

Article 2 THE SECURITIES

   11

Section 2.01 Form and Dating.

   11

Section 2.02 Execution and Authentication.

   12

Section 2.03 Registrar, Paying Agent and Conversion Agent.

   13

Section 2.04 Paying Agent to Hold Money in Trust.

   13

Section 2.05 Lists of Holders of Securities.

   14

Section 2.06 Transfer and Exchange.

   14

Section 2.07 Replacement Securities.

   15

Section 2.08 Outstanding Securities.

   15

Section 2.09 Treasury Securities.

   16

Section 2.10 Temporary Securities.

   16

Section 2.11 Cancellation.

   16

Section 2.12 Legend; Additional Transfer and Exchange Requirements.

   16

Section 2.13 CUSIP Numbers.

   20

Article 3 PURCHASE UPON FUNDAMENTAL CHANGE

   21

Section 3.01 Purchase at Holders’ Option upon a Fundamental Change.

   21

Section 3.02 Effect of Fundamental Change Purchase Notice.

   23

Section 3.03 Deposit of Fundamental Change Purchase Price.

   23

Section 3.04 Repayment to The Company.

   24

Section 3.05 Securities Purchased in Part.

   24

Section 3.06 Compliance with Securities Laws upon Purchase of Securities.

   24

Section 3.07 Purchase of Securities in Open Market.

   24

Article 4 CONVERSION

   25

Section 4.01 Conversion Privilege and Conversion Rate.

   25

Section 4.02 Conversion Procedure.

   28

Section 4.03 Fractional Shares.

   30

Section 4.04 Taxes on Conversion.

   30

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

Section 4.05 Company to Provide Stock.

   30

Section 4.06 Adjustment of Conversion Rate.

   30

Section 4.07 No Adjustment.

   37

Section 4.08 Notice of Adjustment.

   37

Section 4.09 Notice of Certain Transactions.

   37

Section 4.10 Effect of Recapitalization, Reclassification, Consolidation, Merger
or Sale.

   37

Section 4.11 Trustee’s Disclaimer.

   38

Section 4.12 Voluntary Increase.

   39

Section 4.13 Payment of Cash in Lieu of Common Stock.

   39

Article 5 COVENANTS

   41

Section 5.01 Payment of Securities.

   41

Section 5.02 SEC and Other Reports.

   41

Section 5.03 Compliance Certificates.

   42

Section 5.04 Further Instruments and Acts.

   42

Section 5.05 Maintenance of Corporate Existence.

   42

Section 5.06 Rule 144A Information Requirement.

   42

Section 5.07 Stay, Extension and Usury Laws.

   42

Section 5.08 Payment of Additional Interest.

   43

Section 5.09 Maintenance of Office or Agency.

   43

Article 6 CONSOLIDATION; MERGER; CONVEYANCE; TRANSFER OR LEASE

   44

Section 6.01 Company May Consolidate, Etc., Only on Certain Terms.

   44

Section 6.02 Successor Substituted.

   44

Article 7 DEFAULT AND REMEDIES

   45

Section 7.01 Events of Default.

   45

Section 7.02 Acceleration.

   46

Section 7.03 Other Remedies.

   47

Section 7.04 Waiver of Defaults and Events of Default.

   47

Section 7.05 Control by Majority.

   47

Section 7.06 Limitations on Suits.

   48

Section 7.07 Rights of Holders to Receive Payment and to Convert.

   48

Section 7.08 Collection Suit by Trustee.

   48

Section 7.09 Trustee May File Proofs of Claim.

   48

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

Section 7.10 Priorities.

   49

Section 7.11 Undertaking for Costs.

   49

Article 8 TRUSTEE

   50

Section 8.01 Obligations of Trustee.

   50

Section 8.02 Rights of Trustee.

   51

Section 8.03 Individual Rights of Trustee.

   52

Section 8.04 Trustee’s Disclaimer.

   52

Section 8.05 Notice of Default or Events of Default.

   52

Section 8.06 Reports by Trustee to Holders.

   52

Section 8.07 Compensation and Indemnity.

   53

Section 8.08 Replacement of Trustee.

   54

Section 8.09 Successor Trustee by Merger, Etc.

   54

Section 8.10 Eligibility; Disqualification.

   54

Section 8.11 Preferential Collection of Claims Against Company.

   55

Article 9 SATISFACTION AND DISCHARGE OF INDENTURE

   56

Section 9.01 Satisfaction and Discharge of Indenture.

   56

Section 9.02 Application of Trust Money.

   56

Section 9.03 Repayment to Company.

   56

Section 9.04 Reinstatement.

   57

Article 10 AMENDMENTS; SUPPLEMENTS AND WAIVERS

   58

Section 10.01 Without Consent of Holders.

   58

Section 10.02 With Consent of Holders.

   58

Section 10.03 Compliance with Trust Indenture Act.

   59

Section 10.04 Revocation and Effect of Consents.

   59

Section 10.05 Notation on or Exchange of Securities.

   60

Section 10.06 Trustee to Sign Amendments, Etc.

   60

Section 10.07 Effect of Supplemental Indentures.

   60

Article 11 SUBORDINATION

   61

Section 11.01 Agreement to Subordinate.

   61

Section 11.02 Payment to Holders.

   61

Section 11.03 Subrogation of Securities.

   63

Section 11.04 Authorization to Effect Subordination.

   64

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

Section 11.05 Notice to Trustee.

   64

Section 11.06 Trustee’s Relation to Senior Indebtedness.

   65

Section 11.07 No Impairment of Subordination.

   65

Section 11.08 Certain Conversions Deemed Payment.

   66

Section 11.09 Article Applicable to Paying Agents.

   66

Section 11.10 Senior Indebtedness Entitled to Rely.

   66

Section 11.11 Reinstatement.

   66

Section 11.12 Actions by Holders of Senior Indebtedness.

   67

Article 12 MISCELLANEOUS

   68

Section 12.01 Trust Indenture Act Controls.

   68

Section 12.02 Notices.

   68

Section 12.03 Communications By Holders with Other Holder.

   69

Section 12.04 Certificate and Opinion as to Conditions Precedent.

   69

Section 12.05 Record Date for Vote or Consent of Holders of Securities.

   70

Section 12.06 Rules by Trustee, Paying Agent, Registrar and Conversion Agent.

   70

Section 12.07 Legal Holidays.

   70

Section 12.08 Governing Law.

   70

Section 12.09 No Adverse Interpretation of Other Agreements.

   70

Section 12.10 No Recourse Against Others.

   70

Section 12.11 No Security Interest Created.

   70

Section 12.12 Successors.

   70

Section 12.13 Multiple Counterparts.

   70

Section 12.14 Separability.

   71

Section 12.15 Table of Contents, Headings, Etc.

   71

Exhibit A

   A-1

 

iv



--------------------------------------------------------------------------------

CROSS REFERENCE TABLE*

 

TIA
SECTION

       

INDENTURE

SECTION

Section

  

310

   12.01   

310(a)(1)

   8.10   

(a)(2)

   8.10   

(a) (3)

   N.A.**   

(a) (4)

   N.A.   

(a) (5)

   8.10   

(b)

   8.10   

(c)

   N.A.

Section

  

311

   12.01   

311 (a)

   8.11   

(b)

   8.11   

(c)

   N.A.

Section

  

312

   12.01   

312(a)

   2.05   

(b)

   12.03   

(c)

   12.03

Section

  

313

   12.01   

313(a)

   8.06(a)   

(b)(1)

   N.A.   

(b)(2)

   8.06(a)   

(c)

   8.06(a)   

(d)

   8.06(b)

Section

  

314

   12.01   

314(a)

   5.02(a); 5.03   

(b)

   N.A.   

(c)(1)

   2.02; 9.01; 12.04   

(c)(2)

   9.01; 12.04   

(c)(3)

   N.A.   

(d)

   N.A.   

(e)

   12.04   

(f)

   N.A.

Section

  

315

   12.01   

315(a)

   8.01(b)   

(b)

   8.05   

(d)

   8.01(c)   

(d)(2)

   8.01(c)   

(d)(3)

   8.01(c)   

(e)

   7.11

Section

  

316

   12.01   

316 (a)

   7.05; 10.02 (b)   

(b)

   7.07   

(c)

   12.05

Section

  

317

   7.08; 7.09; 12.01

Section

  

318

   12.01

--------------------------------------------------------------------------------

* This Cross-Reference Table shall not, for any purpose, be deemed a part of
this Indenture.

** N.A. means Not Applicable.



--------------------------------------------------------------------------------

THIS INDENTURE dated as of February 7, 2007 is between Newport Corporation, a
corporation duly organized under the laws of the State of Nevada (the
“Company”), and Wells Fargo Bank, National Association, a national banking
association organized and existing under the laws of the United States, as
Trustee (the “Trustee”).

In consideration of the purchase of the Securities (as defined herein) by the
Holders thereof, both parties agree as follows for the benefit of the other and
for the equal and ratable benefit of the Holders of the Securities.

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions.

“Additional Interest” has the meaning specified in the Registration Rights
Agreement. All references herein to interest accrued or payable as of any date
shall include any Additional Interest accrued or payable as of such date as
provided in the Registration Rights Agreement.

“Affiliate” means, with respect to any specified person, any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person. For the purposes of this definition,
“control” when used with respect to any person means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent” means any Registrar, Paying Agent or Conversion Agent.

“Aggregate Share Cap” means initially 47 shares of Common Stock per $1,000
principal amount of Securities, subject to proportional adjustment in the same
manner as the Conversion Rate upon the occurrence of any of the events described
in clauses (1) through (4) under Section 4.06(a).

“Applicable Procedures” means, with respect to any transfer or exchange of
beneficial ownership interests in a Global Security, the rules and procedures of
the Depositary, to the extent applicable to such transfer or exchange.

“Beneficial Ownership” means the definition such term is given in accordance
with Rule 13d-3 promulgated by the SEC under the Exchange Act.

“Board of Directors” means either the board of directors of the Company or any
committee of the Board of Directors authorized to act for it with respect to
this Indenture.

“Business Day” means any weekday that is not a day on which banking institutions
in The City of New York are authorized or obligated to close.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, but excluding any debt securities
convertible into such equity.

“Cash” or “cash” means such coin or currency of the United States as at any time
of payment is legal tender for the payment of public and private debts.

 

1



--------------------------------------------------------------------------------

“Certificated Security” means a Security that is in substantially the form
attached as Exhibit A but that does not include the information or the schedule
called for by footnote 1 thereof.

“Change of Control” means the occurrence of any of the following after the date
hereof: (i) the acquisition by any Person of Beneficial Ownership (including any
syndicate or group which would be deemed to be a “person” under Section 13(d)(3)
of the Exchange Act), directly or indirectly, through a purchase, merger or
other acquisition transaction or series of transactions, of shares of the
Company’s Capital Stock entitling that Person to exercise 50% or more of the
total voting power of all shares of the Company’s Capital Stock entitled to vote
generally in elections of directors, other than any acquisition by the Company,
any of its subsidiaries or any of its employee benefit plans; or (ii) the
consolidation or merger of the Company with or into any other Person, any merger
of another Person into the Company, or any conveyance, transfer, sale, lease or
other disposition of all or substantially all of the Company’s properties and
assets to another Person other than to one or more of the Company’s wholly-owned
subsidiaries, provided that this clause (ii) shall not apply to (A) any
transaction (x) that does not result in any reclassification, conversion,
exchange or cancellation of outstanding shares of the Company’s Capital Stock
and (y) pursuant to which holders of the Company’s Capital Stock immediately
prior to the transaction have the entitlement to exercise, directly or
indirectly, 50% or more of the total voting power of all shares of the Capital
Stock entitled to vote generally in elections of directors of the continuing or
surviving Person immediately after the transaction; or (B) any merger solely for
the purpose of changing the Company’s jurisdiction of incorporation and
resulting in a reclassification, conversion or exchange of outstanding shares of
Common Stock solely into shares of common stock of the surviving entity; or
(iii) if, during any consecutive two-year period, individuals who at the
beginning of that two-year period constituted the Company’s Board of Directors,
together with any new directors whose election to the Company’s Board of
Directors, or whose nomination for election by the Company’s stockholders, was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority of the Company’s Board of Directors then in office. Notwithstanding
anything to the contrary set forth herein, it will not constitute a Change of
Control if 90% of the consideration for the Common Stock (excluding cash
payments for fractional shares and cash payments made in respect of dissenters’
appraisal rights) in the transaction or transactions otherwise constituting a
Change of Control consists of common stock or American Depositary Shares
representing shares of common stock, in each case which are traded on a U.S.
national securities exchange, or which will be so traded when issued or
exchanged in connection with the Change of Control, and as a result of such
transaction or transactions the Securities become convertible solely into cash
in an amount equal to the lesser of $1,000 and the Conversion Value and, if the
Conversion Value is greater than $1,000, payment of the excess value in the form
of such common stock, subject to the right to deliver cash in lieu of all or a
portion of such remaining shares, in substantially the same manner as described
under Section 4.13.

“Closing Price” means on any Trading Day, the reported last sale price per share
(or if no last sale price is reported, the average of the bid and ask prices per
share or, if more than one in either case, the average of the average bid and
the average ask prices per share) on such date reported by the Nasdaq Global
Market or, if the Common Stock (or the applicable security) is not quoted or
listed for trading on the Nasdaq Global Market, as reported by the principal
national or regional securities exchange on which the Common Stock (or such
other security) is listed. If the Common Stock (or such other security) is not
listed for trading on a United States national or regional securities exchange
and not reported by the Nasdaq Global Market on the relevant date, the “Closing
Price” shall be the last quoted bid price for the Common Stock (or such other
security) in the over-the-counter market on the relevant date as reported by the
National Quotation Bureau or similar organization. If the Common Stock (or such
other security) is not so quoted, the “Closing Price” shall be the average of
the midpoint of the last bid and ask prices for the Common Stock (or such other
security) on the relevant date from each of at least three independent
nationally recognized investment banking firms selected by the Company for this
purpose.

 

2



--------------------------------------------------------------------------------

“Common Stock” means the common stock of the Company, par value $0.1167 per
share as it exists on the date of this Indenture and any shares of any class or
classes of Capital Stock of the Company resulting from any reclassification or
reclassifications thereof, or, in the event of a merger, consolidation or other
similar transaction involving the Company that is otherwise permitted hereunder
in which the Company is not the surviving corporation the common stock, common
equity interests, ordinary shares or depositary shares or other certificates
representing common equity interests of such surviving corporation or its direct
or indirect parent corporation, and which have no preference in respect of
dividends or of amounts payable in the event of any voluntary or involuntary
liquidation, dissolution or winding-up of the Company and which are not subject
to redemption by the Company; provided, however, that if at any time there shall
be more than one such resulting class, the shares of each such class then so
issuable on conversion of Securities shall be substantially in the proportion
which the total number of shares of such class resulting from all such
reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

“Company” means the party named as such in the first paragraph of this Indenture
until a successor replaces it pursuant to the applicable provisions of this
Indenture, and thereafter “Company” shall mean such successor Company.

“Conversion Price” per share of Common Stock as of any day means the result
obtained by dividing (i) $1,000 by (ii) the then applicable Conversion Rate,
rounded to the nearest cent.

“Conversion Rate” means the rate at which shares of Common Stock shall be
delivered upon conversion, which rate shall be initially 41.5861 shares of
Common Stock for each $1,000 principal amount of Securities, as adjusted from
time to time pursuant to the provisions of this Indenture.

“Conversion Reference Period” means:

(i) for Securities that are converted during the one month period prior to the
Final Maturity Date of the Securities, the ten consecutive Trading Days
beginning on the third Trading Day following the Final Maturity Date; and

(ii) in all other instances, the ten consecutive Trading Days beginning on the
third Trading Day following the Conversion Date.

“Conversion Value” means, for each $1,000 principal amount of Securities, the
average of the Daily Conversion Values for each of the ten consecutive Trading
Days of the Conversion Reference Period.

“Corporate Trust Office” means the office of the Trustee at which at any
particular time the trust created by this Indenture shall be administered, which
initially will be the office of Wells Fargo Bank, National Association,
Corporate Trust and Escrow Services located at 707 Wilshire Blvd., 17th Floor,
Los Angeles, CA 90017, Attention: Maddy Hall (Newport Corporation 2.50%
Convertible Subordinated Notes due 2012).

“Daily Conversion Value” means, with respect to any Trading Day, the product of
(1) the applicable Conversion Rate and (2) the Volume Weighted Average Price of
the Company’s Common Stock on such Trading Day.

 

3



--------------------------------------------------------------------------------

“Daily Share Amount” means, for each Trading Day of the Conversion Reference
Period and for each $1,000 principal amount of Securities surrendered for
conversion, a number of shares (but in no event less than zero) equal to (i) the
amount of (a) the Volume Weighted Average Price for such Trading Day multiplied
by the Conversion Rate in effect on the Conversion Date, less (b) $1,000;
divided by (ii) the Volume Weighted Average Price for such Trading Day
multiplied by 10.

“Default” means, when used with respect to the Securities, any event that is or,
after notice or passage of time, or both, would be, an Event of Default.

“Designated senior indebtedness” means any senior indebtedness that is
specifically identified by the Company in the instrument governing or evidencing
the indebtedness or the assumption or guarantee thereof (or related agreements
or documents to which the Company is a party) as “designated senior
indebtedness” for purposes of this Indenture, provided that such instrument,
agreement or other document may place limitations and conditions on the right of
such senior indebtedness to exercise the rights of designated senior
indebtedness.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

“Final Maturity Date” means February 15, 2012.

“Fundamental Change” means the occurrence of a Change of Control or a
Termination of Trading following the original issuance of the Securities.

“Fundamental Change Effective Date” means the date on which any Fundamental
Change becomes effective.

“Fundamental Change Purchase Price” of any Security, means 100% of the principal
amount of the Security to be purchased plus accrued and unpaid interest, if any,
and Additional Interest, if any, to, but excluding, the Fundamental Change
Purchase Date.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in (1) the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants, (2) the statements and pronouncements
of the Public Company Accounting Oversight Board and the Financial Accounting
Standards Board, (3) such other statements by such other entity as approved by a
significant segment of the accounting profession and (4) the rules and
regulations of the SEC governing the inclusion of financial statements
(including pro forma financial statements) in registration statements filed
under the Securities Act and periodic reports required to be filed pursuant to
Section 13 of the Exchange Act, including opinions and pronouncements in staff
accounting bulletins and similar written statements from the accounting staff of
the SEC.

“Global Security” means a Security in global form that is in substantially the
form attached as Exhibit A and that includes the information and schedule called
for in footnote 1 thereof and which is deposited with the Depositary or its
custodian and registered in the name of the Depositary or its nominee.

“Holder” or “Holder of a Security” means the person in whose name a Security is
registered on the Registrar’s books.

“Indebtedness” means, with respect to any Person on any date of determination,
without duplication, the principal or face amount of:

 

4



--------------------------------------------------------------------------------

(1) all of such Person’s indebtedness, obligations and other liabilities,
contingent or otherwise, (A) for borrowed money, including overdrafts, foreign
exchange contracts, currency exchange agreements, interest rate protection
agreements, and any loans or advances from banks, whether or not evidenced by
notes or similar instruments, or (B) evidenced by credit or loan agreements,
bonds, debentures, notes or similar instruments, or incurred in connection with
the acquisition of any property, services or assets, whether or not the recourse
of the lender is to the whole of such Person’s assets or to only a portion
thereof, other than any account payable or other accrued current liability or
obligation to trade creditors representing the purchase price or cost of
materials or services obtained in the ordinary course of business;

(2) all of such Person’s reimbursement obligations and other liabilities,
contingent or otherwise, with respect to letters of credit, bank guarantees,
bankers’ acceptances, surety bonds, performance bonds or other guaranty of
contractual performance;

(3) all of such Person’s obligations and other liabilities, contingent or
otherwise, in respect of leases required, in conformity with GAAP, to be
accounted for as capitalized lease obligations on such Person’s balance sheet or
for a financing purpose;

(4) all of such Person’s obligations and other liabilities, contingent or
otherwise, under any lease or related document, including a purchase agreement,
conditional sale or other title retention agreement, in connection with the
lease of real property or improvements thereon (or any personal property
included as part of any such lease) which provides that such Person is
contractually obligated to purchase or cause a third party to purchase the
leased property or pay an agreed upon residual value of the leased property,
including such Person’s payment obligations under such lease or related document
to purchase or cause a third party to purchase such leased property or pay an
agreed upon residual value of the leased property to the lessor;

(5) all of such Person’s obligations, contingent or otherwise, with respect to
an interest rate or other swap, cap, floor or collar agreement or hedge
agreement, forward contract or other similar instrument or agreement or foreign
currency hedge, exchange, purchase or similar instrument or agreement;

(6) all of such Person’s direct or indirect guarantees or similar agreements by
such Person in respect of, and all of such Person’s payment obligations or
monetary liabilities, contingent or otherwise, to purchase or otherwise acquire
or otherwise assure a creditor against loss in respect of, indebtedness,
obligations or liabilities of another Person of the kinds described in clauses
(1) through (5);

(7) all indebtedness or other obligations of the kind described in clauses
(1) through (5) secured by any mortgage, pledge, lien or other encumbrance
existing on property that is owned or held by such Person, regardless of whether
the indebtedness or other obligation secured thereby shall have been assumed by
such Person; and

(8) any and all deferrals, renewals, extensions, refinancings and refundings of,
or amendments, modifications or supplements to, any indebtedness, obligation or
liability of the kinds described in clauses (1) through (7).

“Indenture” means this Indenture as amended or supplemented from time to time
pursuant to the terms of this Indenture, including the provisions of the TIA
that are automatically deemed to be a part of this Indenture by operation of the
TIA.

 

5



--------------------------------------------------------------------------------

“Initial Purchaser” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Interest Payment Date” means February 15 and August 15 of each year, commencing
August 15, 2007.

“Issue Date” of any Security means the date on which the Security was originally
issued or deemed issued as set forth on the face of the Security.

“Officer” means the Chairman or any Co-Chairman of the Board, any Vice Chairman
of the Board, the Chief Executive Officer, the President, any Vice President,
the Chief Financial Officer, the Controller, the Secretary, any Assistant
Controller or any Assistant Secretary of the Company.

“Officers’ Certificate” means a certificate signed on behalf of the Company by
two Officers; provided, however, that for purposes of Sections 4.10 and 5.03,
“Officers’ Certificate” means a certificate signed by (a) the principal
executive officer, principal financial officer or principal accounting officer
of the Company and (b) one other Officer.

“Opinion of Counsel” means a written opinion from legal counsel reasonably
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Company or the Trustee.

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any syndicate or group that would be deemed to be a “person” under
Section 13(d)(3) of the Exchange Act or any other entity.

“Principal” or “principal” of a debt security, including the Securities, means
the principal of the debt security plus, when appropriate, the premium, if any,
on the debt security.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of February 7, 2007, between the Company and the Initial Purchaser, as
amended from time to time in accordance with its terms.

“Regular Record Date” means, with respect to each Interest Payment Date, the
February 1 or August 1, as the case may be, next preceding such Interest Payment
Date.

“Representative” means the trustee, agent or representative (if any) for an
issue of Senior Indebtedness.

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust services department of the Trustee with direct
responsibility for the administration of this Indenture and also means, with
respect to a particular corporate trust matter, any other officer to whom such
matter is referred because of such person’s knowledge of and familiarity with
the particular subject.

“Restricted Global Security” means a Global Security that is a Restricted
Security.

“Restricted Security” means a Security required to bear the restricted legend
set forth in the form of Security annexed as Exhibit A.

“Rule 144” means Rule 144 under the Securities Act or any successor to such
Rule.

“Rule 144A” means Rule 144A under the Securities Act or any successor to such
Rule.

 

6



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission.

“Securities” means the up to $175,000,000 million aggregate principal amount of
2.50% Convertible Subordinated Notes due 2012, or any of them (each a
“Security”), as amended or supplemented from time to time, that are issued under
this Indenture.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as in effect from time to time.

“Securities Custodian” means the Trustee, as custodian with respect to the
Securities in global form, or any successor thereto.

“Senior Indebtedness” means the principal of, premium (if any) and interest,
including any interest accruing after the commencement of any bankruptcy or
similar proceeding, whether or not a claim for post-petition interest is allowed
as a claim in the proceeding, and rent payable on or termination payment with
respect to or in connection with, and all fees, costs, expenses and other
amounts accrued or due on or in connection with, the Company’s Indebtedness,
whether secured or unsecured, absolute or contingent, due or to become due,
outstanding on the date of this Indenture or thereafter created, incurred,
assumed, guaranteed or in effect guaranteed by the Company, including all
deferrals, renewals, extensions or refundings of, or amendments, modifications
or supplements to, the foregoing. “Senior Indebtedness” does not include:
(i) Indebtedness pursuant to the subordinated promissory note, dated July 16,
2004 issued by the Company to Thermo Electron Corporation, as such note may be
amended, modified, supplemented or restated from time to time, which note shall
rank pari passu with the notes; (ii) any other Indebtedness that expressly
provides that such Indebtedness will not be senior in right of payment to the
Securities or expressly provides that such Indebtedness is on parity with or
junior in right of payment to the Securities; and (iii) any Indebtedness to any
of the Company’s Subsidiaries.

“Significant Subsidiary” means, in respect of any Person, as of any date of
determination, a Subsidiary of such Person that would constitute a “significant
subsidiary” as such term is defined under Rule 1-02(w) of Regulation S-X under
the Securities Act.

“Stock Price” means the price paid, or deemed to be paid, per share of the
Common Stock in connection with a Fundamental Change as determined pursuant to
Section 4.01(j).

“Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency within the control of such Person to satisfy) to vote in the
election of directors, managers, general partners or trustees thereof is at the
time owned or controlled, directly or indirectly, by (i) such Person, (ii) such
Person and one or more Subsidiaries of such Person, or (iii) one or more
Subsidiaries of such Person.

“Termination of Trading” means the termination (but not the temporary
suspension) of trading of the Common Stock, which will be deemed to have
occurred if the Common Stock or other common stock into which the Securities are
convertible is neither listed for trading on a United States national securities
exchange, or traded in over-the-counter securities markets, and no American
Depository Shares or similar instruments for such common stock are so listed or
approved for listing in the United States.

“TIA” means the Trust Indenture Act of 1939, as amended, and the rules and
regulations thereunder as in effect on the date of this Indenture, except to the
extent that the Trust Indenture Act or any amendment thereto expressly provides
for application of the Trust Indenture Act as in effect on another date.

 

7



--------------------------------------------------------------------------------

“Trading Day” means any day on which the Nasdaq Global Market or, if the Common
Stock is not quoted or listed for trading on the Nasdaq Global Market, the
principal national or regional securities exchange on which the Common Stock is
listed, is open for trading or, if the Common Stock is not so listed, admitted
for trading or quoted, any Business Day. A Trading Day only includes those days
that have a scheduled closing time of 4:00 p.m. (New York City time) or the then
standard closing time for regular trading on the relevant exchange or trading
system.

“Trading Price” of the Securities on any date of determination means the average
of the secondary market bid quotations obtained by the Trustee for $5 million
principal amount of Securities at approximately 3:30 p.m., New York City time,
on such determination date from three nationally recognized securities dealers
the Company selects; provided that if three such bids cannot reasonably be
obtained by the Trustee, but two such bids are obtained, then the average of the
two bids shall be used, and if only one such bid can reasonably be obtained by
the Trustee, that one bid shall be used. If the Trustee cannot reasonably obtain
at least one bid for $5 million principal amount of Securities from a nationally
recognized securities dealer, then the Trading Price per $1,000 principal amount
of Securities will be deemed to be less than 98% of the product of the Closing
Price of the Common Stock and the Conversion Rate per $1,000 principal amount of
Securities.

“Trustee” means the party named as such in the first paragraph of this Indenture
until a successor replaces it in accordance with the provisions of this
Indenture, and thereafter means the successor.

“Trust Officer” means, with respect to the Trustee, any officer assigned to the
Corporate Trust Office, and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject.

“Vice President” when used with respect to the Company or the Trustee, means any
vice president, whether or not designated by a number or a word or words added
before or after the title “vice president.”

“Volume Weighted Average Price” per share of Common Stock on any Trading Day
means such price as displayed on Bloomberg (or any successor service) page NEWP
<equity> VAP in respect of the period from 9:30 a.m. to 4:00 p.m., New York City
time, on such Trading Day; or, if such price is not available, the Volume
Weighted Average Price means the market value per share of Common Stock on such
day as determined by a nationally recognized independent investment banking firm
retained for this purpose by the Company.

“Voting Stock” of a Person means all classes of Capital Stock or other interests
(including partnership interests) of such Person then outstanding and normally
entitled (without regard to the occurrence of any contingency within the control
of such person to satisfy) to vote in the election of directors, managers or
trustees thereof.

Section 1.02 Other Definitions.

 

Term

   Defined in Section

“Agent Members”

   2.01

“Bankruptcy Law”

   7.01

“Business Combination”

   4.10

“Company Order”

   2.02

“Conversion Trigger Price”

   4.01

“Conversion Agent”

   2.03

 

8



--------------------------------------------------------------------------------

“Conversion Date”

   4.02

“Current Market Price”

   4.06

“DTC”

   2.01

“Depositary”

   2.01

“Determination Date”

   4.06

“Distributed Securities”

   4.06

“Distribution Notice”

   4.01

“Event of Default”

   7.01

“Expiration Date”

   4.06

“Expiration Time”

   4.06

“Fundamental Change Company Notice”

   3.01

“Fundamental Change Purchase Date”

   3.01

“Fundamental Change Purchase Notice”

   3.01

“Junior Securities”

   11.08

“Legal Holiday”

   12.07

“Legend”

   2.12

“Make Whole Premium”

   4.01

“NASD”

   4.06

“Notice of Default”

   7.01

“Paying Agent”

   2.03

“Payment Blockage Notice”

   11.02

“Primary Registrar”

   2.03

“Purchase Agreement”

   2.01

“Purchased Shares”

   4.06

“record date”

   4.06

“QIB”

   2.01

“Receiver”

   7.01

“Registrar”

   2.03

“Rights”

   4.06

“Rights Plan”

   4.06

“Spinoff Securities”

   4.06

“Spinoff Valuation Period”

   4.06

“tender offer”

   4.06

“Triggering Distribution”

   4.06

Section 1.03 Trust Indenture Act Provisions.

Whenever this Indenture refers to a provision of the TIA, that provision is
incorporated by reference in and made a part of this Indenture. This Indenture
shall also include those provisions of the TIA required to be included herein by
the provisions of the Trust Indenture Reform Act of 1990. The following TIA
terms used in this Indenture have the following meanings:

“indenture securities” means the Securities;

“indenture security holder” means a Holder of a Security;

 

9



--------------------------------------------------------------------------------

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the indenture securities means the Company or any other obligor on
the Securities.

All other terms used in this Indenture that are defined in the TIA, defined by
TIA reference to another statute or defined by any SEC rule and not otherwise
defined herein have the meanings assigned to them therein.

Section 1.04 Rules of Construction.

(a) Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) words in the singular include the plural, and words in the plural include
the singular;

(4) provisions apply to successive events and transactions;

(5) the term “merger” includes a statutory share exchange and the term “merged”
has a correlative meaning;

(6) the masculine gender includes the feminine and the neuter;

(7) references to agreements and other instruments include subsequent amendments
thereto; and

(8) all “Article”, “Exhibit” and “Section” references are to Articles, Exhibits
and Sections, respectively, of or to this Indenture unless otherwise specified
herein, and the terms “herein,” “hereof” and other words of similar import refer
to this Indenture as a whole and not to any particular Article, Section or other
subdivision.

 

10



--------------------------------------------------------------------------------

ARTICLE 2

THE SECURITIES

Section 2.01 Form and Dating.

The Securities and the Trustee’s certificate of authentication shall be
substantially in the respective forms set forth in Exhibit A, which Exhibit is
incorporated in and made part of this Indenture. The Securities may have
notations, legends or endorsements required by law, stock exchange or automated
quotation system rule or regulation or usage. The Company shall provide any such
notations, legends or endorsements to the Trustee in writing. Each Security
shall be dated the date of its authentication. The Securities are being offered
and sold by the Company pursuant to a Purchase Agreement dated February 1, 2007
(the “Purchase Agreement”) between the Company and the Initial Purchaser, in
transactions exempt from, or not subject to, the registration requirements of
the Securities Act.

(a) Restricted Global Securities.

All of the Securities are initially being offered and sold to qualified
institutional buyers as defined in Rule 144A (collectively, “QIBS” or
individually, each a “QIB”) in reliance on Rule 144A under the Securities Act
and shall be issued initially in the form of one or more Restricted Global
Securities, which shall be deposited on behalf of the purchasers of the
securities represented thereby with the Trustee, at its Corporate Trust Office,
as custodian for the depositary, The Depository Trust Company (“DTC”, and such
depositary, or any successor thereto, being hereinafter referred to as the
“Depositary”), and registered in the name of its nominee, Cede & Co. (or any
successor thereto), for the accounts of participants in the Depositary, duly
executed by the Company and authenticated by the Trustee as hereinafter
provided. The aggregate principal amount of the Restricted Global Securities may
from time to time be increased or decreased by adjustments made on the records
of the Securities Custodian as hereinafter provided, subject in each case to
compliance with the Applicable Procedures.

(b) Global Securities In General.

Each Global Security shall represent such of the outstanding Securities as shall
be specified therein and each shall provide that it shall represent the
aggregate amount of outstanding Securities from time to time endorsed thereon
and that the aggregate amount of outstanding Securities represented thereby may
from time to time be reduced or increased, as appropriate, to reflect
replacements, exchanges, purchases, or conversions of such Securities. Any
adjustment of the aggregate principal amount of a Global Security to reflect the
amount of any increase or decrease in the amount of outstanding Securities
represented thereby shall be made by the Trustee in accordance with instructions
given by the Holder thereof as required by Section 2.12 and shall be made on the
records of the Trustee and the Depositary.

Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary or under the Global Security, and the Depositary
(including, for this purpose, its nominee) may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner and
Holder of such Global Security for all purposes whatsoever. Notwithstanding the
foregoing, nothing herein shall (1) prevent the Company, the Trustee or any
agent of the Company or the Trustee from giving effect to any written
certification, proxy or other authorization furnished by the Depositary or
(2) impair, as between the Depositary and its Agent Members, the operation of
customary practices governing the exercise of the rights of a Holder of any
Security.

 

11



--------------------------------------------------------------------------------

(c) Book Entry Provisions.

The Company shall execute and the Trustee shall, in accordance with this
Section 2.01(c), authenticate and deliver initially one or more Global
Securities that (1) shall be registered in the name of the Depositary or its
nominee, (2) shall be delivered by the Trustee to the Depositary or pursuant to
the Depositary’s instructions and (3) shall bear legends substantially to the
following effect:

“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.”

Section 2.02 Execution and Authentication.

(a) The aggregate principal amount of Securities which may be authenticated and
delivered under this Indenture is limited to $175,000,000 aggregate principal
amount, except as provided in Sections 2.06 and 2.07.

(b) An Officer shall sign the Securities for the Company by manual or facsimile
signature. Typographic and other minor errors or defects in any such facsimile
signature shall not affect the validity or enforceability of any Security that
has been authenticated and delivered by the Trustee.

(c) If an officer whose signature is on a Security no longer holds that office
at the time the Trustee authenticates the Security, the Security shall be valid
nevertheless.

(d) A Security shall not be valid until an authorized signatory of the Trustee
by manual or facsimile signature signs the certificate of authentication on the
Security. The signature shall be conclusive evidence that the Security has been
authenticated under this Indenture.

(e) The Trustee shall authenticate and make available for delivery Securities
for original issue in the aggregate principal amount of up to $175,000,000 upon
receipt of a written order or orders of

 

12



--------------------------------------------------------------------------------

the Company signed by an Officer of the Company (a “Company Order”). The Company
order shall specify the amount of Securities to be authenticated, shall provide
that all such securities will be represented by a Restricted Global Security and
the date on which each original issue of Securities is to be authenticated.

(f) The Trustee shall act as the initial authenticating agent. Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent shall have the same rights as an Agent to deal with the
Company or an Affiliate of the Company.

(g) The Securities shall be issuable only in registered form without coupons and
only in denominations of $1,000 principal amount and any integral multiple
thereof.

Section 2.03 Registrar, Paying Agent and Conversion Agent.

(a) The Company shall maintain one or more offices or agencies where Securities
may be presented for registration of transfer or for exchange (each, a
“Registrar”), one or more offices or agencies where Securities may be presented
for payment (each, a “Paying Agent”), one or more offices or agencies where
Securities may be presented for conversion (each, a “Conversion Agent”) and one
or more offices or agencies where notices and demands to or upon the Company in
respect of the Securities and this Indenture may be served. The Company will at
all times maintain a Paying Agent, Conversion Agent, Registrar and an office or
agency where notices and demands to or upon the Company in respect of the
Securities and this Indenture may be served. One of the Registrars (the “Primary
Registrar”) shall keep a register of the Securities and of their transfer and
exchange.

(b) The Company shall enter into an appropriate agency agreement with any Agent
not a party to this Indenture, provided that the Agent may be an Affiliate of
the Trustee. The agreement shall implement the provisions of this Indenture that
relate to such Agent. The Company shall notify the Trustee of the name and
address of any Agent not a party to this Indenture. If the Company fails to
maintain a Registrar, Paying Agent, Conversion Agent, or agent for service of
notices and demands in any place required by this Indenture, or fails to give
the foregoing notice, the Trustee shall act as such. The Company or any
Affiliate of the Company may act as Paying Agent (except for the purposes of
Section 5.01 and Article 9).

(c) The Company hereby initially designates the Trustee as Paying Agent,
Registrar, Securities Custodian and Conversion Agent, and designates the
Corporate Trust Office of the Trustee as an office or agency where notices and
demands to or upon the Company in respect of the Securities and this Indenture
shall be served.

Section 2.04 Paying Agent to Hold Money in Trust.

Prior to 12:00 p.m. (noon), New York City time, on each due date of the payment
of principal of, or interest on, any Securities, the Company shall deposit with
the Paying Agent a sum sufficient to pay such principal or interest so becoming
due. Subject to Section 9.02, a Paying Agent shall hold in trust for the benefit
of Holders of Securities or the Trustee all money held by the Paying Agent for
the payment of principal of, or interest on, the Securities, and shall notify
the Trustee of any failure by the Company (or any other obligor on the
Securities) to make any such payment. If the Company or an Affiliate of the
Company acts as Paying Agent, it shall, before 12:00 p.m. (noon), New York City
time, on each due date of the principal of, or interest on, any Securities,
segregate the money and hold it as a separate trust fund. The Company at any
time may require a Paying Agent to pay all money held by it to the Trustee, and
the

 

13



--------------------------------------------------------------------------------

Trustee may at any time during the continuance of any Default, upon written
request to a Paying Agent, require such Paying Agent to pay forthwith to the
Trustee all sums so held in trust by such Paying Agent. Upon doing so, the
Paying Agent (other than the Company) shall have no further liability for the
money.

Section 2.05 Lists of Holders of Securities.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders of
Securities. If the Trustee is not the Primary Registrar, the Company shall
furnish to the Trustee on or before each Interest Payment Date and at such other
times as the Trustee may request in writing, a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of Holders
of Securities.

Section 2.06 Transfer and Exchange.

(a) Subject to compliance with any applicable additional requirements contained
in Section 2.12, when a Security is presented to a Registrar with a request to
register a transfer thereof or to exchange such Security for an equal principal
amount of Securities of other authorized denominations, the Registrar shall
register the transfer or make the exchange as requested; provided, however, that
every Security presented or surrendered for registration of transfer or exchange
shall be duly endorsed or accompanied by an assignment form and, if applicable,
a transfer certificate each in the form included in Exhibit A, and completed in
a manner satisfactory to the Registrar and duly executed by the Holder thereof
or its attorney duly authorized in writing. To permit registration of transfers
and exchanges, upon surrender of any Security for registration of transfer or
exchange at an office or agency maintained pursuant to Section 2.03, the Company
shall execute and the Trustee shall authenticate Securities of a like aggregate
principal amount at the Registrar’s request. Any exchange or transfer shall be
without charge, except that the Company or the Registrar may require payment of
a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto; provided that this sentence shall not apply to any
exchange pursuant to Section 2.10, 2.12(a), 3.05, 4.02(e) or 10.05.

(b) Neither the Company, any Registrar nor the Trustee shall be required to
exchange or register a transfer of any Securities or portions thereof in respect
of which a Fundamental Change Purchase Notice has been delivered and not
withdrawn by the Holder thereof (except, in the case of the purchase of a
Security in part, the portion thereof not to be purchased).

(c) All Securities issued upon any transfer or exchange of Securities shall be
valid obligations of the Company, evidencing the same debt and entitled to the
same benefits under this Indenture, as the Securities surrendered upon such
transfer or exchange.

(d) Any Registrar appointed pursuant to Section 2.03 shall provide to the
Trustee such information as the Trustee may reasonably require in connection
with the delivery by such Registrar of Securities upon transfer or exchange of
Securities.

(e) Each Holder of a Security agrees to indemnify the Company and the Trustee
against any liability that may result from the transfer, exchange or assignment
of such Holder’s Security in violation of any provision of this Indenture and/or
applicable United States federal or state securities law.

(f) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Agent Members or other
beneficial owners of interests in any Global Security) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

 

14



--------------------------------------------------------------------------------

Section 2.07 Replacement Securities.

(a) If any mutilated Security is surrendered to the Company, a Registrar or the
Trustee, and the Company, a Registrar and the Trustee receive evidence to their
satisfaction of the destruction, loss or theft of any Security, and there is
delivered to the Company, the applicable Registrar and the Trustee such security
or indemnity as will be required by them to save each of them harmless, then, in
the absence of notice to the Company, such Registrar or the Trustee that such
Security has been acquired by a bona fide purchaser, the Company shall execute,
and upon its written request the Trustee shall authenticate and deliver, in
exchange for any such mutilated Security or in lieu of any such destroyed, lost
or stolen Security, a new Security of like tenor and principal amount, bearing a
number not contemporaneously outstanding.

(b) If any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, or is about to be purchased by the Company
pursuant to Article 3, or converted pursuant to Article 4, the Company in its
discretion may, instead of issuing a new Security, pay, purchase or convert such
Security, as the case may be.

(c) Upon the issuance of any new Securities under this Section 2.07, the Company
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto as a result of any
Securities, at the request of any Holder, being issued to a Person other than
such Holder and any other reasonable expenses (including the reasonable fees and
expenses of the Trustee or the Registrar) in connection therewith.

(d) Every new Security issued pursuant to this Section 2.07 in lieu of any
mutilated, destroyed, lost or stolen Security shall constitute an original
additional contractual obligation of the Company, whether or not the mutilated,
destroyed, lost or stolen Security shall be at any time enforceable by anyone,
and shall be entitled to all benefits of this Indenture equally and
proportionately with any and all other Securities duly issued hereunder.

(e) The provisions of this Section 2.07 are (to the extent lawful) exclusive and
shall preclude (to the extent lawful) all other rights and remedies with respect
to the replacement or payment of mutilated, destroyed, lost or stolen
Securities.

Section 2.08 Outstanding Securities.

(a) Securities outstanding at any time are all Securities authenticated by the
Trustee, except for those canceled by it, those purchased pursuant to Article 3,
those converted pursuant to Article 4, those delivered to the Trustee for
cancellation or surrendered for transfer or exchange and those described in this
Section 2.08 as not outstanding.

(b) If a Security is replaced pursuant to Section 2.07, it ceases to be
outstanding unless the Company receives proof satisfactory to it that the
replaced Security is held by a bona fide purchaser.

(c) If a Paying Agent (other than the Company or an Affiliate of the Company)
holds in respect of the outstanding Securities on a Fundamental Change Purchase
Date or the Final Maturity Date money sufficient to pay the principal of
(including premium, if any), accrued interest and Additional Interest, if any,
on Securities (or portions thereof) payable on that date, then on and after such
Fundamental Change Purchase Date or Final Maturity Date, as the case may be,
such Securities (or portions thereof, as the case may be) shall cease to be
outstanding and cash interest and Additional Interest, if any, on them shall
cease to accrue.

 

15



--------------------------------------------------------------------------------

(d) Subject to the restrictions contained in Section 2.09, a Security does not
cease to be outstanding because the Company or an Affiliate of the Company holds
the Security.

Section 2.09 Treasury Securities.

In determining whether the Holders of the required principal amount of
Securities have concurred in any notice, direction, waiver or consent,
securities owned by the Company or any other obligor on the Securities or by any
Affiliate of the Company or of such other obligor shall be disregarded, except
that, for purposes of determining whether the Trustee shall be protected in
relying on any such notice, direction, waiver or consent, only Securities which
a Trust Officer of the Trustee with responsibility for this Indenture actually
knows are so owned shall be so disregarded. Securities so owned which have been
pledged in good faith shall not be disregarded if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to the
Securities and that the pledgee is not the Company or any other obligor on the
Securities or any Affiliate of the Company or of such other obligor.

Section 2.10 Temporary Securities.

Until definitive Securities are ready for delivery, the Company may prepare and
execute, and, upon receipt of a Company Order, the Trustee shall authenticate
and deliver, temporary Securities. Temporary Securities shall be substantially
in the form of definitive securities but may have variations that the Company
with the consent of the Trustee considers appropriate for temporary Securities.
Without unreasonable delay, the Company shall prepare and the Trustee shall
authenticate and deliver definitive Securities in exchange for temporary
Securities.

Section 2.11 Cancellation.

The Company at any time may deliver Securities to the Trustee for cancellation.
The Registrar, the Paying Agent and the Conversion Agent shall forward to the
Trustee or its agent any Securities surrendered to them for transfer, exchange,
purchase, payment or conversion. The Trustee and no one else shall cancel, in
accordance with its standard procedures, all Securities surrendered for
transfer, exchange, purchase, payment, conversion or cancellation and shall
dispose of the cancelled Securities in accordance with its customary procedures
or deliver the canceled Securities to the Company. All Securities which are
purchased or otherwise acquired by the Company or any of its Subsidiaries prior
to the Final Maturity Date pursuant to Article 3 shall be delivered to the
Trustee for cancellation, and the Company may not hold or resell such Securities
or issue any new Securities to replace any such Securities or any Securities
that any Holder has converted pursuant to Article 4.

Section 2.12 Legend; Additional Transfer and Exchange Requirements.

(a) If Securities are issued upon the transfer, exchange or replacement of
Securities subject to restrictions on transfer and bearing the legends set forth
on the forms of Securities attached as Exhibit A (collectively, the “Legend”),
or if a request is made to remove the Legend on a Security, the Securities so
issued shall bear the Legend, or the Legend shall not be removed, as the case
may be, unless there is delivered to the Company and the Registrar such
satisfactory evidence, which shall include an Opinion of Counsel if requested by
the Company or such Registrar, as may be reasonably required by the Company and
the Registrar, that neither the Legend nor the restrictions on transfer set
forth therein are required to ensure that transfers thereof comply with the
provisions of Rule 144A or Rule 144 under the Securities Act or that such
Securities are not “restricted” within the meaning of Rule 144 under the
Securities Act;

 

16



--------------------------------------------------------------------------------

provided that no such evidence need be supplied in connection with the sale of
such Security pursuant to a registration statement that is effective at the time
of such sale. Upon (1) provision of such satisfactory evidence if requested, or
(2) notification by the Company to the Trustee and Registrar of the sale of such
Security pursuant to a registration statement that is effective at the time of
such sale, the Trustee, at the written direction of the Company, shall
authenticate and deliver a Security that does not bear the Legend. If the Legend
is removed from the face of a Security and the Security is subsequently held by
an Affiliate of the Company, the Legend shall be reinstated.

(b) A Global Security may not be transferred, in whole or in part, to any Person
other than the Depositary or a nominee or any successor thereof, and no such
transfer to any such other Person may be registered; provided that the foregoing
shall not prohibit any transfer of a Security that is issued in exchange for a
Global Security but is not itself a Global Security. No transfer of a Security
to any Person shall be effective under this Indenture or the Securities unless
and until such Security has been registered in the name of such Person.
Notwithstanding any other provisions of this Indenture or the Securities,
transfers of a Global Security, in whole or in part, shall be made only in
accordance with this Section 2.12.

(c) Subject to Section 2.12(b) and in compliance with Section 2.12(d), every
Security shall be subject to the restrictions on transfer provided in the
Legend. Whenever any Restricted Security other than a Restricted Global Security
is presented or surrendered for registration of transfer or in exchange for a
Security registered in a name other than that of the Holder, such Security must
be accompanied by a certificate in substantially the form set forth in Exhibit
A, dated the date of such surrender and signed by the Holder of such Security,
as to compliance with such restrictions on transfer. The Registrar shall not be
required to accept for such registration of transfer or exchange any Security
not so accompanied by a properly completed certificate.

(d) The restrictions imposed by the Legend upon the transferability of any
Security shall cease and terminate when such Security has been sold pursuant to
an effective registration statement under the Securities Act or transferred in
compliance with Rule 144 under the Securities Act (or any successor provision
thereto) or, if earlier, upon the expiration of the holding period applicable to
sales thereof under Rule 144(k) under the Securities Act (or any successor
provision). Any Security as to which such restrictions on transfer shall have
expired in accordance with their terms or shall have terminated may, upon a
surrender of such Security for exchange to the Registrar in accordance with the
provisions of this Section 2.12 (accompanied, in the event that such
restrictions on transfer have terminated by reason of a transfer in compliance
with Rule 144 or any successor provision, by, if requested by the Company or the
Registrar, an Opinion of Counsel reasonably acceptable to the Company and the
Registrar and addressed to the Company and the Registrar, to the effect that the
transfer of such Security has been made in compliance with Rule 144 or such
successor provision), be exchanged for a new Security, of like tenor and
aggregate principal amount, which shall not bear the restrictive Legend. The
Company shall inform the Trustee of the effective date of any registration
statement registering the offer and sale of the Securities under the Securities
Act. The Trustee shall not be liable for any action taken or omitted to be taken
by it in good faith in accordance with the aforementioned Opinion of Counsel or
registration statement.

As used in Sections 2.12(c) and (d), the term “transfer” encompasses any sale,
pledge, transfer, hypothecation or other disposition of any Security.

(e) The provisions below shall apply only to Global Securities:

(1) Each Global Security authenticated under this Indenture shall be registered
in the name of the Depositary or a nominee thereof and delivered to such
Depositary or a nominee thereof or custodian therefor, and each such Global
Security shall constitute a single Security for purposes of this Indenture.

 

17



--------------------------------------------------------------------------------

(2) Notwithstanding any other provisions of this Indenture or the Securities, a
Global Security shall not be exchanged in whole or in part for a Security
registered, and no transfer of a Global Security in whole or in part shall be
registered in the name of any Person other than the Depositary or one or more
nominees thereof; provided that a Global Security may be exchanged for
securities registered in the names of any person designated by the Depositary in
the event that (A) the Depositary has notified the Company that it is unwilling
or unable to continue as Depositary for such Global Security or such Depositary
has ceased to be a “clearing agency” registered under the Exchange Act, and a
successor Depositary is not appointed by the Company within 90 days after
receiving such notice or becoming aware that the Depositary has ceased to be a
“clearing agency,” or (B) an Event of Default has occurred and is continuing
with respect to the Securities. Any Global Security exchanged pursuant to
subclause (A) above shall be so exchanged in whole and not in part, and any
Global Security exchanged pursuant to subclause (B) above may be exchanged in
whole or from time to time in part as directed by the Depositary. Any Security
issued in exchange for a Global Security or any portion thereof shall be a
Global Security; provided further that any such Security so issued that is
registered in the name of a Person other than the Depositary or a nominee
thereof shall not be a Global Security.

(3) Securities issued in exchange for a Global Security or any portion thereof
shall be issued in definitive, fully registered form, without interest coupons,
shall have an aggregate principal amount equal to that of such Global Security
or portion thereof to be so exchanged, shall be registered in such names and be
in such authorized denominations as the Depositary shall designate and shall
bear the applicable legends provided for herein. Any Global Security to be
exchanged in whole shall be surrendered by the Depositary to the Trustee, as
Registrar. With regard to any Global Security to be exchanged in part, either
such Global Security shall be so surrendered for exchange or, if the Trustee is
acting as custodian for the Depositary or its nominee with respect to such
Global Security, the principal amount thereof shall be reduced, by an amount
equal to the portion thereof to be so exchanged, by means of an appropriate
adjustment made on the records of the Trustee. Upon any such surrender or
adjustment, the Trustee shall authenticate and deliver the Security issuable on
such exchange to or upon the order of the Depositary or an authorized
representative thereof.

(4) Subject to clause (6) of this Section 2.12(e), the registered Holder may
grant proxies and otherwise authorize any Person, including Agent Members and
Persons that may hold interests through Agent Members, to take any action which
a Holder is entitled to take under this Indenture or the Securities.

(5) In the event of the occurrence of any of the events specified in clause
(2) of this Section 2.12(e), the Company will promptly make available to the
Trustee a reasonable supply of Certificated Securities in definitive, fully
registered form, without interest coupons.

(6) Neither Agent Members nor any other Persons on whose behalf Agent Members
may act shall have any rights under this Indenture with respect to any Global
Security registered in the name of the Depositary or any nominee thereof, or
under any such Global Security, and the Depositary or such nominee, as the case
may be, may be treated by the Company, the Trustee and any agent of the Company
or the Trustee as the absolute owner and holder of such Global Security for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or such

 

18



--------------------------------------------------------------------------------

nominee, as the case may be, or impair, as between the Depositary, its Agent
Members and any other Person on whose behalf an Agent Member may act, the
operation of customary practices of such Persons governing the exercise of the
rights of a holder of any Security.

(7) At such time as all interests in a Global Security have been converted,
canceled or exchanged for Securities in certificated form, such Global Security
shall, upon receipt thereof, be cancelled by the Trustee in accordance with
standing procedures and instructions existing between the Depositary and the
Securities Custodian, subject to Section 2.11 of this Indenture. At any time
prior to such cancellation, if any interest in a Global Security is converted,
canceled or exchanged for Securities in certificated form, the principal amount
of such Global Security shall, in accordance with the standing procedures and
instructions existing between the Depositary and the Securities Custodian, be
appropriately reduced, and an endorsement shall be made on such Global Security,
by the Trustee or the Securities Custodian, at the direction of the Trustee, to
reflect such reduction.

(f) Until the expiration of the holding period applicable to sales thereof under
Rule 144(k) under the Securities Act (or any successor provision thereto), any
stock certificate representing Common Stock issued upon conversion of any
Security shall bear a legend in substantially the following form, unless such
Common Stock has been sold pursuant to a registration statement that has been
declared effective under the Securities Act (and which continues to be effective
at the time of such transfer) or transferred in compliance with Rule 144 under
the Securities Act (or any successor provision thereto), or such Common Stock
has been issued upon conversion of Securities that have been transferred
pursuant to a registration statement that has been declared effective under the
Securities Act or pursuant to Rule 144 under the Securities Act (or any
successor provision thereto), or unless otherwise agreed by the Company in
writing with written notice thereof to the transfer agent:

THE COMMON STOCK EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION UNDER THE SECURITIES ACT.

BY ITS ACQUISITION HEREOF, THE HOLDER AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER THE COMMON STOCK EVIDENCED HEREBY PRIOR TO THE DATE THAT IS TWO YEARS
AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH
NEWPORT CORPORATION (THE “COMPANY”) OR ANY AFFILIATE OF THE COMPANY WAS THE
OWNER OF THE COMMON STOCK EVIDENCED HEREBY (OR ANY PREDECESSOR OF THE COMMON
STOCK EVIDENCED HEREBY) (THE “RESALE RESTRICTION TERMINATION DATE”) ONLY (A) TO
THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO A REGISTRATION STATEMENT
WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR (C) PURSUANT TO
ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, SUBJECT TO THE COMPANY’S AND THE TRANSFER AGENT’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) PRIOR TO THE RESALE
RESTRICTION TERMINATION DATE TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATIONS AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM, AND IN
EACH OF THE FOREGOING CASES, TO REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE
FORM APPEARING ON THE OTHER SIDE OF THIS CERTIFICATE IS COMPLETED AND DELIVERED
BY THE TRANSFEROR TO THE TRANSFER AGENT. THIS LEGEND WILL BE REMOVED UPON THE
REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.

 

19



--------------------------------------------------------------------------------

Any such Common Stock as to which such restrictions on transfer shall have
expired in accordance with their terms or as to which the conditions for removal
of the foregoing legend set forth therein have been satisfied may, upon
surrender of the certificates representing such shares of Common Stock for
exchange in accordance with the procedures of the transfer agent for the Common
Stock, be exchanged for a new certificate or certificates for a like number of
shares of Common Stock, which shall not bear the restrictive legend required by
this section.

Section 2.13 CUSIP Numbers.

The Company in issuing the Securities may use one or more “CUSIP” numbers (if
then generally in use), and, if so, the Trustee shall use “CUSIP” numbers in
notices of purchase as a convenience to Holders; provided that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Securities or as contained in any notice of a purchase
and that reliance may be placed only on the other identification numbers printed
on the Securities, and any such purchase shall not be affected by any defect in
or omission of such numbers. The Company will promptly notify the Trustee of any
change in the “CUSIP” numbers.

 

20



--------------------------------------------------------------------------------

ARTICLE 3

PURCHASE UPON FUNDAMENTAL CHANGE

Section 3.01 Purchase at Holders’ Option upon a Fundamental Change.

(a) If a Fundamental Change occurs prior to the Final Maturity Date, each Holder
of a Security shall have the right, at the option of the Holder, to require the
Company to repurchase for cash all or any portion of the Securities of such
Holder equal to $1,000 principal amount (or an integral multiple thereof) at the
Fundamental Change Purchase Price, on the date that is not less than 30 days nor
more than 45 days after the date of the Fundamental Change Company Notice
pursuant to subsection 3.01(b) (the “Fundamental Change Purchase Date”).

(b) On or before the 30th day after the occurrence of a Fundamental Change, the
Company shall mail a written notice of the Fundamental Change and of the
resulting repurchase right to the Trustee, Paying Agent and to each Holder (and
to beneficial owners as required by applicable law) (the “Fundamental Change
Company Notice”). The Fundamental Change Company Notice shall include the form
of a Fundamental Change Purchase Notice to be completed by the Holder and shall
state:

(1) the events causing such Fundamental Change;

(2) the date (or expected date) of such Fundamental Change;

(3) the last date by which the Fundamental Change Purchase Notice must be
delivered to elect the repurchase option pursuant to this Section 3.01;

(4) the Fundamental Change Purchase Date;

(5) the Fundamental Change Purchase Price;

(6) the Holder’s right to require the Company to purchase the Securities;

(7) the name and address of each Paying Agent and Conversion Agent;

(8) the then effective Conversion Rate and any adjustments to the Conversion
Rate resulting from such Fundamental Change;

(9) the procedures that the Holder must follow to exercise rights under Article
4 and that Securities as to which a Fundamental Change Purchase Notice has been
given may be converted into Common Stock pursuant to Article 4 of this Indenture
only to the extent that the Fundamental Change Purchase Notice has been duly
withdrawn in accordance with the terms of this Indenture;

(10) the procedures that the Holder must follow to exercise rights under this
Section 3.01;

(11) the procedures for withdrawing a Fundamental Change Purchase Notice;

(12) that, unless the Company fails to pay such Fundamental Change Purchase
Price, Securities covered by any Fundamental Change Purchase Notice will cease
to be outstanding and interest and Additional Interest, if any, will cease to
accrue on and after the Fundamental Change Purchase Date; and

 

21



--------------------------------------------------------------------------------

(13) the CUSIP number of the Securities.

At the Company’s request, the Trustee shall give such Fundamental Change Company
Notice in the Company’s name and at the Company’s expense; provided, that, in
all cases, the text of such Fundamental Change Company Notice shall be prepared
by the Company. If any of the Securities is in the form of a Global Security,
then the Company shall modify such notice to the extent necessary to accord with
the Applicable Procedures relating to the purchase of Global Securities.

(c) A Holder may exercise its rights specified in Section 3.01(a) upon delivery
of a written notice (which shall be in substantially the form attached as
Exhibit A under the heading “Fundamental Change Purchase Notice” and which may
be delivered by letter, overnight courier, hand delivery, facsimile transmission
or in any other written form and, in the case of Global Securities, may be
delivered electronically or by other means in accordance with the Depositary’s
Applicable Procedures) of the exercise of such rights (a “Fundamental Change
Purchase Notice”) to the Company or any Paying Agent at any time prior to the
close of business on the Business Day next preceding the Fundamental Change
Purchase Date, subject to extension to comply with applicable law.

(1) The Fundamental Change Purchase Notice shall state: (A) the certificate
number (if such Security is held other than in global form) of the Security
which the Holder will deliver to be purchased (or, if the Security is held in
global form, any other items required to comply with the Applicable Procedures),
(B) the portion of the principal amount of the Security which the Holder will
deliver to be purchased and (C) that such Security shall be purchased as of the
Fundamental Change Purchase Date pursuant to the terms and conditions specified
in the Securities and in this Indenture.

(2) The delivery of a Security for which a Fundamental Change Purchase Notice
has been timely delivered to any Paying Agent and not duly withdrawn prior to,
on or after the Fundamental Change Purchase Notice (together with all necessary
endorsements) at the office of such Paying Agent shall be a condition to the
receipt by the Holder of the Fundamental Change Purchase Price therefor.

(3) The Company shall only be obliged to purchase, pursuant to this
Section 3.01, a portion of a Security if the principal amount of such portion is
$1,000 or an integral multiple of $1,000 (provisions of this Indenture that
apply to the purchase of all of a Security also apply to the purchase of such
portion of such Security).

(4) Notwithstanding anything herein to the contrary, any Holder delivering to a
Paying Agent the Fundamental Change Purchase Notice contemplated by this
Section 3.01(c) shall have the right to withdraw such Fundamental Change
Purchase Notice in whole or in a portion thereof that is a principal amount of
$1,000 or in an integral multiple thereof at any time prior to the close of
business on the Business Day prior to the Fundamental Change Purchase Date by
delivery of a written notice of withdrawal to the Paying Agent in accordance
with Section 3.02.

(5) A Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Purchase Notice or written withdrawal thereof.

 

22



--------------------------------------------------------------------------------

(6) Anything herein to the contrary notwithstanding, in the case of Global
Securities, any Fundamental Change Purchase Notice may be delivered or withdrawn
and such Securities may be surrendered or delivered for purchase in accordance
with the Applicable Procedures as in effect from time to time.

Section 3.02 Effect of Fundamental Change Purchase Notice.

(a) Upon receipt by any Paying Agent of a properly completed Fundamental Change
Purchase Notice from a Holder, the Holder of the Security in respect of which
such Fundamental Change Purchase Notice was given shall (unless such Fundamental
Change Purchase Notice is duly withdrawn as specified in Section 3.02(b))
thereafter be entitled to receive the Fundamental Change Purchase Price with
respect to such Security, subject to the occurrence of the Fundamental Change
Effective Date and an absence of an Event of Default, or a continuation thereof
(other than a Default in the payment of the Fundamental Change Purchase Price).
Such Fundamental Change Purchase Price shall be paid to such Holder promptly
following the later of (1) the Fundamental Change Purchase Date (provided that
the conditions in Section 3.01 have been satisfied) and (2) the time of delivery
of such Security to a Paying Agent by the Holder thereof in the manner required
by Section 3.01(c). Securities in respect of which a Fundamental Change Purchase
Notice has been given by the Holder thereof may not be converted into shares of
Common Stock pursuant to Article 4 on or after the date of the delivery of such
Fundamental Change Purchase Notice unless such Fundamental Change Purchase
Notice has first been duly withdrawn in accordance with Section 3.02(b) with
respect to the Securities to be converted.

(b) A Fundamental Change Purchase Notice may be withdrawn by means of a written
notice (which may be delivered by mail, overnight courier, hand delivery,
facsimile transmission or in any other written form and, in the case of Global
Securities, may be delivered electronically or by other means in accordance with
the Applicable Procedures) of withdrawal delivered by the Holder to a Paying
Agent at any time prior to the close of business on the Business Day immediately
prior to the Fundamental Change Purchase Date, specifying (1) the principal
amount of the Security or portion thereof (which must be a principal amount of
$1,000 or an integral multiple of $1,000 in excess thereof) with respect to
which such notice of withdrawal is being submitted, (2) if certificated
Securities have been issued, the certificate number of the Security being
withdrawn in whole or in withdrawable part (or if the Securities are not
certificated, such written notice must comply with the Applicable Procedures)
and (3) the portion of the principal amount of the Security that will remain
subject to the Fundamental Change Purchase Notice, which portion must be a
principal amount of $1,000 or an integral multiple thereof.

Section 3.03 Deposit of Fundamental Change Purchase Price.

(a) On or before 10:00 a.m. New York City time on the applicable Fundamental
Change Purchase Date, the Company shall deposit with the Trustee or with a
Paying Agent (or if the Company or an Affiliate of the Company is acting as the
Paying Agent, shall segregate and hold in trust as provided in Section 2.04) an
amount of money (in immediately available funds), sufficient to pay the
aggregate Fundamental Change Purchase Price of all the Securities or portions
thereof that are to be purchased as of such Fundamental Change Purchase Date.

(b) If a Paying Agent or the Trustee holds, in accordance with the terms hereof,
money sufficient to pay the Fundamental Change Purchase Price of any Security
for which a Fundamental Change Purchase Notice has been tendered and not duly
withdrawn in accordance with this Indenture then, on immediately after the
applicable Fundamental Change Purchase Date, such Security will cease to be
outstanding, whether or not the Security is delivered to the Paying Agent or the
Trustee, and interest and Additional Interest, if any, shall cease to accrue,
and the rights of the Holder in respect of the Security shall terminate (other
than the right to receive the Fundamental Change Purchase Price as aforesaid).
The Company shall publicly announce in accordance with applicable law the
principal amount of Securities repurchased on or as soon as practicable after
the Fundamental Change Purchase Date.

 

23



--------------------------------------------------------------------------------

(c) The Paying Agent will promptly return to the respective Holders thereof any
Securities with respect to which a Fundamental Change Purchase Notice has been
duly withdrawn in compliance with this Indenture.

(d) If a Fundamental Change Purchase Date falls after a Regular Record Date and
on or before the related Interest Payment Date, then interest on the Securities
payable on such Interest Payment Date will be payable to the Holders in whose
names the Securities are registered at the close of business on such Regular
Record Date.

Section 3.04 Repayment to The Company.

To the extent that the aggregate amount of cash deposited by the Company
pursuant to Section 3.03 exceeds the aggregate Fundamental Change Purchase Price
of the Securities or portions thereof that the Company is obligated to purchase,
then promptly after the Fundamental Change Purchase Date the Trustee or a Paying
Agent, as the case may be, shall return any such excess cash to the Company.

Section 3.05 Securities Purchased in Part.

Any Security that is to be purchased only in part shall be surrendered at the
office of a Paying Agent, and promptly after the Fundamental Change Purchase
Date, the Company shall execute and the Trustee shall authenticate and deliver
to the Holder of such Security, without service charge, a new Security or
Securities, of such authorized denomination or denominations as may be requested
by such Holder (which must be equal to $1,000 principal amount or any integral
thereof), in aggregate principal amount equal to, and in exchange for, the
portion of the principal amount of the Security so surrendered that is not
purchased.

Section 3.06 Compliance with Securities Laws upon Purchase of Securities.

In connection with any offer to purchase Securities under Section 3.01, the
Company shall (a) comply with Rule 13e-4 and Rule 14e-1 (or any successor to
either such Rule), and any other tender offer rules, if applicable, under the
Exchange Act, (b) file the related Schedule TO (or any successor or similar
schedule, form or report) if required under the Exchange Act, and (c) otherwise
comply with all federal and state securities laws in connection with such offer
to purchase or purchase of Securities, all so as to permit the rights of the
Holders and obligations of the Company under Sections 3.01 through 3.04 to be
exercised in the time and in the manner specified therein. To the extent that
compliance with any such laws, rules and regulations would result in a conflict
with any of the terms hereof, this Indenture is hereby modified to the extent
required for the Company to comply with such laws, rules and regulations.

Section 3.07 Purchase of Securities in Open Market.

The Company (a) on or prior to the date that is two years from the latest
issuance of any Securities and in accordance with Section 2.11, shall surrender
any Security purchased by the Company pursuant to this Article 3 to the Trustee
for cancellation, and (b) after such date and in accordance with Section 2.11,
may surrender such Security to the Trustee for cancellation. Any securities
surrendered to the Trustee for cancellation may not be reissued or resold by the
Company and will be canceled promptly in accordance with Section 2.11. The
Company may repurchase Securities in the open market, by tender at any price or
by negotiated transactions and such Securities may be reissued or resold, to the
extent permitted by applicable law, or may be surrendered to the Trustee for
cancellation.

 

24



--------------------------------------------------------------------------------

ARTICLE 4

CONVERSION

Section 4.01 Conversion Privilege and Conversion Rate.

(a) Subject to the obligation and the right of the Company to pay some or all of
the conversion consideration in cash in accordance with Section 4.13, and upon
compliance with the provisions of this Article 4, at the option of the Holder
thereof, any Security or portion thereof that is an integral multiple of $1,000
principal amount may be converted into fully paid and nonassessable shares
(calculated as to each conversion to the nearest 1/100th of a share) of Common
Stock prior to the close of business on the Business Day immediately preceding
the Final Maturity Date or such earlier date set forth in this Article 4, unless
previously purchased by the Company at the Holder’s option upon the occurrence
of a Fundamental Change, at the Conversion Rate in effect at such time,
determined as hereinafter provided and subject to the adjustments described
below, only under the following circumstances:

(1) during any calendar quarter beginning after March 31, 2007, and only during
such calendar quarter, if, as of the last day of the immediately preceding
calendar quarter, the Closing Price per share of the Common Stock for at least
20 Trading Days in the period of the 30 consecutive Trading Days ending on the
last Trading Day of such preceding calendar quarter was more than 120% of the
Conversion Price (the “Conversion Trigger Price”);

(2) if the Company distributes to all holders of Common Stock rights (including
rights under a stockholder rights agreement) or warrants entitling them to
purchase, for a period expiring within 45 days of the date of issuance, Common
Stock at less than the Current Market Price of the Common Stock on the day of
issuance;

(3) if the Company distributes to all holders of Common Stock, cash, assets,
debt securities or rights to purchase the Company’s securities, which
distribution has a per share value exceeding 7.5% of the Closing Price of the
Common Stock on the Business Day preceding the declaration date for such
distribution;

(4) if a Fundamental Change occurs;

(5) at any time during the period beginning on January 15, 2012 and ending at
the close of business on the Business Day immediately preceding the Final
Maturity Date; or

(6) during any five Business Day period after any five consecutive Trading Day
period in which the Trading Price per $1,000 principal amount of Securities, as
determined following a request by a Holder in accordance with the procedures
described below in Section 4.01(e)(ii), for each day of that period was less
than 98% of the product of the Closing Price of the Common Stock for each day in
that period and the Conversion Rate per $1,000 principal amount of Securities.

(b) In the case of a distribution contemplated by clauses (2) and (3) of Section
4.01(a), the Company shall notify Holders at least 20 days prior to the
ex-dividend date for such distribution (the “Distribution Notice”); provided
that if the Company distributes rights pursuant to a stockholder rights
agreement, it will notify the Holders of the Securities on the Business Day
after the Company is required to give notice generally to its stockholders
pursuant to such stockholder rights agreement if such date is less than 20 days
prior to the date of such distribution. Once the Company has given the
Distribution Notice, Holders may surrender their Securities for conversion at
any time until the earlier of the close of

 

25



--------------------------------------------------------------------------------

business on the last Business Day preceding the ex-dividend date or the
Company’s announcement that such distribution will not take place. In the event
of a distribution contemplated by clauses (2) and (3) of Section 4.01(a),
Holders may not convert the Securities if the Holders will otherwise participate
in such distribution without converting their Securities. The Company will
provide written notice to the Conversion Agent as soon as reasonably practicable
of any anticipated or actual event or transaction that will cause or causes the
Securities to become convertible pursuant to clauses (2) or (3) of Section
4.01(a).

(c) [Intentionally Omitted]

(d) In the case of a transaction contemplated by clause (4) of section 4.01(a),
the Company will notify the Holders and Trustee at least 10 Trading Days prior
to the anticipated Fundamental Change Effective Date of any Fundamental Change
that the Company knows or reasonably should know will occur. If the Company does
not know, and should not reasonably know, that a Fundamental Change will occur
until a date that is within 10 Trading Days before the anticipated Fundamental
Change Effective Date, the Company will notify the Holders and the Trustee
promptly after the Company has knowledge of such Fundamental Change. Holders may
surrender Securities for conversion at any time beginning 10 Trading Days before
the anticipated Fundamental Change Effective Date of a Fundamental Change and
until the last Trading Day preceding the Fundamental Change Purchase Date.

(e) (i) For each calendar quarter of the Company, beginning with the calendar
quarter ending March 31, 2007, the Conversion Agent, on behalf of the Company,
will determine, on the first Business Day following the last Trading Day of such
calendar quarter, whether the Securities are convertible pursuant to clause (1)
of Section 4.01(a), and, if so, will notify the Trustee and the Company in
writing. Upon request of the Conversion Agent, the Company shall provide, or
cause to be provided to, the Conversion Agent the Closing Price per share of
Common Stock for the 30 consecutive Trading Days ending on the last Trading Day
of the preceding calendar quarter.

(ii) The Trustee shall have no obligation to determine the Trading Price of the
Securities and whether the Securities are convertible pursuant to clause (6) of
Section 4.01(a) unless the Company has requested such determination in writing;
and the Company shall have no obligation to make such request unless a Holder of
Securities provides the Company with reasonable evidence that the Trading Price
per $1,000 principal amount of Securities would be less than 98% of the product
of the Closing Price of the Common Stock and the Conversion Rate per $1,000
principal amount of Securities. At such time, the Company shall instruct the
Trustee to determine the Trading Price of the Securities beginning on the next
Trading Day and on each successive Trading Day until the Trading Price per
$1,000 principal amount of the Securities is greater than 98% of the product of
the Closing Price of the Common Stock and the Conversion Rate per $1,000
principal amount of the Securities.

(f) The conversion rights pursuant to this Article 4 shall commence on the
initial issuance date of the Securities and expire at the close of business on
the Business Day immediately preceding the Final Maturity Date, but shall be
exercisable only during the time periods specified with respect to each
circumstance pursuant to which the Securities become convertible, subject, in
the case of conversion of any Global Security, to any Applicable Procedures. If
a Security is submitted or presented for purchase upon a Fundamental Change
pursuant to Article 3, such conversion right shall terminate at the close of
business on the Business Day immediately preceding the Fundamental Change
Purchase Date for such Security (unless the Company shall fail to make the
Fundamental Change Purchase Price payment when due in accordance with Article 3,
in which case the conversion right shall terminate at the close of business on
the date such failure is cured and such Security is purchased). If a Security is
convertible as a result of a Fundamental Change, such conversion right shall
commence and terminate as set forth in Section 4.01(d). Securities in respect of
which a Fundamental Change Purchase Notice has been

 

26



--------------------------------------------------------------------------------

delivered may not be surrendered for conversion pursuant to this Article 4 prior
to a due withdrawal of such Fundamental Change Notice in accordance with the
provisions of Article 3.

(g) Provisions of this Indenture that apply to conversion of all of a Security
also apply to conversion of a portion of a Security.

(h) A Holder of Securities is not entitled to any rights of a holder of Common
Stock until such Holder has converted its Securities into Common Stock, and only
to the extent such Securities are deemed to have been converted into Common
Stock pursuant to this Article 4.

(i) The Conversion Rate shall be adjusted in certain instances as provided in
Sections 4.01(j) and Section 4.06.

(j) If there shall have occurred a Fundamental Change, then the Conversion Rate
per $1,000 principal amount of Securities otherwise in effect in respect of
Securities that are converted during the period beginning 10 Trading Days before
the anticipated Fundamental Change Effective Date and ending at the close of
business on the Trading Day immediately preceding the Fundamental Change
Purchase Date shall be increased by the amount, if any, determined by reference
to the table below, based on the Fundamental Change Effective Date and the Stock
Price of such Fundamental Change; provided that if the Stock Price or
Fundamental Change Effective Date are not set forth on the table: (i) if the
actual Stock Price on the Fundamental Change Effective Date is between two Stock
Prices on the table or the actual Fundamental Change Effective Date is between
two Fundamental Change Effective Dates on the table, the amount of the
Conversion Rate adjustment will be determined by a straight-line interpolation
between the adjustment amounts set forth for the two Stock Prices and the two
Fundamental Change Effective Dates on the table based on a 365-day year, as
applicable, (ii) if the Stock Price on the Fundamental Change Effective Date
exceeds $60.00 per share, subject to adjustment as set forth herein, no
adjustment to the applicable Conversion Rate will be made, and (iii) if the
Stock Price on the Fundamental Change Effective Date is less than $18.86 per
share, subject to adjustment as set forth herein, no adjustment to the
applicable Conversion Rate will be made. If holders of the Common Stock receive
only cash in the Fundamental Change, the Stock Price shall be the cash amount
paid per share of the Common Stock in connection with the Fundamental Change.
Otherwise, the Stock Price shall be equal to the average Closing Prices of the
Common Stock for each of the 10 Trading Days immediately preceding, but not
including, the applicable Fundamental Change Effective Date.

The following table shows the amount, if any, by which the applicable Conversion
Rate will increase for each hypothetical Stock Price and Fundamental Change
Effective Date set forth below:

 

27



--------------------------------------------------------------------------------

Make Whole Premium upon a Fundamental Change (Increase in Applicable Conversion
Rate)

 

Stock Price on
Effective Date   February 7,
2007   February 15,
2008   February 15,
2009   February 15,
2010   February 15,
2011   February 15,
2012 $ 18.86   11.4361   11.4361   11.4361   11.4361   11.4361   11.4361 $ 20.00
  10.1154   9.8642   9.5245   9.0824   8.4831   8.4139 $ 22.00   8.2772   7.9062
  7.4095   6.7360   5.7245   3.8685 $ 24.00   6.8931   6.4508   5.8677   5.0785
  3.8734   0.0806 $ 26.00   5.8312   5.3541   4.7350   3.9024   2.6571   0.0000
$ 28.00   5.0015   4.5159   3.8889   3.0623   1.8698   0.0000 $ 30.00   4.3429  
3.8634   3.2499   2.4577   1.3641   0.0000 $ 40.00   2.4842   2.1071   1.6514  
1.1191   0.5299   0.0000 $ 50.00   1.6640   1.3892   1.0767   0.7300   0.3697  
0.0000 $ 60.00   1.2305   1.0238   0.8009   0.5512   0.2881   0.0000

The Stock Prices set forth in the first column of the table above will be
adjusted as of any date on which the Conversion Rate of the Securities is
adjusted, other than as a result of an adjustment of the Conversion Rate by
virtue of the provisions of this Section 4.01(j). The adjusted Stock Prices will
equal the Stock Prices applicable immediately prior to such adjustment
multiplied by a fraction, the numerator of which is the Conversion Rate
immediately prior to the adjustment giving rise to the Stock Price adjustment
and the denominator of which is the Conversion Rate as so adjusted. The
Conversion Rate adjustment amounts set forth in the table above will be adjusted
in the same manner as the Conversion Rate as set forth in Section 4.06 hereof.

Notwithstanding the foregoing paragraph, in no event will the Conversion Rate
exceed 53.0222 per $1,000 principal amount of Securities, subject to adjustment
in the manner set forth in clauses (1) through (4) of Section 4.06(a) hereof.

(k) Except as set forth in Section 4.02(c), by delivering the amount of cash
and/or the number of shares of Common Stock issuable on conversion to the
Trustee, the Company will be deemed to have satisfied its obligation to pay the
principal amount of the Securities so converted and its obligation to pay
accrued and unpaid interest, and Additional Interest if any, attributable to the
period from the most recent Interest Payment Date through the Conversion Date
(which amount will be deemed paid in full rather than cancelled, extinguished or
forfeited).

(l) Notwithstanding anything else contained herein, the Securities shall not
become subject to conversion by reason of a merger, consolidation, or other
transaction effected with one of the Company’s direct or indirect Subsidiaries
for the purpose of changing the Company’s state of incorporation to any other
state within the United States or the District of Columbia.

Section 4.02 Conversion Procedure.

(a) To convert a Security, a Holder must (1) complete and manually sign the
conversion notice on the back of the Security and deliver such notice to a
Conversion Agent, (2) surrender the Security to a Conversion Agent, (3) furnish
appropriate endorsements and transfer documents if required by a Registrar or a
Conversion Agent, and (4) pay all transfer or similar taxes, if required
pursuant to Section 4.04. The date on which the Holder satisfies all of those
requirements is the “Conversion Date.” Upon the conversion of a Security, the
Company will pay the cash and deliver the shares of Common Stock, as applicable,
as promptly as practicable after the expiration of the Conversion Reference
Period, but in no event later than the fifth Business Day after such expiration.
Anything herein to the contrary notwithstanding, in the case of Global
Securities, conversion notices may be delivered and such Securities may be
surrendered for conversion in accordance with the Applicable Procedures as in
effect from time to time.

 

28



--------------------------------------------------------------------------------

(b) The person in whose name the shares of Common Stock are issuable upon
conversion shall be deemed to be a holder of record of such Common Stock on the
later of (i) the Conversion Date, (ii) the expiration of the period in which the
Company may elect to deliver cash in lieu of shares of common stock, or (iii) if
the Company elects to deliver cash in lieu of some, but not all, of such shares
of Common Stock, the date on which the amount of cash issuable per Security has
been determined; provided, however, that no surrender of a Security on any
Conversion Date when the stock transfer books of the Company shall be closed
shall be effective to constitute the person or persons entitled to receive the
shares of Common Stock upon conversion as the record holder or holders of such
shares of Common Stock on such date, but such surrender shall be effective to
constitute the person or persons entitled to receive such shares of Common Stock
as the record holder or holders thereof for all purposes at the close of
business on the next succeeding day on which such stock transfer books are open;
provided further that such conversion shall be at the Conversion Rate in effect
on the Conversion Date as if the stock transfer books of the Company had not
been closed. Upon conversion of a Security, such person shall no longer be a
Holder of such Security. Except as set forth in this Indenture, no payment or
adjustment will be made for dividends or distributions declared or made on
shares of Common Stock issued upon conversion of a Security prior to the
issuance of such shares.

(c) Holders of Securities surrendered for conversion (in whole or in part)
during the period from the close of business on any Regular Record Date to the
opening of business on the next succeeding Interest Payment Date will receive
the semi-annual interest payable on such Securities on the corresponding
Interest Payment Date notwithstanding the conversion. Upon surrender of any such
Securities for conversion, unless such Securities have been surrendered for
conversion following the regular record date immediately preceding the final
interest payment date (February 15, 2012), such Securities shall also be
accompanied by payment in funds acceptable to the Company of an amount equal to
the interest payable on such corresponding Interest Payment Date. Except as
otherwise provided in this Section 4.02(c), no payment or adjustment will be
made for accrued interest on a converted Security.

(d) Subject to Section 4.02(c), nothing in this Section shall affect the right
of a Holder in whose name any Security is registered at the close of business on
a Regular Record Date to receive the interest payable on such Security on the
related Interest Payment Date in accordance with the terms of this Indenture,
the Securities and the Registration Rights Agreement. If a Holder converts more
than one Security at the same time, the amount of cash to be paid and the number
of shares of Common Stock issuable upon the conversion, if any (and the amount
of any cash in lieu of fractional shares pursuant to Section 4.03), shall be
based on the aggregate principal amount of all Securities so converted.

(e) In the case of any Security which is converted in part only, upon such
conversion the Company shall execute and the Trustee shall authenticate and
deliver to the Holder thereof, without service charge, a new Security or
Securities of authorized denominations in an aggregate principal amount equal
to, and in exchange for, the unconverted portion of the principal amount of such
Security. A Security may be converted in part, but only if the principal amount
of such part is an integral multiple of $1,000 and the principal amount of such
Security to remain outstanding after such conversion is equal to $1,000 or any
integral multiple of $1,000 in excess thereof.

(f) Upon the Company’s determination that a Holder is or will be entitled to
convert their Securities into shares of Common Stock pursuant to this Article 4,
the Company will promptly after making such determination issue a press release
and use its reasonable efforts to post such information on the Company’s website
or otherwise publicly disclose such information.

 

29



--------------------------------------------------------------------------------

Section 4.03 Fractional Shares.

The Company will not issue fractional shares of Common Stock upon conversion of
Securities. If more than one Security shall be surrendered for conversion at one
time by the same Holder, the number of full shares that shall be issuable upon
conversion shall be computed on the basis of the aggregate principal amount of
the Securities (or specified portions thereof to the extent permitted hereby) so
surrendered. In lieu of any fractional shares, the Company will pay an amount in
cash for the current market value of the fractional shares. The current market
value of a fractional share shall be determined (calculated to the nearest
1/100th of a share) by multiplying the arithmetic average of the Volume Weighted
Average Price of the Common Stock for each of the ten consecutive Trading Days
of the Conversion Reference Period by such fractional share and rounding the
product to the nearest whole cent.

Section 4.04 Taxes on Conversion.

If a Holder converts a Security, the Company shall pay any transfer, stamp or
similar taxes or duties related to the issue or delivery of shares of Common
Stock upon such conversion. The Company shall also pay any such tax with respect
to cash received in lieu of fractional shares. The Holder shall pay any such tax
which is due because the Holder requests the shares to be issued in a name other
than the Holder’s name. The Conversion Agent may refuse to deliver the
certificate representing the Common Stock being issued in a name other than the
Holder’s name until the Conversion Agent receives a sum sufficient to pay any
tax which will be due because the shares are to be issued in a name other than
the Holder’s name. Nothing herein shall preclude any tax withholding required by
law or regulation.

Section 4.05 Company to Provide Stock.

(a) The Company shall, prior to issuance of any Securities hereunder, and from
time to time as may be necessary, reserve, out of its authorized but unissued
Common Stock, a sufficient number of shares of Common Stock to permit the
conversion of all outstanding Securities into shares of Common Stock.

(b) All shares of Common Stock delivered upon conversion of the Securities shall
be newly issued shares, shall be duly authorized, validly issued, fully paid and
nonassessable and shall be free from preemptive or similar rights and free of
any lien or adverse claim as the result of any action by the Company.

(c) The Company will endeavor promptly to comply with all federal and state
securities laws regulating the offer and delivery of shares of Common Stock upon
conversion of Securities.

Section 4.06 Adjustment of Conversion Rate.

(a) The Conversion Rate shall be adjusted from time to time by the Company as
follows:

(1) If the Company shall pay a dividend or make a distribution to all holders of
outstanding Common Stock in shares of Common Stock, the Conversion Rate in
effect immediately prior to the record date for the determination of
stockholders entitled to receive such dividend or other distribution shall be
increased so that the same shall equal the rate determined by multiplying the
Conversion Rate in effect immediately prior to such record date by a fraction of
which the numerator shall be the sum of the number of shares of Common Stock
outstanding at the close of business on such record date plus the total number
of shares of Common Stock constituting such dividend or other distribution and
of which the denominator shall be the number of shares of Common Stock
outstanding at the close of business on such record date. Such

 

30



--------------------------------------------------------------------------------

adjustment shall be made successively whenever any such dividend or distribution
is made and shall become effective immediately after such record date. For the
purpose of this clause (1), the number of shares of Common Stock at any time
outstanding shall not include shares held in the treasury of the Company. The
Company will not pay any dividend or make any distribution on Common Stock held
in the treasury of the Company. If any dividend or distribution of the type
described in this clause is declared but not so paid or made, the Conversion
Rate shall again be adjusted to the Conversion Rate that would then be in effect
if such dividend or distribution had not been declared.

(2) If the Company shall subdivide its outstanding Common Stock into a greater
number of shares, or combine its outstanding Common Stock into a smaller number
of shares, the Conversion Rate in effect immediately prior to the day upon which
such subdivision or combination becomes effective shall be, in the case of a
subdivision of Common Stock, proportionately increased and, in the case of a
combination of Common Stock, proportionately reduced. Such adjustment shall be
made successively whenever any such subdivision or combination of the Common
Stock occurs and shall become effective immediately after the date upon which
such subdivision or combination becomes effective.

(3) If the Company shall issue rights (other than the Rights (as defined below)
contemplated in Section 4.06(a)(5) below) or warrants to all holders of its
outstanding Common Stock entitling them (for a period expiring within 45 days
after such issuance) to subscribe for or purchase shares of Common Stock (or
securities convertible into Common Stock) at a price per share (or having a
conversion price per share) less than the Current Market Price per share of
Common Stock (as determined in accordance with clause (9) of this
Section 4.06(a)) on the record date for the determination of stockholders
entitled to receive such rights or warrants, the Conversion Rate in effect
immediately prior thereto shall be adjusted so that the same shall equal the
rate determined by multiplying the Conversion Rate in effect immediately prior
to such record date by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding at the close of business on such record date
plus the number of additional shares of Common Stock that such rights or
warrants entitle holders thereof to subscribe for or purchase (or into which
such convertible securities are convertible) and of which the denominator shall
be the number of shares of Common Stock outstanding at the close of business on
such record date plus the number of shares which the aggregate offering price of
the total number of shares of Common Stock so offered for subscription or
purchase (or the aggregate conversion price of the convertible securities so
offered for subscription or purchase, which shall be determined by multiplying
the number of shares of Common Stock issuable upon conversion of such
convertible securities by the conversion price per share of Common Stock
pursuant to the terms of such convertible securities) would purchase at the
Current Market Price per share of Common Stock on such record date. Such
adjustment shall be made successively whenever any such rights or warrants (or
convertible securities) are issued, and shall become effective immediately after
such record date. To the extent that shares of Common Stock (or securities
convertible into Common Stock) are not delivered after the expiration of such
rights or warrants, the Conversion Rate shall be readjusted to the Conversion
Rate that would then be in effect had the adjustments made upon the issuance of
such rights or warrants been made on the basis of delivery of only the number of
shares of Common Stock (or securities convertible into Common Stock) actually
delivered. If such rights or warrants are not so issued, the Conversion Rate
shall again be adjusted to be the Conversion Rate that would then be in effect
if the record date for the determination of stockholders entitled to receive
such rights or warrants had not been fixed. In determining whether any rights or
warrants entitle the stockholders to subscribe for or purchase shares of Common
Stock at a price less than the Current Market Price per share of Common Stock
and in determining the aggregate offering price of the total number of shares of
Common Stock so

 

31



--------------------------------------------------------------------------------

offered, there shall be taken into account any consideration received by the
Company for such rights or warrants and any amount payable on exercise or
conversion thereof, the value of such consideration, if other than cash, to be
determined by the Board of Directors.

(4) If the Company shall make a dividend or other distribution to all holders of
its Common Stock of Capital Stock, other than Common Stock, or evidences of
indebtedness or other assets of the Company (excluding (x) any issuance of
rights or warrants for which an adjustment was made pursuant to
Section 4.06(a)(3), (y) dividends or distributions in connection with a
reclassification, change, consolidation, merger, combination, liquidation,
dissolution, winding up, sale or conveyance resulting in a change in the
conversion consideration, or pursuant to any shareholder rights plan or (z) any
dividend or distribution paid exclusively in cash for which an adjustment was
made pursuant to Section 4.06(a)(6)) (the “Distributed Securities”), then in
each such case (unless the Company distributes such Distributed Securities for
distribution to the Holders of Securities on such dividend or distribution date
as if each Holder had converted such Security into Common Stock immediately
prior to the record date with respect to such distribution) the Conversion Rate
in effect immediately prior to the record date fixed for the determination of
shareholders entitled to receive such dividend or distribution shall be adjusted
so that the same shall equal the rate determined by multiplying the Conversion
Rate in effect immediately prior to such record date by a fraction of which the
numerator shall be the Current Market Price per share of the Common Stock on
such record date and of which the denominator shall be the Current Market Price
per share on such record date less the fair market value (as determined in good
faith by the Board of Directors, whose determination shall be conclusive
evidence of such fair market value and which shall be evidenced by an Officers’
Certificate delivered to the Trustee) on such record date of the portion of the
Distributed Securities so distributed applicable to one share of Common Stock
(determined on the basis of the number of shares of Common Stock outstanding at
the close of business on such record date). Such adjustment shall be made
successively whenever any such distribution is made and shall become effective
immediately after the record date for the determination of shareholders entitled
to receive such distribution. In the event that such dividend or distribution is
not so paid or made, the Conversion Rate shall again be adjusted to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.

If the fair market value (as so determined) of the portion of the Distributed
Securities so distributed applicable to one share of Common Stock is equal to or
greater than the Current Market Price per share of the Common Stock on such
record date, in lieu of the foregoing adjustment, adequate provision shall be
made so that each holder of a Security shall have the right to receive upon
conversion the amount of Distributed Securities so distributed that such Holder
would have received had such Holder converted each Security on such record date.
If the Board of Directors determines the fair market value of any distribution
for purposes of this Section 4.06(a)(4) by reference to the actual or when
issued trading market for any securities, it must in doing so consider the
prices in such market over the same period used in computing the Current Market
Price of the Common Stock.

Notwithstanding the foregoing, if the securities distributed by the Company to
all holders of its Common Stock consist of Capital Stock of, or similar equity
interests in, a Subsidiary or other business unit of the Company (the “Spinoff
Securities”), the Conversion Rate shall be adjusted, unless the Company makes an
equivalent distribution to the Holders of the Securities, so that the same shall
be equal to the rate determined by multiplying the Conversion Rate in effect on
the record date fixed for the determination of shareholders entitled to receive
such distribution by a fraction, the numerator of which shall be the sum of
(A) the average Closing Price of one share of Common Stock over the ten
consecutive Trading Day period (the “Spinoff Valuation Period”)

 

32



--------------------------------------------------------------------------------

commencing on and including the fifth Trading Day after the date on which
ex-dividend trading commences for such distribution on the Nasdaq Global Market
or such other U.S. national or regional exchange or market on which the Common
Stock is then listed or quoted and (B) the average of the Closing Prices over
the Spinoff Valuation Period of the Spinoff Securities multiplied by the number
of Spinoff Securities distributed in respect of one share of Common Stock and
the denominator of which shall be the average Closing Price of one share of
Common Stock over the Spinoff Valuation Period, such adjustment to become
effective immediately prior to the opening of business on the fifteenth Trading
Day after the date on which ex-dividend trading commences; provided, however,
that the Company may in lieu of the foregoing adjustment elect to make adequate
provision so that each Holder of Securities shall have the right to receive upon
conversion thereof the amount of such Spinoff Securities that such Holder of
Securities would have received if such Securities had been converted on the
record date with respect to such distribution.

(5) With respect to any rights or warrants (the “Rights”) that may be issued or
distributed pursuant to any rights plan that the Company implements after the
date of this Indenture (a “Rights Plan”), or if the Company’s current Rights
Plan is still in effect, in lieu of any adjustment required by any other
provision of this Section 4.06 upon conversion of the Securities into Common
Stock, to the extent that such Rights Plan is in effect upon such conversion,
the Holders of Securities will receive, with respect to the shares of Common
Stock issued upon conversion, the Rights described therein (whether or not the
Rights have separated from the Common Stock at the time of conversion), subject
to the limitations set forth in and in accordance with any such Rights Plan;
provided that in the case of the Company’s current Rights Plan or a future
Rights Plan to the extent applicable, if, at the time of conversion, however,
the Rights have separated from the shares of Common Stock in accordance with the
provisions of the Rights Plan so that Holders would not be entitled to receive
any rights in respect of the shares of Common Stock issuable upon conversion of
the Securities as a result of the timing of the Conversion Date, the Conversion
Rate will be adjusted as if the Company distributed to all holders of Common
Stock Distributed Securities constituting such rights as provided in the first
paragraph of clause (4) of this Section 4.06(a), subject to appropriate
readjustment in the event of the expiration, termination, repurchase or
redemption of the Rights. Any distribution of rights or warrants pursuant to a
Rights Plan complying with the requirements set forth in the immediately
preceding sentence of this paragraph shall not constitute a distribution of
rights or warrants pursuant to this Section 4.06(a). Other than as specified in
this clause (5) of this Section 4.06(a), there will not be any adjustment to the
Conversion Rate as the result of the issuance of any Rights, the distribution of
separate certificates representing such Rights, the exercise or redemption of
such Rights in accordance with any Rights Plan or the termination or
invalidation of any Rights.

(6) If the Company shall, by dividend or otherwise, at any time distribute (a
“Triggering Distribution”) to all holders of its Common Stock a payment
consisting exclusively of cash (excluding any dividend or distribution in
connection with the liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary) the Conversion Rate shall be increased so that
the same shall equal the rate determined by multiplying such Conversion Rate in
effect immediately prior to the close of business on the record date for such
Triggering Distribution (a “Determination Date”) by a fraction of which the
numerator shall be such Current Market Price per share of the Common Stock on
the Determination Date and the denominator of which shall be the Current Market
Price per share of the Common Stock on the Determination Date less the amount of
such cash dividend or distribution applicable to one share of Common Stock
(determined on the basis of the number of shares of Common Stock outstanding at
the close of business on the Determination Date), such increase to become
effective immediately prior to

 

33



--------------------------------------------------------------------------------

the opening of business on the day following the date on which the Triggering
Distribution is paid. If the amount of cash dividend or distribution applicable
to one share of Common Stock is equal to or greater than the Current Market
Price per share of the Common Stock on the Determination Date, in lieu of the
foregoing adjustment, adequate provision shall be made so that each Holder of a
Security shall have the right to receive upon conversion the amount of cash so
distributed that such Holder would have received had such Holder converted each
Security on such Determination Date. In the event that such dividend or
distribution is not so paid or made, the Conversion Rate shall again be adjusted
to be the Conversion Rate that would then be in effect if such divided or
distribution had not been declared.

(7) If any tender offer made by the Company or any of its Subsidiaries for all
or any portion of Common Stock shall expire, then, if the tender offer shall
require the payment to shareholders of consideration per share of Common Stock
having a fair market value (determined as provided below) that exceeds the
Closing Price per share of Common Stock on the Trading Day next succeeding the
last date (the “Expiration Date”) tenders could have been made pursuant to such
tender offer (as it may be amended) (the last time at which such tenders could
have been made on the Expiration Date is hereinafter sometimes called the
“Expiration Time”), the Conversion Rate shall be increased so that the same
shall equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to the close of business on the Expiration Date by a fraction
of which the numerator shall be the sum of (A) the fair market value of the
aggregate consideration (the fair market value as determined in good faith by
the Board of Directors, whose determination shall be conclusive evidence of such
fair market value and which shall be evidenced by an Officers’ Certificate
delivered to the Trustee) payable to shareholders based on the acceptance (up to
any maximum specified in the terms of the tender offer) of all shares validly
tendered and not duly withdrawn as of the Expiration Time (the shares deemed so
accepted, up to any such maximum, being referred to as the “Purchased Shares”)
and (B) the product of the number of shares of Common Stock outstanding (less
any Purchased Shares and excluding any shares held in the treasury of the
Company) at the Expiration Time and the Closing Price per share of Common Stock
on the Trading Day next succeeding the Expiration Date and the denominator of
which shall be the product of the number of shares of Common Stock outstanding
(including Purchased Shares but excluding any shares held in the treasury of the
Company) at the Expiration Time multiplied by the Closing Price per share of the
Common Stock on the Trading Day next succeeding the Expiration Date, such
increase to become effective immediately prior to the opening of business on the
day following the Expiration Date. In the event that the Company is obligated to
purchase shares pursuant to any such tender offer, but the Company is
permanently prevented by applicable law from effecting any or all such purchases
or any or all such purchases are rescinded, the Conversion Rate shall again be
adjusted to be the Conversion Rate which would have been in effect based upon
the number of shares actually purchased, if any. If the application of this
clause (7) of Section 4.06(a) to any tender offer would result in a decrease in
the Conversion Rate, no adjustment shall be made for such tender offer under
this clause (7).

(8) For purposes of this Section 4.06, the term “tender offer” shall mean and
include both tender offers and exchange offers, all references to “purchases” of
shares in tender offers (and all similar references) shall mean and include both
the purchase of shares in tender offers and the acquisition of shares pursuant
to exchange offers, and all references to “tendered shares” (and all similar
references) shall mean and include shares tendered in both tender offers and
exchange offers.

 

34



--------------------------------------------------------------------------------

(9) For purposes of any computation under this Section 4.06, “Current Market
Price” shall mean the average of the daily Closing Prices per share of Common
Stock for each of the ten consecutive Trading Days immediately prior to the date
in question; provided, however, that if

(A) the “ex” date (as hereinafter defined) for any event (other than the
issuance or distribution requiring such computation) that requires an adjustment
to the Conversion Rate pursuant to Section 4.06(a) (1), (2), (3), (4), (5),
(6) or (7) occurs during such ten consecutive Trading Days, the Closing Price
for each Trading Day prior to the “ex” date for such other event shall be
adjusted by dividing such Closing Price by the same fraction by which the
Conversion Rate is so required to be adjusted as a result of such other event;

(B) the “ex” date for any event (other than the issuance or distribution
requiring such computation) that requires an adjustment to the Conversion Rate
pursuant to Section 4.06(a) (1), (2), (3), (4), (5), (6) or (7) occurs on or
after the “ex” date for the issuance or distribution requiring such computation
and prior to the day in question, the Closing Price for each Trading Day on and
after the “ex” date for such other event shall be adjusted by dividing such
Closing Price by the reciprocal of the fraction by which the Conversion Rate is
so required to be adjusted as a result of such other event; and

(C) the “ex” date for the issuance or distribution requiring such computation is
prior to the day in question, after taking into account any adjustment required
pursuant to the immediately preceding clause (A) or (B) of this
Section 4.06(a)(9), the Closing Price for each Trading Day on or after such “ex”
date shall be adjusted by adding thereto the amount of any cash and the fair
market value (as determined in good faith by the Board of Directors in a manner
consistent with any determination of such value for purposes of
Section 4.06(a)(4) or (7), whose determination shall be conclusive and set forth
in a Board Resolution) of the evidences of indebtedness, shares of capital stock
or assets being distributed applicable to one share of Common Stock as of the
close of business on the day before such “ex” date.

For purposes of any computation under Section 4.06(a)(7), if the “ex” date for
any event (other than the tender offer that is the subject of the adjustment
pursuant to Section 4.06(a)(7)) that requires an adjustment to the Conversion
Rate pursuant to Section 4.06(a)(1), (2), (3), (4), (5) or (6) occurs on the
date of the Expiration Time for the tender or exchange offer requiring such
computation or on the Trading Day next following the Expiration Time, the
Closing Price for each Trading Day on and after the “ex” date for such other
event shall be adjusted by dividing such Closing Price by the reciprocal of the
fraction by which the Conversion Rate is so required to be adjusted as a result
of such other event. For purposes of this Section 4.06(a)(9) the term “ex” date,
when used:

(A) with respect to any issuance or distribution, means the first date on which
the Common Stock trades regular way on the relevant exchange or in the relevant
market from which the Closing Price was obtained without the right to receive
such issuance or distribution;

(B) with respect to any subdivision or combination of shares of Common Stock,
means the first date on which the Common Stock trades regular way on such
exchange or in such market after the time at which such subdivision or
combination becomes effective, and

 

35



--------------------------------------------------------------------------------

(C) with respect to any tender or exchange offer, means the first date on which
the Common Stock trades regular way on such exchange or in such market after the
Expiration Time of such offer.

Notwithstanding the foregoing, whenever successive adjustments to the Conversion
Rate are called for pursuant to this Section 4.06, such adjustments shall be
made to the Current Market Price as may be necessary or appropriate to
effectuate the intent of this Section 4.06 and to avoid unjust or inequitable
results as determined in good faith by the Board of Directors.

(b) In any case in which this Section 4.06 shall require that an adjustment be
made following a record date, a Determination Date or Expiration Date, as the
case may be, established for the purposes specified in this Section 4.06, the
Company may elect to defer (but only until five Business Days following the
filing by the Company with the Trustee of the certificate described in
Section 4.08) issuing to the Holder of any Security converted after such record
date, Determination Date or Expiration Date the shares of Common Stock and other
Capital Stock of the Company issuable upon such conversion over and above the
shares of Common Stock and other Capital Stock of the Company (or other cash,
property or securities, as applicable) issuable upon such conversion only on the
basis of the Conversion Rate prior to adjustment; and, in lieu of any cash,
property or securities the issuance of which is so deferred, the Company shall
issue or cause its transfer agents to issue due bills or other appropriate
evidence prepared by the Company of the right to receive such cash, property or
securities. If any distribution in respect of which an adjustment to the
Conversion Rate is required to be made as of the record date, Determination Date
or Expiration Date therefore is not thereafter made or paid by the Company for
any reason, the Conversion Rate shall be readjusted to the Conversion Rate which
would then be in effect if such record date had not been fixed or such record
date, Determination Date or Expiration Date had not occurred.

(c) For purposes of this Section 4.06, “record date” shall mean, with respect to
any dividend, distribution or other transaction or event in which the holders of
Common Stock have the right to receive any cash, securities or other property or
in which the Common Stock (or other applicable security) is exchanged or
converted into any combination of cash, securities or other property, the date
fixed for determination of shareholders entitled to receive such cash, security
or other property (whether or not such date is fixed by the Board of Directors
or by statute, contract or otherwise).

(d) If one or more event occurs requiring an adjustment be made to the
Conversion Rate for a particular period, adjustments to the Conversion Rate
shall be determined by the Company’s Board of Directors to reflect the combined
impact of such Conversion Rate adjustment events, as set out in this
Section 4.06, during such period.

(e) Notwithstanding the provisions set forth in Section 4.06(a) (subject only to
the provisions of the second succeeding sentence), in no event shall the
Conversion Rate exceed 53.0222 per $1,000 principal amount of Securities,
subject to adjustment in the manner set forth in clauses (1) through (4) of
Section 4.06(a) (such limitation herein referred to as the “Conversion Rate
Cap”). The Company shall not take any action if, as a result of such action, the
adjustment to the Conversion Rate that would otherwise be made pursuant to the
provisions of clauses (6) or (7) of Section 4.06(a) would be limited by the
Conversion Rate Cap, unless such action would not result in a violation of the
National Association of Securities Dealers, Inc. (“NASD”) Rule 4350 as such rule
or successor to such rule may be then in effect and interpreted by the NASD. If
such action would not result in a violation of NASD Rule 4350, then the
Conversion Rate Cap shall not apply to such action taken by the Company.

 

36



--------------------------------------------------------------------------------

Section 4.07 No Adjustment.

(a) No adjustment in the Conversion Rate shall be required if Holders may
participate in the transactions set forth in Section 4.06 above (to the same
extent as if the Securities had been converted into Common Stock immediately
prior to such transactions) without converting the Securities held by such
Holders.

(b) No adjustment in the Conversion Rate shall be required unless such
adjustment would require an increase or decrease of at least 1% in the
Conversion Rate as last adjusted; provided, however, that any adjustments which
would be required to be made but for this Section 4.07(b) shall be carried
forward and taken into account in any subsequent adjustment. All calculations
under this Article 4 shall be made to the nearest cent or to the nearest one-ten
thousandth of a share, as the case may be, with one half cent and 0.00005 of a
share, respectively, being rounded upward.

(c) No adjustment in the Conversion Rate shall be required for issuances of
Common Stock pursuant to a Company plan for reinvestment of dividends or
interest or for a change in the par value or a change to no par value of the
Common Stock.

(d) To the extent that the Securities become convertible into the right to
receive cash, no adjustment need be made thereafter as to the cash.

Section 4.08 Notice of Adjustment.

Whenever the Conversion Rate or conversion privilege is required to be adjusted
pursuant to this Indenture, the Company shall promptly mail to Holders a notice
of the adjustment and file with the Trustee an Officers’ Certificate briefly
stating the facts requiring the adjustment and the manner of computing it.
Failure to mail such notice or any defect therein shall not affect the validity
of any such adjustment. Unless and until the Trustee shall receive an Officers’
Certificate setting forth an adjustment of the Conversion Rate, the Trustee may
assume without inquiry that the Conversion Rate has not been adjusted and that
the last Conversion Rate of which it has knowledge remains in effect.

Section 4.09 Notice of Certain Transactions.

In the event that there is a dissolution or liquidation of the Company, the
Company shall mail to Holders and file with the Trustee a notice stating the
proposed effective date. The Company shall mail such notice at least 10 days
before such proposed effective date. Failure to mail such notice or any defect
therein shall not affect the validity of any transaction referred to in this
Section 4.09.

Section 4.10 Effect of Recapitalization, Reclassification, Consolidation, Merger
or Sale.

If any of following events occur (each, a “Business Combination”):

(1) any recapitalization, reclassification or change of the Common Stock, other
than changes resulting from a subdivision or a combination,

(2) a consolidation, merger or combination involving the Company,

(3) a sale, conveyance or lease to another corporation of all or substantially
all of the property and assets of the Company, other than one or more of the
Company’s subsidiaries, or

(4) any statutory share exchange,

 

37



--------------------------------------------------------------------------------

in each case as a result of which holders of Common Stock are entitled to
receive stock, other securities, other property or assets (including cash or any
combination thereof) with respect to or in exchange for Common Stock, the
Company or the successor or purchasing corporation, as the case may be, shall
execute with the Trustee a supplemental indenture (which shall comply with the
TIA as in force at the date of execution of such supplemental indenture if such
supplemental indenture is then required to so comply) providing that the Holders
of the Securities then outstanding will be entitled thereafter to convert such
Securities into the kind and amount of shares of stock, other securities or
other property or assets (including cash or any combination thereof) which they
would have owned or been entitled to receive upon such Business Combination had
such Securities been converted into Common Stock (assuming for such purpose such
conversion were settled entirely in the Company’s Common Stock and without
giving effect to any adjustment to the conversion rate with respect to a
Business Combination constituting a Fundamental Change) immediately prior to
such Business Combination, except that such Holders will not receive the Make
Whole Premium if such Holder does not convert its Securities “in connection
with” the relevant Fundamental Change. A conversion of the Securities by a
Holder will be deemed for these purposes to be “in connection with” a
Fundamental Change if the notice of such conversion is provided in compliance
with Section 4.02(a) to the Conversion Agent on or subsequent to the date 10
Trading Days prior to the date announced by the Company as the anticipated
Fundamental Change Effective Date but before the close of business on the
Business Day immediately preceding the related Fundamental Change Purchase Date.
In the event holders of Common Stock have the opportunity to elect the form of
consideration to be received in such Business Combination, the Company shall
make adequate provision whereby the Securities shall be convertible from and
after the effective date of such Business Combination into the form of
consideration elected by a majority of the Company’s stockholders in such
Business Combination. Appropriate provisions will be made, as determined in good
faith by the Company’s Board of Directors, to preserve the settlement provisions
in Section 4.13 following such Business Combination to the extent feasible. The
Company may not become a party to any such transaction unless its terms are
consistent with this Section 4.10. Such supplemental indenture shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Article 4. If, in the case of any such Business
Combination, the stock or other securities and assets receivable thereupon by a
holder of shares of Common Stock includes shares of stock or other securities
and assets of a corporation other than the successor or purchasing corporation,
as the case may be, in such Business Combination, then such supplemental
indenture shall also be executed by such other corporation and shall contain
such additional provisions to protect the interests of the Holders of the
Securities as the Board of Directors shall reasonably consider necessary by
reason of the foregoing, including to the extent practicable the provisions
providing for the repurchase rights set forth in Article 3 hereof.
Notwithstanding anything contained in this Section, and for the avoidance of
doubt, this Section shall not affect the right of a Holder to convert its
Securities into shares of Common Stock prior to the effective date of the
Business Combination.

Section 4.11 Trustee’s Disclaimer.

(a) The Trustee shall have no duty to determine when an adjustment under this
Article 4 should be made, how it should be made or what such adjustment should
be, but may accept as conclusive evidence of that fact or the correctness of any
such adjustment, and shall be protected in relying upon, an Officers’
Certificate, including the Officers’ Certificate with respect thereto which the
Company is obligated to file with the Trustee pursuant to Section 4.08. The
Trustee makes no representation as to the validity or value of any securities or
assets issued upon conversion of Securities, and the Trustee shall not be
responsible for the Company’s failure to comply with any provisions of this
Article 4.

(b) The Trustee shall not be under any responsibility to determine the
correctness of any provisions contained in any supplemental indenture executed
pursuant to Section 4.10, but may accept as conclusive evidence of the
correctness thereof, and shall be fully protected in relying upon, the Officers’
Certificate, with respect thereto which the Company is obligated to file with
the Trustee pursuant to Section 12.04.

 

38



--------------------------------------------------------------------------------

Section 4.12 Voluntary Increase.

The Company from time to time may increase the Conversion Rate, to the extent
permitted by law, by any amount for any period of time if the period is at least
20 days, and the Company provides 15 days’ prior written notice to any increase
in the Conversion Rate to the Trustee and Holders. The Company may also make
such an increase to the Conversion Rate as the Board of Directors determines
would avoid or diminish U.S. federal income tax to holders of shares of Common
Stock in connection with a dividend or distribution of stock (or rights to
acquire stock) or from any event treated as such for U.S. federal income tax
purposes.

Notwithstanding the foregoing paragraph, in no event shall the Conversion Rate
exceed the Conversion Rate Cap. The Company shall not take any action if, as a
result of such action, the adjustment to the Conversion Rate that would
otherwise be made pursuant to the provisions of clauses (6) or (7) of
Section 4.06(a) would be limited by the Conversion Rate Cap, unless such action
would not result in a violation of the NASD Rule 4350 as such rule or successor
to such rule may be then in effect and interpreted by the NASD. If such action
would not result in a violation of NASD Rule 4350, then the Conversion Rate Cap
shall not apply to such action taken by the Company.

Section 4.13 Payment of Cash in Lieu of Common Stock.

(a) In lieu of delivery of some or all of the shares of Common Stock otherwise
issuable upon notice of conversion of any Securities, Holders surrendering
Securities for conversion shall receive for each $1,000 principal amount of
Securities surrendered for conversion: (A) cash in an amount equal to the lesser
of (1) $1,000 and (2) the Conversion Value; and (B) if the Conversion Value is
greater than $1,000, a number of shares of Common Stock equal to the sum of the
Daily Share Amounts for each of the ten consecutive Trading Days in the
Conversion Reference Period, appropriately adjusted to reflect stock splits,
stock dividends, combinations or similar events occurring during the Conversion
Reference Period, subject to the Company’s right to deliver cash in lieu of all
or a portion of such shares as set forth in Section 4.13(b); provided that in no
event shall the aggregate number of shares of Common Stock to be issued pursuant
to the foregoing clause (B), per $1,000 principal amount of Securities, exceed
the Aggregate Share Cap, without taking into account any election by the Company
to deliver cash in lieu of all or a portion of the shares of Common Stock
otherwise deliverable as set forth in Section 4.13(b). The Company will deliver
such cash and any shares of Common Stock, together with any cash payable for
fractional shares, to such Holder in accordance with Section 4.02(a).

(b) The Company may elect to pay cash to the Holders of Securities surrendered
for conversion in lieu of all or a portion of the Common Stock otherwise
issuable pursuant to Section 4.13(a). In such event, on any day prior to the
first Trading Day of the applicable Conversion Reference Period, the Company
will specify a percentage of the Daily Share Amount that will be settled in cash
(the “Cash Percentage”) and the amount of cash that the Company will pay in
respect of each Trading Day in the applicable Conversion Reference Period will
equal the product of: (1) the Cash Percentage, (2) the Daily Share Amount for
such Trading Day and (3) the Volume Weighted Average Price of the Common Stock
for such Trading Day (provided that after the consummation of a Fundamental
Change in which the consideration is comprised entirely of cash, the amount used
in this clause (3) will be the cash price per share received by holders of the
Common Stock in such Fundamental Change). The number of shares that the Company
shall deliver in respect of each Trading Day in the applicable Conversion
Reference Period will be a percentage of the Daily Share Amount equal to 100%
minus the Cash Percentage. Upon making a determination that a percentage of the
Daily Share Amount will be settled in cash, the Company

 

39



--------------------------------------------------------------------------------

shall promptly issue a press release and disclose such information on its
website prior to the first Trading Day of the applicable Conversion Reference
Period. If the Company does not specify a Cash Percentage by the start of the
applicable Conversion Reference Period, the Company shall settle 100% of the
Daily Share Amount for each Trading Day in the applicable Conversion Reference
Period with shares of Common Stock; provided, however, that the Company shall
pay cash in lieu of fractional shares otherwise issuable upon conversion of
Securities.

(c) For the purposes of Sections 4.13(a) and (b), in the event that any of
Conversion Value, Daily Share Amounts or Volume Weighted Average Price cannot be
determined for all portions of the Conversion Reference Period, the Company’s
Board of Directors shall in good faith determine the values necessary to
calculate the Conversion Value, Daily Share Amounts and Volume Weighted Average
Price, as applicable.

 

40



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS

Section 5.01 Payment of Securities.

(a) The Company shall promptly make all payments in respect of the Securities on
the dates and in the manner provided in the Securities and this Indenture. A
payment of principal or interest or Additional Interest, if any, shall be
considered paid on the date it is due if the Paying Agent (other than the
Company) holds by 12:00 p.m. (noon), New York City time, on that date money,
deposited by or on behalf of the Company sufficient to make the payment. Subject
to Section 4.02, accrued and unpaid interest on any Security that is payable,
and is punctually paid or duly provided for, on any Interest Payment Date shall
be paid to the Person in whose name that Security is registered at the close of
business on the Regular Record Date for such interest at the office or agency of
the Company maintained for such purpose. Principal, interest, Fundamental Change
Purchase Price and Additional Interest, if any, in each case if payable, shall
be considered paid on the applicable date due if on such date the Trustee or the
Paying Agent holds, in accordance with this Indenture, money sufficient to pay
all such amounts then due. The Company shall, to the fullest extent permitted by
law, pay interest in immediately available funds on overdue principal amount and
interest at the annual rate borne by the Securities compounded semiannually,
which interest shall accrue from the date such overdue amount was originally due
to the date payment of such amount, including interest thereon, has been made or
duly provided for. All such interest shall be payable on demand.

(b) Payment of the principal of and interest, if any, on the Securities shall be
made at the office or agency of the Company maintained for that purpose (which
shall initially be at the address of the Trustee set forth in Section 12.02) or
at the Corporate Trust Office of the Trustee in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts; provided, however, that at the option of the
Company payment of interest may be made by check mailed to the address of the
Person entitled thereto as such address appears in the Register; provided
further that a Holder with an aggregate principal amount in excess of $2,000,000
will be paid by wire transfer in immediately available funds at the election of
such Holder if such Holder has provided wire transfer instructions to the
Trustee at least 10 Business Days prior to the payment date. Any wire transfer
instructions received by the Trustee will remain in effect until revoked by the
Holder.

Section 5.02 SEC and Other Reports.

(a) The Company shall timely file all reports and other information and
documents which it is required to file with the SEC pursuant to Section 13 or
15(d) of the Exchange Act, and within 15 days after it files them with the SEC,
the Company shall file copies of all such reports, information and other
documents with the Trustee; provided that any such reports, information and
documents filed with the SEC pursuant to its Electronic Data Gathering, Analysis
and Retrieval (or EDGAR) system shall be deemed to be filed with the Trustee.
The Company also shall at all times comply with the provisions of TIA
Section 314(a).

(b) Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

 

41



--------------------------------------------------------------------------------

Section 5.03 Compliance Certificates.

The Company shall deliver to the Trustee, within 120 days after the end of each
fiscal year of the Company (beginning with the fiscal year ending December 29,
2007), an Officers’ Certificate as to the signer’s knowledge of the Company’s
compliance with all conditions and covenants on its part contained in this
Indenture and stating whether or not the signer knows of any Default or Event of
Default. If such signer knows of such a Default or Event of Default, the
Officers’ Certificate shall describe the Default or Event of Default and the
efforts to remedy the same. For the purposes of this Section 5.03, compliance
shall be determined without regard to any grace period or requirement of notice
provided pursuant to the terms of this Indenture.

Section 5.04 Further Instruments and Acts.

Upon request of the Trustee, the Company will execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purposes of this Indenture.

Section 5.05 Maintenance of Corporate Existence.

Subject to Article 6, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence.

Section 5.06 Rule 144A Information Requirement.

During the period prior to the expiration of the holding period applicable to
sales thereof under Rule 144(k) under the Securities Act (or any successor
provision), the Company covenants and agrees that it shall, during any period in
which it is not subject to Section 13 or 15(d) under the Exchange Act, upon the
request of any Holder or beneficial holder of the Securities make available to
such Holder or beneficial holder of Securities or any Common Stock issued upon
conversion thereof which continue to be Restricted Securities in connection with
any sale thereof and any prospective purchaser of Securities or such Common
Stock designated by such Holder or beneficial holder, the information required
pursuant to Rule 144A(d)(4) under the Securities Act and it will take such
further action as any Holder or beneficial holder of such Securities or such
Common Stock may reasonably request, all to the extent required from time to
time to enable such Holder or beneficial holder to sell its Securities or Common
Stock without registration under the Securities Act within the limitation of the
exemption provided by Rule 144A, as such Rule may be amended from time to time.
Whether a person is a beneficial holder shall be determined by the Company.

Section 5.07 Stay, Extension and Usury Laws.

The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or accrued but unpaid interest or Additional Interest, if any, on
the Securities as contemplated herein, wherever enacted, now or at any time
hereafter in force, or which may affect the covenants or the performance of this
Indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.

 

42



--------------------------------------------------------------------------------

Section 5.08 Payment of Additional Interest.

If Additional Interest is payable by the Company pursuant to the Registration
Rights Agreement, the Company shall deliver to the Trustee an Officers’
Certificate to that effect stating (i) the amount of such Additional Interest
that is payable, (ii) the reason why such Additional Interest is payable and
(iii) the date on which such Additional Interest is payable. Unless and until a
Trust Officer of the Trustee receives such a certificate, the Trustee may assume
without inquiry that no such Additional Interest is payable. If the Company has
paid Additional Interest directly to the Persons entitled to such Additional
Interest, the Company shall deliver to the Trustee a certificate setting forth
the particulars of such payment.

Section 5.09 Maintenance of Office or Agency.

The Company will maintain an office or agency of the Trustee, Registrar and
Paying Agent where securities may be presented or surrendered for payment, where
Securities may be surrendered for registration of transfer, purchase and where
notices and demands to or upon the Company in respect of the Securities and this
Indenture may be served. The Corporate Trust Office shall initially be one such
office or agency for all of the aforesaid purposes. The Company shall give
prompt written notice to the Trustee of the location, and of any change in the
location, of any such office or agency (other than a change in the location of
the office of the Trustee). If at any time the Company shall fail to maintain
any such required office or agency or shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the address of the Trustee set forth in Section 12.02.

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency.

 

43



--------------------------------------------------------------------------------

ARTICLE 6

CONSOLIDATION; MERGER; CONVEYANCE; TRANSFER OR LEASE

Section 6.01 Company May Consolidate, Etc., Only on Certain Terms.

The Company may not consolidate with or merge into any Person (unless the
Company is the surviving corporation) or convey, transfer or lease the property
and assets, substantially as an entity, of the Company to another Person, other
than to one or more of the Company’s wholly-owned subsidiaries, unless:

(1) the Person (if other than the Company) formed by such consolidation or into
which the Company is merged, or the Person which acquires by conveyance,
transfer or lease all or substantially all of the properties and assets of the
Company, shall (i) be a corporation, limited liability company, partnership,
trust or other business entity organized and existing under the laws of the
United States of America or any State thereof or the District of Columbia and
(ii) expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, in form satisfactory to the Trustee, the obligations
of the Company under the Securities and this Indenture and the performance or
observance of every covenant and provision of this Indenture and the Securities
required on the part of the Company to be performed or observed and the
conversion rights shall be provided for in accordance with Article 4, by
supplemental indenture satisfactory in form to the Trustee, executed and
delivered to the Trustee, by the Person (if other than the Company) formed by
such consolidation or into which the Company shall have been merged or by the
Person which shall have acquired the Company’s assets;

(2) after giving effect to such transaction, no Event of Default, and no event
which, after notice or lapse of time or both, would become an Event of Default,
shall have occurred and be continuing; and

(3) if the Company will not be the resulting or surviving corporation, the
Company shall have, at or prior to the effective date of such consolidation,
merger or transfer, delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that such consolidation, merger or transfer
complies with this Article 6.01 and, if a supplemental indenture is required in
connection with such transaction, such supplemental indenture complies with this
Article, and that all conditions precedent herein provided for relating to such
transaction have been complied with.

Section 6.02 Successor Substituted.

Upon any consolidation of the Company with, or merger of the Company into, any
other Person or any conveyance, transfer or lease substantially as an entity, of
the properties and assets of the Company and its Subsidiaries, taken as a whole,
in accordance with Section 6.01, the successor Person formed by such
consolidation or into which the Company is merged or to which such conveyance,
transfer or lease is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Indenture with the
same effect as if such successor Person had been named as the Company herein,
and thereafter, except in the case of a lease, and except for obligations the
predecessor Person may have under a supplemental indenture, the predecessor
Person shall be relieved of all obligations and covenants under this Indenture
and the Securities.

 

44



--------------------------------------------------------------------------------

ARTICLE 7

DEFAULT AND REMEDIES

Section 7.01 Events of Default.

(a) An “Event of Default” shall occur if:

(1) the Company shall fail to pay when due the Principal or Fundamental Change
Purchase Price of any Security, when the same becomes due and payable whether at
the Final Maturity Date, upon repurchase, acceleration or otherwise, and
regardless of whether such payment is permitted pursuant to the subordination
provisions under Article 11; or

(2) the Company shall fail to pay an installment of cash interest or Additional
Interest, if any, on any of the Securities, which failure continues for 30 days
after the date when due, regardless of whether such payment is permitted
pursuant to the subordination provisions under Article 11; or

(3) the Company shall fail to deliver when due all cash and shares of Common
Stock, if any, deliverable upon conversion of the Securities, which failure
continues for 15 days, regardless of whether such payment is permitted pursuant
to the subordination provisions under Article 11; or

(4) the Company shall fail to perform or observe (or obtain a waiver with
respect to) any other term, covenant or agreement contained in the Securities or
this Indenture for a period of 60 days after receipt by the Company of a Notice
of Default specifying such failure; or

(5) default in the payment of principal by the end of any applicable grace
period or resulting in acceleration of other Indebtedness of the Company for
borrowed money where the aggregate principal amount with respect to which the
default or acceleration has occurred exceeds $10 million and such acceleration
has not been rescinded or annulled or such Indebtedness repaid within a period
of 30 days after receipt of a Notice of Default, provided that if any such
default is cured, waived, rescinded or annulled, then the Event of Default by
reason thereof would not be deemed to have occurred; or

(6) the Company, or any Significant Subsidiary of the Company, pursuant to or
within the meaning of any Bankruptcy Law:

(A) commences as a debtor a voluntary case or proceeding;

(B) consents to the entry of an order for relief against it in an involuntary
case or proceeding or the commencement of any case against it;

(C) consents to the appointment of a Receiver of it or for all or substantially
all of its property;

(D) makes a general assignment for the benefit of its creditors;

(E) files a petition in bankruptcy or answer or consent seeking reorganization
or relief; or

 

45



--------------------------------------------------------------------------------

(F) consents to the filing of such a petition or the appointment of or taking
possession by a Receiver; or

(7) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) grants relief against the Company or any Significant Subsidiary of the
Company in an involuntary case or proceeding or adjudicates the Company or any
Significant Subsidiary of the Company insolvent or bankrupt;

(B) appoints a Receiver of the Company or any Significant Subsidiary of the
Company or for all or substantially all of the property of the Company or any
Significant Subsidiary of the Company; or

(C) orders the winding up or liquidation of the Company or any Significant
Subsidiary of the Company;

and in each case the order or decree remains unstayed and in effect for 60
consecutive days.

The term “Bankruptcy Law” means Title 11 of the United States Code (or any
successor thereto) or any similar federal or state law for the relief of
debtors. The term “Receiver” means any receiver, trustee, assignee, liquidator,
sequestrator or similar official under any Bankruptcy Law.

(b) Notwithstanding Section 7.01(a), no Event of Default under clauses (4) or
(5) of Section 7.01(a) shall occur until the Trustee notifies the Company in
writing, or the Holders of at least 25% in aggregate principal amount of the
Securities then outstanding notify the Company and the Trustee in writing, of
the Default (a “Notice of Default”), and the Company does not cure the Default
within the time specified in clause (4) or (5) of Section 7.01(a), as
applicable, after receipt of such notice. A notice given pursuant to this
Section 7.01 shall be given by registered or certified mail, must specify the
Default, demand that it be remedied and state that the notice is a Notice of
Default. When any Default under this Section 7.01 is cured, it ceases.

(c) The Company will deliver to the Trustee, within five Business Days after
becoming aware of the occurrence of a Default or Event of Default, written
notice thereof.

The Trustee shall not be charged with knowledge of any Event of Default unless
written notice thereof shall have been given to a Trust Officer with
responsibility for this Indenture at the Corporate Trust Office of the Trustee
by the Company, a Paying Agent, any Holder or any agent of any Holder or unless
a Trust Officer with responsibility for this Indenture acquires actual knowledge
of such Event of Default in the course of performing other duties pursuant to
this Indenture.

Section 7.02 Acceleration.

If an Event of Default (other than an Event of Default specified in clause
(6) or (7) of Section 7.01(a)) occurs and is continuing with respect to the
Company, the Trustee may, by notice to the Company, or the Holders of at least
25% in aggregate principal amount of the Securities then outstanding may, by
notice to the Company and the Trustee, declare the principal amount and accrued
and unpaid interest, if any, and accrued and unpaid Additional Interest, if any,
through the date of declaration on all the Securities to be immediately due and
payable. Upon such a declaration, such principal amount and such accrued and
unpaid interest, if any, and such accrued and unpaid Additional Interest, if
any, shall be due and payable immediately. If an Event of Default specified in
Section 7.01(a)(6) or (7) occurs in

 

46



--------------------------------------------------------------------------------

respect of the Company and is continuing, the principal amount and accrued but
unpaid interest, if any, and accrued and unpaid Additional Interest, if any, on
all the Securities shall become and be immediately due and payable without any
declaration or other act on the part of the Trustee or any Holders of
Securities. The Holders of a majority in aggregate principal amount of the
Securities then outstanding by notice to the Trustee may rescind an acceleration
and its consequences if (a) all existing Events of Default, other than the
nonpayment of the principal of the Securities which have become due solely by
such declaration of acceleration, have been cured or waived; (b) to the extent
the payment of such interest is lawful, interest (calculated at the rate per
annum borne by the Securities) on overdue installments of interest and overdue
principal, which has become due otherwise than by such declaration of
acceleration, has been paid; (c) the rescission would not conflict with any
judgment or decree of a court of competent jurisdiction; and (d) all payments
due to the Trustee and any predecessor Trustee under Section 8.07 have been
made. No such rescission shall affect any subsequent Default or impair any right
consequent thereto.

Section 7.03 Other Remedies.

(a) If an Event of Default occurs and is continuing, the Trustee may, but shall
not be obligated to, pursue any available remedy by proceeding at law or in
equity to collect payment of the principal amount and accrued and unpaid
interest, if any, and accrued and unpaid Additional Interest, if any, on the
Securities or to enforce the performance of any provision of the Securities or
this Indenture.

(b) The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All available remedies are cumulative to the extent permitted by
applicable law.

Section 7.04 Waiver of Defaults and Events of Default.

Subject to Sections 7.07 and 10.02, the Holders of a majority in aggregate
principal amount of the Securities then outstanding by notice to the Trustee may
waive an existing Default or Event of Default and its consequences, except an
uncured Default or Event of Default in the payment of the principal of, premium,
if any, or any accrued but unpaid interest on any Security, an uncured failure
by the Company to convert any Securities into Common Stock and cash, as
applicable, or any Default or Event of Default in respect of any provision of
this Indenture or the Securities which, under Section 10.02, cannot be modified
or amended without the consent of the Holder of each Security affected. When a
Default or Event of Default is waived, it is cured and ceases to exist.

Section 7.05 Control by Majority.

The Holders of a majority in aggregate principal amount of the Securities then
outstanding may direct the time method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture, that the Trustee determines may be unduly
prejudicial to the rights of another Holder or the Trustee, or that may involve
the Trustee in personal liability unless the Trustee is offered security or
indemnity satisfactory to it; provided, however, that the Trustee may take any
other action deemed proper by the Trustee which is not inconsistent with such
direction.

 

47



--------------------------------------------------------------------------------

Section 7.06 Limitations on Suits.

(a) A Holder may not pursue any remedy with respect to this Indenture or the
Securities (except actions for payment of overdue principal, premium, if any, or
interest or for the conversion of the Securities pursuant to Article 4) unless:

(1) the Holder gives to the Trustee written notice of a continuing Event of
Default;

(2) the Holders of at least 25% in aggregate principal amount of the then
outstanding Securities make a written request to the Trustee to pursue the
remedy;

(3) such Holder or Holders offer to the Trustee reasonable security or indemnity
to the Trustee against any loss, liability or expense;

(4) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of security or indemnity; and

(5) no direction inconsistent with such written request has been given to the
Trustee during such 60-day period by the Holders of a majority in aggregate
principal amount of the Securities then outstanding.

(b) No Holder of a Security shall have any right under any provision of this
Indenture or the Securities to affect, disturb, or prejudice the rights of
another Holder of a Security or to obtain a preference or priority over another
Holder of a Security.

Section 7.07 Rights of Holders to Receive Payment and to Convert.

Notwithstanding any other provision of this Indenture but subject to the
provisions of Article 11 hereof, the right of any Holder of a Security to
receive payment of the principal amount, interest, Fundamental Change Purchase
Price, if any, or Additional Interest, if any, in respect of the Securities held
by such Holder, on or after the respective due dates expressed in the Securities
and this Indenture (whether upon repurchase or otherwise), and to convert such
Security in accordance with Article 4, and to bring suit for the enforcement of
any such payment on or after such respective due dates or for the right to
convert in accordance with Article 4, is absolute and unconditional and shall
not be impaired or affected without the consent of the Holder.

Section 7.08 Collection Suit by Trustee.

If an Event of Default described in clause (1) or (2) of Section 7.01(a) occurs
and is continuing, the Trustee may recover judgment in its own name and as
trustee of an express trust against the Company or another obligor on the
Securities for the whole amount owing with respect to the Securities and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

Section 7.09 Trustee May File Proofs of Claim.

The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel) and the Holders allowed in any judicial
proceedings relative to the Company (or any other obligor on the Securities),
its creditors or its property and shall be entitled and empowered to collect and
receive any money or other property payable or deliverable on any such claims
and to distribute the same, and any Receiver in any such judicial proceeding is
hereby authorized by each Holder to make such payments to the Trustee and, in
the

 

48



--------------------------------------------------------------------------------

event that the Trustee shall consent to the making of such payments directly to
the Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 8.07, and to
the extent that such payment of the reasonable compensation, expenses,
disbursements and advances in any such proceedings shall be denied for any
reason, payment of the same shall be secured by a lien on, and shall be paid out
of, any and all distributions, dividends, money, securities and other property
which the Holders may be entitled to receive in such proceedings, whether in
liquidation or under any plan of reorganization or arrangement or otherwise.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to, or, on behalf of any Holder, to authorize, accept or adopt any
plan of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.

Section 7.10 Priorities.

(a) If the Trustee collects any money pursuant to this Article 7, it shall pay
out the money in the following order:

(1) First, to the Trustee for amounts due under Section 8.07;

(2) Second, to the Holders of Senior Indebtedness to the extent required by
Article 11;

(3) Third, to Holders for amounts due and unpaid on the Securities for the
principal amount, interest, and Additional Interest, as applicable, ratably,
without preference or priority of any kind, according to such respective amounts
due and payable on the Holders’ Securities;

(4) Fourth, to such other Person or Persons, if any, to the extent entitled
thereto; and

(5) Fifth, the balance, if any, to the Company.

(b) The Trustee may fix a record date and payment date for any payment to
Holders pursuant to this Section 7.10.

Section 7.11 Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 7.11 does not apply to a suit made by the Trustee, a suit by a Holder
pursuant to Section 7.07, or a suit by Holders of more than 10% in aggregate
principal amount of the Securities then outstanding. This Section 7.11 shall be
in lieu of Section 315(e) of the TIA and such Section 315(e) is hereby expressly
excluded from this Indenture, as permitted by the TIA.

 

49



--------------------------------------------------------------------------------

ARTICLE 8

TRUSTEE

Section 8.01 Obligations of Trustee.

(a) If an Event of Default of which a Responsible Officer of the Trustee shall
have actual knowledge has occurred and is continuing, the Trustee shall exercise
such of the rights and powers vested in it by this Indenture and use the same
degree of care and skill in its exercise as a prudent person would exercise or
use under the circumstances in the conduct of his or her own affairs.

(b) Except during the continuance of an Event of Default of which a Responsible
Officer of the Trustee shall have actual knowledge:

(1) the Trustee need perform only those duties as are specifically set forth in
this Indenture and no others; and

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. The Trustee, however, shall examine any
certificates and opinions which by any provision hereof are specifically
required to be delivered to the Trustee to determine whether or not they conform
to the requirements of this Indenture, but need not confirm or investigate the
accuracy of mathematical calculations or other facts stated therein.

This Section 8.01(b) shall be in lieu of Section 315(a) of the TIA and such
Section 315(a) is hereby expressly excluded from this Indenture, as permitted by
the TIA.

(c) The Trustee may not be relieved from liability for its own gross negligent
action, its own gross negligent failure to act, or its own willful misconduct,
except that:

(1) this paragraph does not limit the effect of Section 8.01(b);

(2) the Trustee shall not be liable in its individual capacity for any error of
judgment made in good faith by a Responsible Officer, unless it is proved that
the Trustee was grossly negligent in ascertaining the pertinent facts; and

(3) the Trustee shall not be liable in its individual capacity with respect to
any action it takes or omits to take in good faith in accordance with this
Indenture or a direction received by it pursuant to Section 7.05.

This Section 8.01(c) shall be in lieu of Sections 315(d)(1), 315(d)(2) and
315(d)(3) of the TIA and such Sections are hereby expressly excluded from this
Indenture as permitted by the TIA.

(d) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights or powers
unless the Trustee shall have received adequate security or indemnity in its
opinion against potential costs and liabilities incurred by it relating thereto.

 

50



--------------------------------------------------------------------------------

(e) Every provision of this Indenture that in any way relates to the Trustee is
subject to subsections (a), (b), (c) and (d) of this Section 8.01.

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

Section 8.02 Rights of Trustee.

(a) Subject to Section 8.01:

(1) The Trustee may rely conclusively and shall be protected in acting or
refraining from acting upon on any document believed by it to be genuine and to
have been signed or presented by the proper person. The Trustee need not
investigate any fact or matter stated in the document.

(2) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel, which shall conform to Section 12.04(b).
The Trustee shall not be liable for any action it takes or omits to take in good
faith in reliance on such Officers’ Certificate or Opinion of Counsel.

(3) The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents, attorneys or
custodians, and the Trustee shall not be responsible for any misconduct or
negligence on the part of any such agent, attorney or custodian appointed by the
Trustee with due care.

(4) The Trustee shall not be personally liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its rights or
powers.

(5) The Trustee may consult with counsel of its selection, and the advice or
opinion of such counsel as to matters of law shall be full and complete
authorization and protection in respect of any such action taken, omitted or
suffered by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

(6) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture or to institute, conduct or defend any
litigation hereunder or in relation hereto at the request or direction of any of
the Holders pursuant to this Indenture, unless such Holders shall have offered
to the Trustee security or indemnity satisfactory to the Trustee against the
costs, expenses and liabilities which might be incurred by it in compliance with
such request or direction.

(7) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney at the
sole cost of the Company, and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation. The reasonable expense
of every such examination shall be paid by the Company or, if paid by the
Trustee, shall be repaid by the Company upon demand from the Company’s own
funds.

 

51



--------------------------------------------------------------------------------

(8) The Trustee shall not be deemed to have notice or knowledge of any Default,
Event of Default, or Fundamental Change unless a Responsible Officer of the
Trustee has actual knowledge thereof or unless written notice of any event which
is in fact such a Default is received by the Trustee at the Corporate Trust
Office, and such notice references the Securities and this Indenture. In the
absence of receipt of such notice or actual knowledge, the Trustee may
conclusively assume that there is no Default, Event of Default, or Fundamental
Change.

(9) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, including, without limitation as Paying Agent, Registrar and
Conversion Agent, and to each agent, custodian and other Person employed to act
hereunder.

(10) The right of the Trustee to perform any discretionary act enumerated in
this Indenture shall not be construed as a duty, and the Trustee shall not be
answerable for other than its own gross negligence or willful misconduct in the
performance of such act.

Section 8.03 Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Securities and may otherwise deal with the Company or an Affiliate of
the Company with the same rights it would have if it were not Trustee. Any Agent
may do the same with like rights. However, the Trustee is subject to Sections
8.10 and 8.11.

Section 8.04 Trustee’s Disclaimer.

The Trustee makes no representation as to the validity or adequacy of this
Indenture or the Securities and the Trustee assumes no responsibility for their
correctness. It shall not be accountable for the Company’s use of the proceeds
from the Securities and it shall not be responsible for any statement in the
Securities other than its certificate of authentication.

Section 8.05 Notice of Default or Events of Default.

If a Default or an Event of Default occurs and is continuing and if it is known
to the Trustee, the Trustee shall mail to each Holder of a Security notice of
all uncured Defaults or Events of Default known to it within 90 days after it
occurs or, if later, within 15 days after it becomes known to the Trustee.
However, the Trustee may withhold the notice if and for so long as a committee
of its Trust Officers in good faith determines that withholding notice is in the
interests of Holders of Securities, except in the case of a Default or an Event
of Default in payment of the principal of, or premium, if any, or interest on
any Security when due or in the payment of any purchase obligation, or the
Company’s failure to convert Securities when obligated to convert them. This
Section 8.05 is in lieu of section 315(b) of the TIA and such provision is
expressly excluded from this Indenture as permitted by the TIA.

Section 8.06 Reports by Trustee to Holders.

(a) If a report is required by TIA Section 313, within 60 days after each
May 15, beginning with the May 15 following the date of this Indenture, the
Trustee shall mail to each Holder of Securities a brief report dated as of such
May 15 that complies with TIA Section 313(a). If required by TIA Section 313,
the Trustee also shall comply with TIA Sections 313(b)(2) and (c).

 

52



--------------------------------------------------------------------------------

(b) A copy of each report at the time of its mailing to Holders of Securities
shall be mailed to the Company and, to the extent required by the TIA, filed
with the SEC, and each stock exchange, if any, on which the Securities are
listed. The Company shall notify the Trustee whenever the Securities become
listed on any stock exchange or listed or admitted to trading on any quotation
system and any changes in the stock exchanges or quotation systems on which the
Securities are listed or admitted to trading and of any delisting thereof.

Section 8.07 Compensation and Indemnity.

(a) The Company shall pay to the Trustee from time to time such compensation (as
agreed to from time to time by the Company and the Trustee in writing) for its
services (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust). The Company shall
reimburse the Trustee upon request for all reasonable disbursements, expenses
and advances incurred or made by it. Such expenses may include the reasonable
compensation, disbursements and expenses of the Trustee’s agents and counsel.

(b) The Company shall indemnify the Trustee or any predecessor Trustee (which
for purposes of this Section 8.07 shall include its officers, directors,
employees and agents) for, and hold it harmless against, any and all loss,
liability or expense including taxes (other than franchise taxes and taxes based
upon, measured by or determined by the income of the Trustee), incurred by it in
connection with the acceptance or administration of its duties under this
Indenture or any action or failure to act as authorized or within the discretion
or rights or powers conferred upon the Trustee hereunder including the
reasonable costs and expenses of the Trustee and its counsel in defending
(including reasonable legal fees and expenses) itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties hereunder. The Trustee shall notify the Company promptly of any claim
asserted against the Trustee for which it may seek indemnity. The Company need
not pay for any settlement effected without its prior written consent, which
shall not be unreasonably withheld. Anything in this Indenture to the contrary
notwithstanding, in no event shall the Trustee be liable for special, indirect
or consequential loss or damage of any kind whatsoever (including but not
limited to lost profits), even if the Trustee has been advised of the likelihood
of such loss or damage and regardless of the form of action.

(c) The Company need not reimburse the Trustee for any expense or indemnify it
against any loss or liability incurred by it resulting from its gross
negligence, willful misconduct or bad faith.

(d) The Trustee shall have a senior claim to which the Securities are hereby
made subordinate on all money or property held or collected by the Trustee. The
obligations of the Company under this Section 8.07 shall survive the
satisfaction and discharge of this Indenture or the resignation or removal of
the Trustee.

(e) When the Trustee incurs expenses or renders services after an Event of
Default specified in clause (6) or (7) of Section 7.01(a) occurs, the expenses
and the compensation for the services are intended to constitute expenses of
administration under any Bankruptcy Law. The provisions of this Section shall
survive the termination of this Indenture.

 

53



--------------------------------------------------------------------------------

Section 8.08 Replacement of Trustee.

(a) The Trustee may resign by so notifying the Company. The Holders of a
majority in aggregate principal amount of the Securities then outstanding may
remove the Trustee by so notifying the Trustee and the Company and may, with the
Company’s written consent, appoint a successor Trustee. The Company may remove
the Trustee at any time, so long as no Default or Event of Default has occurred
and is continuing, and appoint a Successor Trustee in accordance with this
Section 8.08.

(b) If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
If the Company fails to promptly appoint a successor Trustee, the Trustee shall
have the right to choose a qualified Trustee as successor, and the Company shall
appoint such successor as Trustee. The resignation or removal of a Trustee shall
not be effective until a successor Trustee shall have delivered the written
acceptance of its appointment as described below.

(c) If a successor Trustee does not take office within 30 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Company or the
Holders of 10% in principal amount of the Securities then outstanding may
petition any court of competent jurisdiction for the appointment of a successor
Trustee at the expense of the Company.

(d) If the Trustee fails to comply with Section 8.10, any Holder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

(e) A successor Trustee shall deliver a written acceptance of its appointment to
the retiring Trustee and to the Company. Immediately after that, the retiring
Trustee shall transfer all property held by it as Trustee to the successor
Trustee and be released from its obligations (exclusive of any liabilities that
the retiring Trustee may have incurred while acting as Trustee) hereunder, the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. A successor Trustee shall mail notice of its succession to
each Holder.

(f) A retiring Trustee shall not be liable for the acts or omissions of any
successor Trustee after its succession.

(g) Notwithstanding replacement of the Trustee pursuant to this Section 8.08,
the Company’s obligations under Section 8.07 shall continue for the benefit of
the retiring Trustee.

Section 8.09 Successor Trustee by Merger, Etc.

If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust business (including the administration
of this Indenture) to, another corporation, the resulting, surviving or
transferee corporation, without any further act, shall be the successor Trustee;
provided such transferee corporation shall qualify and be eligible under
Section 8.10. Such successor Trustee shall promptly mail notice of its
succession to the Company and each Holder.

Section 8.10 Eligibility; Disqualification.

The Trustee shall always satisfy the requirements of paragraphs (1), (2) and
(5) of TIA Section 310(a). The Trustee (or its parent holding company) shall
have a combined capital and surplus of at least $50,000,000 as set forth in its
most recent published annual report of condition. If at any time the Trustee
shall cease to satisfy any such requirements, it shall resign immediately in the
manner and with the effect

 

54



--------------------------------------------------------------------------------

specified in this Article 8. The Trustee shall be subject to the provisions of
TIA Section 310(b). Nothing herein shall prevent the Trustee from filing with
the SEC the application referred to in the penultimate paragraph of TIA
Section 310(b).

Section 8.11 Preferential Collection of Claims Against Company.

The Trustee shall comply with TIA Section 311(a), excluding any creditor
relationship listed in TIA Section 311(b). A Trustee who has resigned or been
removed shall be subject to TIA Section 311(a) to the extent indicated therein.

 

55



--------------------------------------------------------------------------------

ARTICLE 9

SATISFACTION AND DISCHARGE OF INDENTURE

Section 9.01 Satisfaction and Discharge of Indenture.

(a) This Indenture shall cease to be of further force and effect (except as to
any surviving rights of conversion, registration of transfer or exchange of
Securities herein expressly provided for and except as further provided below),
and the Trustee, on demand of and at the expense of the Company, shall execute
proper instruments acknowledging satisfaction and discharge of this Indenture,
when either:

(A) all Securities theretofore authenticated and delivered (other than
(i) Securities which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 2.07 and (ii) Securities for whose
payment money has theretofore been deposited in trust and thereafter repaid to
the Company as provided in Section 9.03) have been delivered to the Trustee for
cancellation; or

(B) all such Securities not theretofore delivered to the Trustee for
cancellation have become due and payable, provided, that

(1) the Company has deposited with the Trustee or a Paying Agent (other than the
Company or any of its Affiliates) immediately available funds in trust for the
purpose of and in an amount sufficient to pay and discharge all indebtedness
related to such Securities not theretofore delivered to the Trustee for
cancellation, for principal and interest to the date of such deposit;

(2) the Company has paid or caused to be paid all other sums payable hereunder
by the Company; and

(3) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein relating
to the satisfaction and discharge of this Indenture have been complied with.

(b) Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company with respect to the conversion privilege and the
Conversion Rate of the Securities pursuant to Article 4, the obligations of the
Company to the Trustee under Section 8.07 and, if money shall have been
deposited with the Trustee pursuant to clause (2) of Section 9.01(a), the
provisions of Sections 2.03, 2.04, 2.05, 2.06, 2.07, 2.12, 5.01 and 12.05,
Article 4, and this Article 9, shall survive until the Securities have been paid
in full.

Section 9.02 Application of Trust Money.

Subject to the provisions of Section 9.03, the Trustee or a Paying Agent shall
hold in trust, for the benefit of the Holders, all money deposited with it
pursuant to Section 9.01 and shall apply the deposited money in accordance with
this Indenture and the Securities to the payment of the principal of and
interest on the Securities.

Section 9.03 Repayment to Company.

(a) The Trustee and each Paying Agent shall promptly pay to the Company upon
request any excess money (1) deposited with them pursuant to Section 9.01 and
(2) held by them at any time.

 

56



--------------------------------------------------------------------------------

(b) The Trustee and each Paying Agent shall, subject to applicable abandonment
property laws, pay to the Company upon request any money held by them for the
payment of principal or interest that remains unclaimed for two years after a
right to such money has matured; provided, however, that the Trustee or such
Paying Agent, before being required to make any such payment, may at the expense
of the Company cause to be mailed to each Holder entitled to such money notice
that such money remains unclaimed and that after a date specified therein, which
shall be at least 30 days from the date of such mailing, any unclaimed balance
of such money then remaining will be repaid to the Company. After payment to the
Company, Holders entitled to money must look to the Company for payment as
general creditors unless an applicable abandoned property law designates another
person.

Section 9.04 Reinstatement.

If the Trustee or any Paying Agent is unable to apply any money in accordance
with Section 9.02 by reason of any legal proceeding or by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the Company’s obligations under
this Indenture and the Securities shall be revived and reinstated as though no
deposit had occurred pursuant to Section 9.01 until such time as the Trustee or
such Paying Agent is permitted to apply all such money in accordance with
Section 9.02; provided, however, that if the Company has made any payment of the
principal of or interest on any Securities because of the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of
such Securities to receive any such payment from the money held by the Trustee
or such Paying Agent.

 

57



--------------------------------------------------------------------------------

ARTICLE 10

AMENDMENTS; SUPPLEMENTS AND WAIVERS

Section 10.01 Without Consent of Holders.

(a) The Company and the Trustee may amend or supplement this Indenture or the
Securities without notice to or consent of any Holder of a Security for the
purpose of:

(1) evidencing a successor to the Company and the assumption by that successor
of the Company’s obligations under this Indenture and the Securities;

(2) adding to the Company’s covenants for the benefit of the Holders or
surrendering any right or power conferred upon the Company;

(3) securing the Company’s obligations in respect of the Securities;

(4) evidencing and providing for the acceptance of the appointment of a
successor trustee in accordance with Article 8;

(5) complying with the requirements of the SEC in order to effect or maintain
the qualification of this Indenture under the TIA, as contemplated by this
Indenture or otherwise;

(6) curing any ambiguity, omission, inconsistency or correcting or supplementing
any defective provision contained in this Indenture; or

(7) modifying any other provisions of this Indenture in any manner that will not
adversely affect the rights of the Holders in any material respect.

Section 10.02 With Consent of Holders.

(a) The Company and the Trustee may amend or supplement this Indenture or the
Securities with the written consent of the Holders of at least a majority in
aggregate principal amount of the Securities then outstanding. However, subject
to Section 10.04, without the written consent of each Holder affected, an
amendment, supplement or waiver may not:

(1) alter the manner of calculation or rate of accrual of interest on any
Security or change the time of payment of any installment of interest on, or any
Additional Interest with respect to, any Security;

(2) make any of the Securities payable in money or securities other than that
stated in the Securities;

(3) change the stated maturity of any Security;

(4) reduce the principal amount or Fundamental Change Purchase Price (including
any Make Whole Premium payable) (as applicable) with respect to any of the
Securities, or any Additional Interest, or purchase pursuant to Article 3, with
respect to any Security;

 

58



--------------------------------------------------------------------------------

(5) make any change that adversely affects the conversion rights of a Holder in
any material respect other than as provided herein;

(6) make any change that adversely affects the rights of Holders to require the
Company to purchase Securities at the option of Holders;

(7) impair the right to institute suit for the enforcement of any payment on or
with respect to any Security or with respect to the conversion of any Security;

(8) change the currency of payment of principal of, or interest on, the
Securities;

(9) except as otherwise permitted or contemplated by Section 4.10, adversely
affect the conversion rights of the Securities; or

(10) reduce the percentage in aggregate principal amount of Securities
outstanding necessary to modify or amend this Indenture or to waive any past
Default or otherwise change the provisions in this Indenture that relate to
modifying or amending this Indenture.

(b) Without limiting the provisions of Section 10.02(a) hereof, the Holders of a
majority in principal amount of the Securities then outstanding may, on behalf
of all the Holders of all Securities, (i) waive compliance by the Company with
the restrictive provisions of this Indenture, and (ii) waive any past Default or
Event of Default under this Indenture and its consequences, except an uncured
failure to pay when due the principal amount, accrued and unpaid interest,
accrued and unpaid Additional Interest or Fundamental Change Purchase Price, or
in the obligation to deliver Common Stock or cash, if any and as applicable, or
in respect of any provision which under this Indenture cannot be modified or
amended without the consent of the Holder of each outstanding Security affected.

(c) After an amendment, supplement or waiver under this Section 10.02 becomes
effective, the Company shall promptly mail to the Holders affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amendment, supplement or
waiver.

Section 10.03 Compliance with Trust Indenture Act.

Every amendment to or supplement of this Indenture or the Securities shall
comply with the TIA as in effect at the date of such amendment or supplement.

Section 10.04 Revocation and Effect of Consents.

(a) Until an amendment, supplement or waiver becomes effective, a consent to it
by a Holder is a continuing consent by the Holder and every subsequent Holder of
a Security or portion of a Security that evidences the same debt as the
consenting Holder’s Security, even if notation of the consent is not made on any
Security. However, any such Holder or subsequent Holder may revoke the consent
as to its Security or portion of a Security if the Trustee receives the notice
of revocation before the date the amendment, supplement or waiver becomes
effective.

(b) After an amendment, supplement or waiver becomes effective, it shall bind
every Holder of a Security.

 

59



--------------------------------------------------------------------------------

Section 10.05 Notation on or Exchange of Securities.

If an amendment, supplement or waiver changes the terms of a Security, the
Trustee may require the Holder of the Security to deliver it to the Trustee. The
Trustee may place an appropriate notation on the Security about the changed
terms and return it to the Holder. Alternatively, if the Company or the Trustee
so determines, the Company in exchange for the Security shall issue and the
Trustee shall authenticate a new Security that reflects the changed terms.

Section 10.06 Trustee to Sign Amendments, Etc.

The Trustee shall sign any amendment or supplemental indenture authorized
pursuant to this Article 10 if the amendment or supplemental indenture does not
adversely affect the rights, duties, liabilities or immunities of the Trustee.
If it does, the Trustee may, in its sole discretion, but need not sign it. In
signing or refusing to sign such amendment or supplemental indenture, the
Trustee shall be entitled to receive and, subject to Section 8.01, shall be
fully protected in relying upon, an Opinion of Counsel stating that such
amendment or supplemental indenture is authorized or permitted by this
Indenture. The Company may not sign an amendment or supplement indenture until
the Board of Directors approves it.

Section 10.07 Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article 10, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.

 

60



--------------------------------------------------------------------------------

ARTICLE 11

SUBORDINATION

Section 11.01 Agreement to Subordinate.

The Company covenants and agrees, and each Holder by accepting a Security
likewise covenants and agrees, that all Securities shall be issued subject to
the provisions of this Article 11; and each Person holding any Security, whether
upon original issue or upon transfer, assignment or exchange thereof, accepts
and agrees to be bound by such provisions.

The payment of the principal of, premium, if any, interest, and Additional
Interest, if any, on all Securities (including, but not limited to, the
Fundamental Change Purchase Price with respect to the Securities subject to
repurchase in accordance with Article 3 as provided in this Indenture) issued
hereunder shall, to the extent and in the manner hereinafter set forth, be
subordinated and subject in right of payment to the prior payment of all Senior
Indebtedness, whether outstanding at the date of this Indenture or thereafter
incurred, in full in cash or payment satisfactory to the holders of Senior
Indebtedness.

No provision of this Article 11 shall prevent the occurrence of any Default or
Event of Default hereunder.

Section 11.02 Payment to Holders.

No payment shall be made with respect to the principal of, or premium, if any,
interest and Additional Interest, if any, on the Securities (including, but not
limited to, the Fundamental Change Purchase Price with respect to the Securities
subject to repurchase in accordance with Article 3 as provided in this
Indenture), and no repurchase or retirement of the Securities shall occur and no
deposit shall be made pursuant to Article 9 at a time when such deposited
amounts would not otherwise be permitted under this Article 11, other than
through the delivery of Common Stock (but not the cash portion of the Company’s
conversion obligation) in respect of the conversion of Securities if:

(a) a default in the payment of principal, premium, interest, rent or other
obligations due on any Senior Indebtedness occurs and is continuing and the
Trustee receives notice of such default (or, in the case of Senior Indebtedness
for which there is a period of grace, in the event of such a default that
continues beyond the period of grace, if any, specified in the instrument or
lease evidencing such Senior Indebtedness), unless and until such default shall
have been cured or waived by the appropriate holders of the Senior Indebtedness
or shall have ceased to exist; or

(b) a default, other than a payment default, on any Designated Senior
Indebtedness occurs and is continuing that then permits holders of such
Designated Senior Indebtedness to accelerate the maturity of all or any portion
of such Designated Senior Indebtedness (or would permit such holders to so
accelerate with the giving of notice or the passage of time or both) and the
Trustee receives a notice of the default (a “Payment Blockage Notice”) from a
Representative or holder of such Designated Senior Indebtedness or the Company.

Subject to the provisions of Section 11.05, if the Trustee receives any Payment
Blockage Notice pursuant to clause (b) above, no subsequent Payment Blockage
Notice shall be effective for purposes of this Section unless and until at least
365 days shall have elapsed since the initial effectiveness of the immediately
prior Payment Blockage Notice. No nonpayment default that existed or was
continuing on the date of delivery of any Payment Blockage Notice to the Trustee
(unless such default was waived, cured or otherwise ceased to exist and
thereafter subsequently reoccurred) shall be, or be made, the basis for a
subsequent Payment Blockage Notice, whether or not within a period of 365
consecutive days.

 

61



--------------------------------------------------------------------------------

Unless this Article 11 otherwise prohibits payments on or distributions in
respect of the Securities at the time of such payments or distributions, the
Company may and shall resume such payments on and distributions:

(A) in the case of a default referred to in clause (a) above, the date upon
which the default is cured or waived by the requisite holders of Senior
Indebtedness or otherwise ceases to exist, or

(B) in the case of a default referred to in clause (b) above, the earliest to
occur of (i) the date on which such default is cured or waived or otherwise
ceases to exist or such Designated Senior Indebtedness is discharged or paid in
full, (ii) 179 days pass after the date on which the applicable Payment Blockage
Notice is received, and (iii) the date such payment blockage period shall have
been terminated by written notice to the Company or the Trustee from the Person
initiating such payment blockage period provided that, if the maturity of such
Designated Senior Indebtedness has been accelerated no payment may be made on
the Securities until such default is cured or waived or otherwise ceases to
exist or such Designated Senior Indebtedness is discharged or paid in full.

Upon any payment by the Company, or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to creditors upon
any dissolution or winding-up or liquidation or reorganization of the Company
(whether voluntary or involuntary) or in bankruptcy, insolvency, receivership or
similar proceedings, all amounts due or to become due upon all Senior
Indebtedness shall first be paid in full in cash, or other payment satisfactory
to the holders of Senior Indebtedness, before any payment is made on account of
the principal of, premium, if any, interest or Additional Interest, if any, on
the Securities (including, but not limited to, the Fundamental Change Purchase
Price with respect to the Securities subject to repurchase in accordance with
Article 3 as provided in this Indenture); and upon any such dissolution or
winding-up or liquidation or reorganization of the Company or bankruptcy,
insolvency, receivership or other proceeding, any payment by the Company, or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities, to which the Holders or the Trustee would be entitled,
except for the provision of this Article 11, shall (except as aforesaid) be paid
by the Company or by any receiver, trustee in bankruptcy, liquidating trustee,
agent or other Person making such payment or distribution, or by the Holders or
by the Trustee under this Indenture if received by them or it, directly to the
holders of Senior Indebtedness (pro rata to such holders on the basis of the
respective amounts of Senior Indebtedness held by such holders, or as otherwise
required by law or a court order) or their Representative or Representatives, as
their respective interests may appear, to the extent necessary to pay all Senior
Indebtedness in full in cash, or other payment satisfactory to the holders of
Senior Indebtedness, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Indebtedness, before any payment or
distribution is made to the Holders or to the Trustee.

For purposes of this Article 11, the words, “cash, property or securities” shall
not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article 11 with respect to
the Securities to the payment of all Senior Indebtedness which may at the time
be outstanding; provided that (i) the Senior Indebtedness is assumed by the new
corporation, if any, resulting from any reorganization or readjustment, and
(ii) the rights of the holders of Senior Indebtedness (other than leases which
are not assumed by the Company or the new corporation, as the case may be) are
not, without the consent of such holders, altered by such

 

62



--------------------------------------------------------------------------------

reorganization or readjustment. The consolidation of the Company with, or the
merger of the Company into, another corporation or the liquidation or
dissolution of the Company following the conveyance, transfer, sale, lease or
other disposition of its property as an entirety, or substantially as an
entirety, to another corporation upon the terms and conditions provided for in
Article 6 shall not be deemed a dissolution, winding-up, liquidation or
reorganization for the purposes of this Section 11.02 if such other corporation
shall, as a part of such consolidation, merger, conveyance, transfer, sale,
lease or other disposition, comply with the conditions stated in Article 6.

In the event of the acceleration of the Securities because of an Event of
Default, no payment or distribution shall be made to the Trustee or any Holders
in respect of the principal of, premium, if any, interest or Additional
Interest, if any, on the Securities by the Company (including, but not limited
to, the Fundamental Change Purchase Price with respect to the Securities subject
to repurchase in accordance with Article 3 as provided in this Indenture),
except payments and distributions made by the Trustee as permitted by
Section 11.05, until all Senior Indebtedness has been paid in full in cash or
other payment satisfactory to the holders of Senior Indebtedness or such
acceleration is rescinded in accordance with the terms of this Indenture. If
payment of the Securities is accelerated because of an Event of Default, the
Company shall promptly notify holders of Senior Indebtedness of such
acceleration.

In the event that, notwithstanding the foregoing provisions, any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities (including, without limitation, by way of setoff or
otherwise), prohibited by the provisions of this Article 11, shall be received
by the Trustee or any of the Holders before all Senior Indebtedness is paid in
full, in cash or other payment satisfactory to the holders of Senior
Indebtedness, or provision is made for such payment thereof in accordance with
its terms in cash or other payment satisfactory to the holders of Senior
Indebtedness, such payment or distribution shall be held in trust for the
benefit of and shall be paid over or delivered to the holders of Senior
Indebtedness or their Representative or Representatives, as their respective
interests may appear, as calculated by the Company.

Nothing in this Section 11.02 shall apply to claims of, or payments to, the
Trustee under or pursuant to Section 8.07. This Section 11.02 shall be subject
to the further provisions of Section 11.05.

Section 11.03 Subrogation of Securities.

After the payment in full, in cash or other payment satisfactory to the holders
of Senior Indebtedness, of all Senior Indebtedness (and all commitments with
respect to such Senior Indebtedness have terminated or expired), the rights of
the Holders shall be subrogated to the extent of the payments or distributions
made to the holders of such Senior Indebtedness pursuant to the provisions of
this Article 11 (equally and ratably with the holders of all indebtedness of the
Company which by its express terms is subordinated to other indebtedness of the
Company to substantially the same extent as the Securities are subordinated and
is entitled to like rights of subrogation) to the rights of the holders of
Senior Indebtedness to receive payments or distributions of cash, property or
securities of the Company applicable to the Senior Indebtedness until the
principal, premium, if any, interest or Additional Interest, if any, on the
Securities shall be paid in full in cash or other payment satisfactory to the
holders of Senior Indebtedness; and, for the purposes of such subrogation, no
payments or distributions to the holders of the Senior Indebtedness of any cash,
property or securities to which the Holders or the Trustee would be entitled
except for the provisions of this Article 11, and no payment over pursuant to
the provisions of this Article 11, to or for the benefit of the holders of
Senior Indebtedness by Holders or the Trustee, shall, as between the Company,
its creditors other than holders of Senior Indebtedness, and the Holders, be
deemed to be a payment by the Company to or on account of the Senior
Indebtedness; and no payments or distributions of cash, property or securities
to or for the benefit of the Holders pursuant to the subrogation provisions of
this Article 11, which would otherwise have been paid to the holders of Senior

 

63



--------------------------------------------------------------------------------

Indebtedness, shall be deemed to be a payment by the Company to or for the
account of the Securities. It is understood that the provisions of this Article
11 are and are intended solely for the purposes of defining the relative rights
of the Holders, on the one hand, and the holders of the Senior Indebtedness, on
the other hand.

Nothing contained in this Article 11 or elsewhere in this Indenture or in the
Securities is intended to or shall impair, as among the Company, its creditors
other than the holders of Senior Indebtedness, and the Holders, the obligation
of the Company, which is absolute and unconditional, to pay to the Holders the
principal of (and premium, if any), interest or Additional Interest, if any, on
the Securities as and when the same shall become due and payable in accordance
with their terms, or is intended to or shall affect the relative rights of the
Holders and creditors of the Company other than the holders of the Senior
Indebtedness, nor shall anything herein or therein prevent the Trustee or the
Holders from exercising all remedies otherwise permitted by applicable law
during the continuance of an Event of Default under this Indenture, subject to
the rights, if any, under this Article 11 of the holders of Senior Indebtedness
in respect of cash, property or securities of the Company received upon the
exercise of any such remedy.

Upon any payment or distribution of assets of the Company referred to in this
Article 11, the Trustee, subject to the provisions of Section 8.01, and the
Holders shall be entitled to conclusively rely upon any order or decree made by
any court of competent jurisdiction in which such bankruptcy, dissolution,
winding-up, liquidation or reorganization proceedings are pending, or a
certificate of the receiver, trustee in bankruptcy, liquidating trustee, agent
or other Person making such payment or distribution, delivered to the Trustee or
to the Holders, for the purpose of ascertaining the Persons entitled to
participate in such distribution, the holders of the Senior Indebtedness and
other indebtedness of the Company, the amount thereof or payable thereon and all
other facts pertinent thereto or to this Article 11.

Section 11.04 Authorization to Effect Subordination.

Each Holder by accepting a Security authorizes and directs the Trustee on such
Holder’s behalf to take such action as may be necessary or appropriate to
effectuate the subordination as provided in this Article 11 and as may be
requested in writing and as prepared by the holders of Senior Indebtedness at
their expense, and each Holder appoints the Trustee to act as such Holder’s
attorney-in-fact for any and all such purposes. If the Trustee does not file a
proper proof of claim or proof of debt in the form required in any proceeding
referred to in Section 11.03 hereof at least 30 days before the expiration of
the time to file such claim, the holders of any Senior Indebtedness or their
Representatives are hereby authorized to file an appropriate claim for and on
behalf of the Holders and each Holder hereby appoints the holders of Senior
Indebtedness or their respective Representatives to act as its attorney-in-fact
for any and all such purposes.

Section 11.05 Notice to Trustee.

The Company shall give prompt written notice in the form of an Officers’
Certificate to a Responsible Officer of the Trustee and to any Paying Agent of
any fact known to the Company which would prohibit the making of any payment of
monies to or by the Trustee or any Paying Agent in respect of the Securities
pursuant to the provisions of this Article 11. Notwithstanding the provisions of
this Article 11 or any other provision of this Indenture, the Trustee shall not
be charged with knowledge of the existence of any facts which would prohibit the
making of any payment of monies to or by the Trustee in respect of the
Securities pursuant to the provisions of this Article 11, unless and until a
Responsible Officer of the Trustee shall have received written notice thereof at
the office of the Trustee specified in Section 12.02 hereof from the Company (in
the form of an Officers’ Certificate) or a Representative or a holder or holders
of Senior Indebtedness; and before the receipt of any such written notice, the
Trustee, subject to the provisions of Section 8.01, shall be entitled in all
respects to assume that no such facts exist;

 

64



--------------------------------------------------------------------------------

provided that with respect to any such monies that may become payable for any
purpose (including, without limitation, the payment of the principal of, or
premium, if any, or interest on any Security) unless the Trustee shall have
received, on a date not less than one Business Day immediately prior to the date
upon which by the terms hereof such monies shall become payable, the notice
provided for in this Section 11.05, then, anything in the first two paragraphs
of Section 11.02 contained to the contrary notwithstanding, the Trustee shall
have full power and authority to receive such monies and to apply the same to
the purpose for which they were received, and shall not be affected by any
notice to the contrary which may be received by it on or after such prior date;
provided further that if the Trustee shall receive any such notice on the date
upon which by the terms hereof such monies shall become payable, the Trustee
may, in its reasonable discretion, waive the time for notice provided in the
foregoing proviso. Nothing shall prevent any payment by the Trustee to the
holders of monies deposited with it pursuant to Article 9, and any such payment
shall not be subject to the provisions of Article 11; provided that, at the time
of any such deposit, such deposit and payment were permitted under this Article
11 without giving effect to the first clause of this sentence.

The Trustee, subject to the provisions of Section 8.01, shall be entitled to
conclusively rely on the delivery to it of a written notice by a Representative
or a Person representing himself to be a holder of Senior Indebtedness to
establish that such notice has been given by a Representative or a holder of
Senior Indebtedness. In the event that the Trustee determines in good faith that
further evidence is required with respect to the right of any Person as a holder
of Senior Indebtedness to participate in any payment or distribution pursuant to
this Article 11, the Trustee may request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of Senior Indebtedness
held by such Person, the extent to which such Person is entitled to participate
in such payment or distribution and any other facts pertinent to the rights of
such Person under this Article 11, and if such evidence is not furnished the
Trustee may defer any payment to such Person pending judicial determination as
to the right of such Person to receive such payment.

Section 11.06 Trustee’s Relation to Senior Indebtedness.

The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article 11 in respect of any Senior Indebtedness at any time held
by it, to the same extent as any other holder of Senior Indebtedness, and
nothing in Section 8.11 or elsewhere in this Indenture shall deprive the Trustee
of any of its rights as such holder. Nothing in this Article 11 shall apply to
the claims of, or payment to, the Trustee under or pursuant to Section 8.07.

With respect to the holders of Senior Indebtedness, the Trustee undertakes to
perform or to observe only such of its covenants and obligations as are
specifically set forth in this Article 11, and no implied covenants or
obligations with respect to the holders of Senior Indebtedness shall be read
into this Indenture against the Trustee. The Trustee shall not be deemed to owe
any fiduciary duty to the holders of Senior Indebtedness and, subject to the
provisions of Section 8.01, the Trustee shall not be liable to any holder of
Senior Indebtedness if it shall pay over or deliver to Holders, the Company or
any other Person money or assets to which any holder of Senior Indebtedness
shall be entitled by virtue of this Article 11 or otherwise.

Section 11.07 No Impairment of Subordination.

No right of any present or future holder of any Senior Indebtedness to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or by any act
or failure to act, in good faith, by any such holder, or by any noncompliance by
the Company with the terms, provisions and covenants of this Indenture,
regardless of any knowledge thereof which any such holder may have or otherwise
be charged with.

 

65



--------------------------------------------------------------------------------

Section 11.08 Certain Conversions Deemed Payment.

For the purposes of this Article 11 only, (a) the issuance and delivery of
Junior Securities upon conversion of Securities in accordance with Article 4
shall not be deemed to constitute a payment or distribution on account of the
principal of (or premium, if any), interest or Additional Interest, if any, on
the Securities or on account of the purchase or other acquisition of Securities,
and (b) the payment, issuance or delivery of cash (except in satisfaction of
fractional shares), securities (other than Junior Securities) or other property
upon conversion of a Security shall be deemed to constitute payment on account
of the principal of such Security, the payment, issuance and delivery of such
cash being made subject to the subordination provisions of this Article 11. For
the purposes of this Section 11.08, the term “Junior Securities” means
(1) shares of any stock of any class of the Company or (2) securities of the
Company which are subordinated in right of payment to all Senior Indebtedness
which may be outstanding at the time of issuance or delivery of such securities
to substantially the same extent as, or to a greater extent than, the Securities
are so subordinated as provided in this Article 11. Nothing contained in this
Article 11 or elsewhere in this Indenture or in the Securities is intended to or
shall impair, as among the Company, its creditors other than holders of Senior
Indebtedness and the Holders, the right, which is absolute and unconditional, of
the Holders to convert such Securities in accordance with Article 4.

Section 11.09 Article Applicable to Paying Agents.

If at any time any Paying Agent other than the Trustee shall have been appointed
by the Company and be then acting hereunder, the term “Trustee” as used in this
Article shall (unless the context otherwise requires) be construed as extending
to and including such Paying Agent within its meaning as fully for all intents
and purposes as if such Paying Agent were named in this Article in addition to
or in place of the Trustee; provided, however, that the first paragraph of
Section 11.05 shall not apply to the Company or any Affiliate of the Company if
it or such Affiliate acts as Paying Agent.

Section 11.10 Senior Indebtedness Entitled to Rely.

The holders of Senior Indebtedness shall have the right to rely upon this
Article 11, and no amendment or modification of the provisions of this Article
11 that adversely affect the rights and interests of such holders shall be
effective as to such holders unless such holders shall have agreed in writing
thereto. Each Holder by accepting a Security acknowledges and agrees that the
provisions of Article 11 are, and are intended to be, an inducement and
consideration to each holder of Senior Indebtedness (whether such Senior
Indebtedness was acquired or created before or after the issuance of the
Securities) to acquire and hold, or to continue to hold, such Senior
Indebtedness, and such holder of Senior Indebtedness shall be deemed
conclusively to have relied on the provisions of this Article 11 in acquiring
and continuing to hold such Senior Indebtedness.

Section 11.11 Reinstatement.

To the extent the payment of or distribution in respect of any Senior
Indebtedness (whether by or on behalf of the Company as proceeds of security or
enforcement of any right of setoff or otherwise) is declared to be fraudulent or
preferential, set aside or required to be paid to any receiver, trustee in
bankruptcy, liquidating trustee, agent or similar Person under any bankruptcy,
insolvency, receivership, fraudulent conveyance or similar law, then if such
payment or distribution is recovered by, or paid over to, such receiver, trustee
in bankruptcy, liquidating trustee, agent or similar Person, the Senior
Indebtedness or part thereof originally intended to be satisfied shall be deemed
to be reinstated and outstanding as if such payment had not occurred.

 

66



--------------------------------------------------------------------------------

Section 11.12 Actions by Holders of Senior Indebtedness.

The holders of the Senior Indebtedness may, at any time and from time to time,
without the consent of or notice to the Trustee or the Holders, without
incurring responsibility to the Holders and without impairing or releasing the
subordination provided in this Indenture or the obligations of the Holders
hereunder to the holders of the Senior Indebtedness, do any one or more of the
following:

(a) change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, the Senior Indebtedness or any instrument evidencing the
same or any agreement under which any Senior Indebtedness is outstanding or
secured;

(b) sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise secured;

(c) release any Person liable in any manner for the collection of Senior
Indebtedness;

(d) exercise or refrain from exercising any rights against the Company or any
other Person; and

(e) take any other action in the reasonable business judgment of the holders of
Senior Indebtedness.

 

67



--------------------------------------------------------------------------------

ARTICLE 12

MISCELLANEOUS

Section 12.01 Trust Indenture Act Controls.

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by any of Sections 310 to 317, inclusive, of the TIA through
operation of Section 318(c) thereof, such imposed duties shall control.

Section 12.02 Notices.

Any demand, authorization notice, request, consent or communication shall be
given in writing and delivered in person or mailed by first-class mail, postage
prepaid, addressed as follows or transmitted by facsimile transmission
(confirmed by delivery in person or mail by first-class mail, postage prepaid,
or by guaranteed overnight courier) to the following facsimile numbers:

If to the Company, to:

Newport Corporation

1791 Deere Avenue

Irvine, CA 92714

Attention: General Counsel

Tel: (949) 863-3144

Fax: (949) 253-1221

with a copy to:

Stradling Yocca Carlson & Rauth

Attention: K.C. Schaaf

660 Newport Center Drive

Suite 1600

Newport Beach, CA 92660

Tel: (949) 725-4000

Fax: (949) 725-4100

if to the Trustee, to:

Wells Fargo Bank, National Association

Corporate Trust and Escrow Services

707 Wilshire Blvd, 17th Floor

Los Angeles, CA 90017

Attention: Maddy Hall (Newport Corporation 2.50% Convertible Subordinated

Notes due 2012)

Tel: (213) 614-2588

Fax: (213) 614-3355

Such notices or communications shall be effective when received.

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

 

68



--------------------------------------------------------------------------------

Any notice or communication mailed to a Holder of a Security shall be mailed by
first-class mail or delivered by an overnight delivery service to it at its
address shown on the register kept by the Primary Registrar.

Failure to mail a notice or communication to a Holder of a Security or any
defect in it shall not affect its sufficiency with respect to other Holders of
Securities. If a notice or communication to a Holder of a Security is mailed in
the manner provided above, it is duly given, whether or not the addressee
receives it.

If the Company mails any notice to a Holder of a Security, it shall mail a copy
to the Trustee and each Registrar, Paying Agent and Conversion Agent.

Section 12.03 Communications By Holders with Other Holder.

Holders of Securities may communicate pursuant to TIA Section 312(b) with other
Holders of Securities with respect to their rights under this Indenture or the
Securities. The Company, the Trustee, the Registrar and any other person shall
have the protection of TIA Section 312(c).

Section 12.04 Certificate and Opinion as to Conditions Precedent.

(a) Upon any request or application by the Company to the Trustee to take any
action under this Indenture, the Company shall furnish to the Trustee at the
request of the Trustee:

(1) an Officers’ Certificate stating that, in the opinion of the signers, all
conditions precedent (including any covenants, compliance with which constitutes
a condition precedent), if any, provided for in this Indenture relating to the
proposed action have been complied with; and

(2) an Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent (including any covenants, compliance with which constitutes
a condition precedent) have been complied with.

(b) Each Officers’ Certificate and Opinion of Counsel with respect to compliance
with a condition or covenant provided for in this Indenture shall include:

(1) a statement that the person making such certificate or opinion has read such
covenant or condition;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of such person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(4) a statement as to whether or not, in the opinion of such person, such
condition or covenant has been complied with;

provided, however, that with respect to matters of fact an Opinion of Counsel
may rely on an Officers’ Certificate or certificates of public officials.

 

69



--------------------------------------------------------------------------------

Section 12.05 Record Date for Vote or Consent of Holders of Securities.

The Company (or, in the event deposits have been made pursuant to Section 9.01,
the Trustee) may set a record date for purposes of determining the identity of
Holders entitled to vote or consent to any action by vote or consent authorized
or permitted under this Indenture, which record date shall not be more than 30
days prior to the date of the commencement of solicitation of such action.
Notwithstanding the provisions of Section 10.04, if a record date is fixed,
those persons who were Holders of Securities at the close of business on such
record date (or their duly designated proxies), and only those persons, shall be
entitled to take such action by vote or consent or to revoke any vote or consent
previously given, whether or not such persons continue to be Holders after such
record date.

Section 12.06 Rules by Trustee, Paying Agent, Registrar and Conversion Agent.

The Trustee may make reasonable rules (not inconsistent with the terms of this
Indenture) for action by or at a meeting of Holders. Any Registrar, Paying Agent
or Conversion Agent may make reasonable rules for its functions.

Section 12.07 Legal Holidays.

A “Legal Holiday” is a Saturday, Sunday or a day on which state or federally
chartered banking institutions in New York, New York are authorized or obligated
to close. If a payment date is a Legal Holiday, payment shall be made on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue
for the intervening period. If a Regular Record Date is a Legal Holiday, the
record date shall not be affected.

Section 12.08 Governing Law.

This Indenture and the Securities shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 12.09 No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Company or a Subsidiary of the Company. Any such indenture,
loan or debt agreement may not be used to interpret this Indenture.

Section 12.10 No Recourse Against Others.

All liability described in paragraph 15 of the Securities of any director,
officer, employee or shareholder, as such, of the Company hereby is waived and
released by each of the Holders.

Section 12.11 No Security Interest Created.

Nothing in this Indenture or in the Securities, express or implied, shall be
construed to constitute a security interest under the Uniform Commercial Code or
similar legislation, now in effect or hereafter enacted and made effective, in
any jurisdiction.

Section 12.12 Successors.

All agreements of the Company in this Indenture and the Securities shall bind
its successor. All agreements of the Trustee in this Indenture shall bind its
successor.

 

70



--------------------------------------------------------------------------------

Section 12.13 Multiple Counterparts.

The parties may sign multiple counterparts of this Indenture. Each signed
counterpart shall be deemed an original, but all of them together represent the
same agreement.

Section 12.14 Separability.

If any provisions in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 12.15 Table of Contents, Headings, Etc.

The table of contents, cross-reference sheet and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part hereof, and shall in no way modify or restrict
any of the terms or provisions hereof.

[SIGNATURE PAGE FOLLOWS]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
date and year first above written.

 

NEWPORT CORPORATION By:  

/s/ Jeffrey B. Coyne

Name:   Jeffrey B. Coyne Title:   Senior Vice President, General Counsel and
Corporate Secretary WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Maddy Hall

Name:   Maddy Hall Title:   Assistant Vice President



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF SECURITY]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.1

THIS SECURITY AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS SECURITY, THE
SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION UNDER THE SECURITIES ACT.2

BY ITS ACQUISITION HEREOF, THE HOLDER AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY PRIOR TO THE DATE THAT IS TWO YEARS AFTER THE LATER OF
THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH NEWPORT CORPORATION
(THE “COMPANY”) OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY
(OR ANY PREDECESSOR OF SUCH SECURITY) (THE “RESALE RESTRICTION TERMINATION
DATE”) ONLY (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE
144A, TO A PERSON IT REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER AS

 

--------------------------------------------------------------------------------

1

This paragraph should be included only if the Security is a Global Security.

 

2

These paragraphs to be included only if the Security is a Restricted Security.

 

A-1



--------------------------------------------------------------------------------

DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (D) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE
COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSE (D) PRIOR TO THE RESALE RESTRICTION TERMINATION DATE TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATIONS AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, TO
REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE
OF THIS SECURITY IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE.
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE.2

THE HOLDER OF THIS SECURITY IS ENTITLED TO THE BENEFITS OF A REGISTRATION RIGHTS
AGREEMENT (AS SUCH TERM IS DEFINED IN THE INDENTURE REFERRED TO ON THE REVERSE
HEREOF) AND, BY ITS ACCEPTANCE HEREOF, AGREES TO BE BOUND BY AND TO COMPLY WITH
THE PROVISIONS OF SUCH REGISTRATION RIGHTS AGREEMENT.2

 

A-2



--------------------------------------------------------------------------------

NEWPORT CORPORATION

2.50% Convertible Subordinated Notes due 2012

 

No.             

CUSIP:             

Newport Corporation, a Nevada corporation, promises to pay to Cede & Co. or
registered assigns the principal amount of one hundred seventy-five million
dollars ($175,000,000) on February 15, 2012.

This Security shall bear interest as specified on the other side of this
Security. This Security is convertible as specified on the other side of this
Security.

Additional provisions of this Security are set forth on the other side of this
Security.

Dated:                     , 2007

[SIGNATURE PAGE FOLLOWS]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

NEWPORT CORPORATION By:  

 

Name:   Title:  

Dated:                     , 2007

 

Trustee’s Certificate of Authentication: This is one of the Securities referred
to in the within-mentioned Indenture. WELLS FARGO BANK, NATIONAL ASSOCIATION as
Trustee By:  

 

  Authorized Signatory

 

A-4



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF SECURITY]

NEWPORT CORPORATION

CONVERTIBLE SUBORDINATED NOTES DUE 2012

1. INTEREST

Newport Corporation, a Nevada corporation (the “Company”, which term shall
include any successor corporation under the Indenture hereinafter referred to),
promises to pay interest on the principal amount of this Security at the rate of
2.50% per annum. The Company shall pay interest semiannually on February 15 and
August 15 of each year (each, an “Interest Payment Date”), commencing August 15,
2007. Each payment of interest will include interest accrued through the day
before the relevant Interest Payment Date (or purchase date). Cash interest will
be computed on the basis of a 360-day year comprised of twelve 30-day months.
Any payment required to be made on a day that is not a Business Day shall be
made on the next succeeding Business Day. Any reference herein to interest
accrued or payable as of any date shall include any Additional Interest accrued
or payable on such date as provided in the Registration Rights Agreement.

No sinking fund is provided for the Securities.

2. METHOD OF PAYMENT

The Company shall pay interest on this Security (except defaulted interest) to
the person who is the Holder of this Security at the close of business on
February 1 or August 1, as the case may be (each, a “Regular Record Date”), next
preceding the related Interest Payment Date. The Holder must surrender this
Security to a Paying Agent to collect payment of principal. The Company will pay
principal and interest in money of the United States that at the time of payment
is legal tender for payment of public and private debts. The Company may pay
principal and interest in respect of any Certificated Security by check or wire
payable in such money; provided, however, that a Holder with an aggregate
principal amount in excess of $2,000,000 will be paid by wire transfer in
immediately available funds at the election of such Holder if such Holder has
provided wire transfer instructions to the Trustee at least 10 Business Days
prior to the Payment Date. The Company may mail an interest check to the
Holder’s registered address. Notwithstanding the foregoing, so long as this
Security is registered in the name of a Depositary or its nominee, all payments
hereon shall be made by wire transfer of immediately available funds to the
account of the Depositary or its nominee.

Any wire transfer instructions received by the Trustee will remain in effect
until revoked by the Holder.

3. PAYING AGENT, REGISTRAR AND CONVERSION AGENT

Initially, Wells Fargo Bank, National Association (the “Trustee”, which term
shall include any successor trustee under the Indenture hereinafter referred to)
will act as Paying Agent, Registrar and Conversion Agent. The Company may change
any Paying Agent, Registrar or Conversion Agent without notice to the Holder.
The Company or any of its Subsidiaries may, subject to certain limitations set
forth in the Indenture, act as Paying Agent or Registrar.

4. INDENTURE, LIMITATIONS

This Security is one of a duly authorized issue of Securities of the Company
designated as its 2.50% Convertible Subordinated Notes due 2012 (the
“Securities”), issued under an Indenture dated as of

 

A-5



--------------------------------------------------------------------------------

February 7, 2007 (together with any supplemental indentures thereto, the
“Indenture”), between the Company and the Trustee. The terms of this Security
include those stated in the Indenture and those required by or made part of the
Indenture by reference to the Trust Indenture Act of 1939, as amended, as in
effect on the date of the Indenture. This Security is subject to all such terms,
and the Holder of this security is referred to the Indenture and said Act for a
statement of them. Capitalized terms not otherwise defined herein have the
meaning ascribed to such terms in the Indenture.

The Securities are unsecured, subordinated obligations of the Company limited to
$175,000,000 aggregate principal amount. The Indenture does not limit other debt
of the Company, secured or unsecured.

5. PURCHASE OF SECURITIES OF HOLDERS’ OPTION UPON A FUNDAMENTAL CHANGE

If a Fundamental Change occurs prior to the Final Maturity Date, at the option
of the Holder and subject to the terms and conditions of the Indenture, the
Company shall become obligated to purchase for cash, all or any part specified
by the Holder (so long as the principal amount of such part is $1,000 or an
integral multiple of $1,000) of the Securities held by such Holder on a date
specified by the Company that is not less than 30 nor more than 45 days after
the date of the Fundamental Change Company Notice, at a purchase price equal to
100% of the principal amount thereof together with accrued and unpaid interest,
if any, and accrued and unpaid Additional Interest, if any, to, but excluding,
the Fundamental Change Purchase Date. The Holder shall have the right to
withdraw any Fundamental Change Purchase Notice (in whole or in a portion
thereof that is $1,000 or an integral multiple of $1,000) at any time prior to
the close of business on the Business Day next preceding the Fundamental Change
Purchase Date by delivering a written notice of withdrawal to the Paying Agent
in accordance with the terms of the Indenture.

6. CONVERSION

Subject to and upon compliance with the provisions of the Indenture and upon the
occurrence of the events specified in the Indenture, a Holder may surrender for
conversion any Security that is $1,000 principal amount or integral multiples
thereof. In lieu of receiving shares of Common Stock, a Holder will receive, for
each $1,000 principal amount of Securities surrendered for conversion:

 

  •  

cash in an amount equal to the lesser of (1) $1,000 and (2) the Conversion
Value; and

 

  •  

if the Conversion Value is greater than $1,000, a number of shares of Common
Stock equal to the sum of the Daily Share Amounts, for each of the ten
consecutive Trading Days in the Conversion Reference Period, appropriately
adjusted to reflect stock splits, stock dividends, combinations or similar
events occurring during the Conversion Reference Period, subject to the
Company’s right to deliver cash in lieu of all or a portion of such shares as
described in the Indenture;

provided that in no event shall the aggregate number of shares of Common Stock
to be issued pursuant to the foregoing clause, per $1,000 principal amount of
Securities, exceed the Aggregate Share Cap, as defined in the Indenture, without
taking into account any election by the Company to deliver cash in lieu of all
or a portion of the shares of Common Stock otherwise deliverable as set forth in
the Indenture.

The Conversion Rate on any Securities surrendered in connection with a
Fundamental Change may be increased by an amount, if any, determined in
accordance with Section 4.01(j) of the Indenture.

 

A-6



--------------------------------------------------------------------------------

7. SUBORDINATION

To the extent provided in the Indenture, the Securities are subordinated to
Senior Indebtedness, as defined in the Indenture, of the Company. To the extent
provided in the Indenture, Senior Indebtedness must be paid in full before the
Securities may be paid. The Company agrees, and each Securityholder by accepting
a Security agrees, to the subordination provisions contained in the Indenture
and authorizes the Trustee to give it effect and appoints the Trustee as
attorney-in-fact for such purpose.

8. DENOMINATIONS, TRANSFER, EXCHANGE

The Securities are in registered form, without coupons, in denominations of
$1,000 principal amount and integral multiples of $1,000 principal amount. A
Holder may register the transfer of or exchange Securities in accordance with
the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements and transfer documents.

9. PERSONS DEEMED OWNERS

The Holder of a Security may be treated as the owner of it for all purposes.

10. UNCLAIMED MONEY

If money for the payment of principal or interest remains unclaimed for two
years, the Trustee and any Paying Agent will pay the money back to the Company
at its written request, subject to applicable unclaimed property law and the
provisions of the Indenture. After that, Holders entitled to money must look to
the Company for payment as general creditors unless an applicable abandoned
property law designates another person.

11. AMENDMENT, SUPPLEMENT AND WAIVER

Subject to certain exceptions, the Indenture or the Securities may be amended or
supplemented with the consent of the Holders of at least a majority in aggregate
principal amount of the Securities then outstanding, and an existing Default or
Event of Default and its consequence or compliance with any provision of the
Indenture or the Securities may be waived in a particular instance with the
consent of the Holders of a majority in aggregate principal amount of the
Securities then outstanding. Without the consent of or notice to any Holder, the
Company and the Trustee may amend or supplement the Indenture or the Securities
to, among other things, cure any ambiguity, defect or inconsistency or make any
other change that does not adversely affect the rights of the Holders in any
material respect.

12. SUCCESSOR ENTITY

When a successor corporation assumes all the obligations of its predecessor
under the Securities and the Indenture in accordance with the terms and
conditions of the Indenture, the predecessor corporation (except in certain
circumstances specified in the Indenture) shall be released from those
obligations.

13. DEFAULTS AND REMEDIES

Under the Indenture, an Event of Default shall occur if:

(1) the Company shall fail to pay when due the Principal or Fundamental Change
Purchase Price of any Security, when the same becomes due and payable whether at
the Final

 

A-7



--------------------------------------------------------------------------------

Maturity Date, upon repurchase, acceleration or otherwise and regardless of
whether such payment is permitted pursuant to the subordination provisions under
Article 11 of the Indenture; or

(2) the Company shall fail to pay an installment of cash interest or Additional
Interest, if any, on any of the Securities, which failure continues for 30 days
after the date when due, regardless of whether such payment is permitted
pursuant to the subordination provisions under Article 11 of the Indenture; or

(3) the Company shall fail to deliver when due all cash and shares of Common
Stock, if any, deliverable upon conversion of the Securities, which failure
continues for 15 days, regardless of whether such payment is permitted pursuant
to the subordination provisions under Article 11 of the Indenture; or

(4) the Company shall fail to perform or observe (or obtain a waiver with
respect to) any other term, covenant or agreement contained in the Securities or
the Indenture for a period of 60 days after receipt by the Company of a Notice
of Default specifying such failure; or

(5) default in the payment of principal by the end of any applicable grace
period or resulting in acceleration of other Indebtedness of the Company for
borrowed money where the aggregate principal amount with respect to which the
default or acceleration has occurred exceeds $25 million and such acceleration
has not been rescinded or annulled or such Indebtedness repaid within a period
of 30 days after receipt of a Notice of Default, provided that if any such
default is cured, waived, rescinded or annulled, then the Event of Default by
reason thereof would be deemed not to have occurred; or

(6) the Company, or any Significant Subsidiary of the Company, pursuant to or
within the meaning of any Bankruptcy Law:

(A) commences as a debtor a voluntary case or proceeding; or

(B) consents to the entry of an order for relief against it in an involuntary
case or proceeding or the commencement of any case against it;

(C) consents to the appointment of a Receiver of it or for all or substantially
all of its property; or

(D) makes a general assignment for the benefit of its creditors;

(E) files a petition in bankruptcy or answer or consent seeking reorganization
or relief; or

(F) consents to the filing of such a petition or the appointment of or taking
possession by a Receiver; or

(7) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

A-8



--------------------------------------------------------------------------------

(A) grants relief against the Company or any Significant Subsidiary of the
Company in an involuntary case or proceeding or adjudicates the Company or any
Significant Subsidiary of the Company insolvent or bankrupt;

(B) appoints a Receiver of the Company or any Significant Subsidiary of the
Company or for all or substantially all of the property of the Company or any
Significant Subsidiary of the Company; or

(C) orders the winding up or liquidation of the Company or any Significant
Subsidiary of the Company;

and in each case the order or decree remains unstayed and in effect for 60
consecutive days.

The term “Bankruptcy Law” means Title 11 of the United States Code (or any
successor thereto) or any similar federal or state law for the relief of
debtors. The term “Receiver” means any receiver, trustee, assignee, liquidator,
sequestrator or similar official under any Bankruptcy Law.

Notwithstanding the above, no Event of Default under clauses (4) or (5) above
shall occur until the Trustee notifies the Company in writing, or the Holders of
at least 25% in aggregate principal amount of the Securities then outstanding
notify the Company and the Trustee in writing, of the Default (a “Notice of
Default”), and the Company does not cure the Default within the time specified
in clause (4) or (5), as applicable, after receipt of such notice.

If an Event of Default (other than an Event of Default specified in clause
(6) or (7) above) occurs and is continuing with respect to the Company, the
Trustee may, by notice to the Company, or the Holders of at least 25% in
aggregate principal amount of the Securities then outstanding may, by notice to
the Company and the Trustee, declare the principal amount and accrued and unpaid
interest, if any, and accrued and unpaid Additional Interest, if any, through
the date of declaration on all the Securities to be immediately due and payable.
Upon such a declaration, such principal amount and such accrued and unpaid
interest, if any, and such accrued and unpaid Additional Interest, if any, shall
be due and payable immediately. If an Event of Default specified in clauses
(6) or (7) above occurs in respect of the Company and is continuing, the
principal amount and accrued but unpaid interest, if any, and accrued and unpaid
Additional Interest, if any, on all the Securities shall become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holders of Securities. The Holders of a majority in aggregate
principal amount of the Securities then outstanding by notice to the Trustee may
rescind an acceleration and its consequences if (a) all existing Events of
Default, other than the nonpayment of the principal of the Securities which have
become due solely by such declaration of acceleration, have been cured or
waived; (b) to the extent the payment of such interest is lawful, interest
(calculated at the rate per annum borne by the Securities) on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid; (c) the rescission
would not conflict with any judgment or decree of a court of competent
jurisdiction; and (d) all payments due to the Trustee and any predecessor
Trustee under the Indenture have been made. No such rescission shall affect any
subsequent Default or impair any right consequent thereto.

Holders may not enforce the Indenture or the Securities except as provided in
the Indenture. The Trustee may require indemnity satisfactory to it before it
enforces the Indenture or the Securities. Subject to certain limitations,
Holders of a majority in aggregate principal amount of the Securities then
outstanding may direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Holders notice of any continuing Default (except a
Default in payment of principal or interest) if and so long as it determines
that withholding notice is in their interests. The Company is required to file
periodic certificates with the Trustee as to the Company’s compliance with the
Indenture and knowledge or status of any Default.

 

A-9



--------------------------------------------------------------------------------

14. TRUSTEE DEALINGS WITH THE COMPANY

Wells Fargo Bank, National Association, the initial Trustee under the Indenture,
in its individual or any other capacity, may make loans to, accept deposits from
and perform services for the Company or an Affiliate of the Company, and may
otherwise deal with the Company or an Affiliate of the Company, as if it were
not the Trustee.

15. NO RECOURSE AGAINST OTHERS

A director, officer, employee or shareholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Securities or
the Indenture nor for any claim based on, in respect of or by reason of such
obligations or their creation. The Holder of this Security by accepting this
Security waives and releases all such liability. The waiver and release are part
of the consideration for the issuance of this Security.

16. AUTHENTICATION

This Security shall not be valid until the Trustee or an authenticating agent
manually signs the certificate of authentication on the other side of this
Security.

17. ABBREVIATIONS AND DEFINITIONS

Customary abbreviations may be used in the name of the Holder or an assignee,
such as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties),
JT TEN (= joint tenants with right of survivorship and not as tenants in
common), CUST (= Custodian) and UGMA (= Uniform Gifts to Minors Act).

All terms defined in the Indenture and used in this Security but not
specifically defined herein are defined in the Indenture and are used herein as
so defined.

18. INDENTURE TO CONTROL; GOVERNING LAW

In the case of any conflict between the provisions of this Security and the
Indenture, the provisions of the Indenture shall control. This Security and the
Indenture shall be governed by, and construed in accordance with, the laws of
the State of New York.

The Company will furnish to any Holder, upon written request and without charge,
a copy of the Indenture. Requests may be made to: Newport Corporation, 1791
Deere Avenue, Irvine, CA 92606, Attention: General Counsel, Telephone:
(949) 863-3144.

 

A-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Security, fill in the form below:

I or we assign and transfer this Security to

___________________________________________________________________________________________________________________________

(Insert assignee’s soc. sec. or tax I.D. no.)

___________________________________________________________________________________________________________________________

___________________________________________________________________________________________________________________________

___________________________________________________________________________________________________________________________

(Print or type assignee’s name, address and zip code)

and irrevocably appoint

___________________________________________________________________________________________________________________________

agent to transfer this Security on the books of the Company. The agent may
substitute another to act for him or her.

 

    

Your Signature

Date:                         

    

 

     (Sign exactly as your name appears on the other
side of this Security)

 

* Signature guaranteed by:

 

By:

 

 

--------------------------------------------------------------------------------

* The signature must be guaranteed by an institution which is a member of one of
the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 

A-11



--------------------------------------------------------------------------------

CONVERSION NOTICE

To convert this Security into Common Stock of the Company, check the box:

To convert only part of this Security, state the principal amount to be
converted (must be $1,000 or a integral multiple of $1,000):
$                    .

If you want the stock certificate made out in another person’s name, fill in the
form below:

___________________________________________________________________________________________________________________________

(Insert assignee’s soc. sec. or tax I.D. no.)

___________________________________________________________________________________________________________________________

___________________________________________________________________________________________________________________________

___________________________________________________________________________________________________________________________

(Print or type assignee’s name, address and zip code)

 

    

Your Signature

Date:                         

    

 

     (Sign exactly as your name appears on the other
side of this Security)

 

* Signature guaranteed by:

 

By:

 

 

--------------------------------------------------------------------------------

* The signature must be guaranteed by an institution which is a member of one of
the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 

A-12



--------------------------------------------------------------------------------

FUNDAMENTAL CHANGE REPURCHASE NOTICE

To: Newport Corporation

The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from Newport Corporation (the “Company”) as to
the occurrence of a Fundamental Change with respect to the Company and requests
and instructs the Company to purchase the entire principal amount of this
Security, or the portion thereof (which is $1,000 or an integral multiple
thereof) below designated, in accordance with the terms of the Security and the
Indenture referred to in the Security at the Fundamental Change Purchase Price,
together with accrued and unpaid interest and Additional Interest, if any, to,
but excluding, such date, to the registered Holder hereof.

 

Date:                           

_______________________________________________________________________

Signature (s)

  Signature(s) must be guaranteed by a qualified guarantor institution with
membership in an approved signature guarantee program pursuant to Rule   17Ad-15
under the Securities Exchange Act of 1934.  

_______________________________________________________________________

Signature Guaranty

Principal amount to be purchased (in an   integral multiple of $1,000, if less
than all):  

--------------------------------------------------------------------------------

NOTICE: The signature to the foregoing Election must correspond to the Name as
written upon the face of this Security in every particular, without any
alteration or change whatsoever.

 

A-13



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF SECURITIES1

The following exchanges, purchases or conversions of a part of this Global
Security have been made:

 

Principal Amount
of this Global Note
Following Such
Decrease Date of
Exchange (or
Increase)   Authorized Signatory
of Securities
Custodian   Amount of Decrease
in Principal Amount
of this Global Note   Amount of Increase in
Principal Amount of
this Global Note

 

--------------------------------------------------------------------------------

1. This schedule should be included only if the Security is a Global Security.

 

A-14



--------------------------------------------------------------------------------

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION

OF TRANSFER OF RESTRICTED SECURITIES

 

Re: 2.50% Convertible Subordinated Notes due 2012 (the “Securities”) of Newport
Corporation

This certificate relates to $             principal amount of Securities owned
in (check applicable box)

          book-entry or                      definitive form by
                     (the “Transferor”).

The Transferor has requested a Registrar or the Trustee to exchange or register
the transfer of such Securities.

In connection with such request and in respect of each such Security, the
Transferor does hereby certify that the Transferor is familiar with transfer
restrictions relating to the Securities as provided in Section 2.12 of the
Indenture dated as of February 7, 2007 between Newport Corporation and Wells
Fargo Bank, National Association, as trustee (the “Indenture”), and the transfer
of such Security is being made pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Securities Act”) (check
applicable box), or the transfer or exchange, as the case may be, of such
Security does not require registration under the Securities Act because (check
applicable box):

 

                Such Security is being transferred pursuant to an effective
registration statement under the Securities Act.                 Such Security
is being acquired for the Transferor’s own account, without transfer.
                Such Security is being transferred to the Company or a
Subsidiary (as defined in the Indenture) of the Company.                 Such
security is being transferred to a person the Transferor reasonably believes is
a “qualified institutional buyer” (as defined in Rule 144A or any successor
provision thereto (“Rule 144A”) under the Securities Act) that is purchasing for
its own account or for the account of a “qualified institutional buyer”, in each
case to whom notice has been given that the transfer is being made in reliance
on such Rule 144A, and in each case in reliance on Rule 144A.                
Such Security is being transferred pursuant to and in compliance with an
exemption from the registration requirements under the Securities Act in
accordance with Rule 144 (or any successor thereto) (“Rule 144”) under the
Securities Act.                 Such Security is being transferred to a non-U.S.
Person in an offshore transaction in compliance with Rule 904 of Regulation S
under the Securities Act (or any successor thereto).                 Such
Security is being transferred pursuant to and in compliance with an exemption
from the registration requirements of the Securities Act (other than an
exemption referred to above) and as a result of which such Security will, upon
such transfer, cease to be a “restricted security” within the meaning of Rule
144 under the Securities Act.

 

A-15



--------------------------------------------------------------------------------

The Transferor acknowledges and agrees that, if the transferee will hold any
such Securities in the form of beneficial interests in a Global Note which is a
“restricted security” within the meaning of Rule 144 under the Securities Act,
then such transfer can only be made pursuant to (i) Rule 144A under the
Securities Act and such transferee must be a “qualified institutional buyer” (as
defined in Rule 144A) or (ii) Regulation S under the Securities Act.

 

Date:                          

 

     (Insert Name of Transferor)

 

A-16